Exhibit 10.13

 

Annex I to Amendment Agreement

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

GRAPHIC [g237641ki01i001.jpg]

 

NUTRACEUTICAL INTERNATIONAL CORPORATION,

 

NUTRACEUTICAL CORPORATION,

 

VARIOUS LENDING INSTITUTIONS,

 

[g237641ki01i002.jpg]

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent, Co-Arranger, and Co-Bookrunner

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent, Co-Arranger and Co-Bookrunner

 

--------------------------------------------------------------------------------

 

Dated as of December 15, 2010

 

--------------------------------------------------------------------------------

 

$100,000,000

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Amount and Terms of Credit

1

 

 

 

1.01

Commitments

1

1.02

Minimum Borrowing Amounts, etc.

3

1.03

Notice of Borrowing

3

1.04

Disbursement of Funds

4

1.05

Notes

4

1.06

Conversions

5

1.07

Pro Rata Borrowings

6

1.08

Interest

6

1.09

Interest Periods

7

1.10

Increased Costs

8

1.11

Compensation

9

1.12

Change of Lending Office

10

1.13

Replacement of Banks

10

1.14

Alternate Rate of Interest; Illegality

11

 

 

 

SECTION 2.

Letter of Credit

11

 

 

 

2.01

Letters of Credit

11

2.02

Letter of Credit Requests; Notices of Issuance

13

2.03

Agreement to Repay Letter of Credit Payments

13

2.04

Letter of Credit Participations

14

 

 

 

SECTION 3.

Fees; Commitments

16

 

 

 

3.01

Fees

16

3.02

Termination, Reduction, or Increase of the Revolving Loan Commitments

17

3.03

Defaulting Banks

19

 

 

 

SECTION 4.

Payments

21

 

 

 

4.01

Voluntary Prepayments

21

4.02

Mandatory Prepayments

22

4.03

Method and Place of Payment

23

4.04

Net Payments

23

 

 

 

SECTION 5.

Conditions Precedent

26

 

 

 

5.01

Amendment Effective Date

26

5.02

Conditions Precedent to Each Extension of Credit

26

 

i

--------------------------------------------------------------------------------


 

SECTION 6.

Representations, Warranties and Agreements

26

 

 

 

6.01

Corporate Status

26

6.02

Corporate Power and Authority

27

6.03

No Violation

27

6.04

Litigation

27

6.05

Use of Proceeds; Margin Regulations

27

6.06

Governmental Approvals

28

6.07

Investment Company Act

28

6.08

Regulation U

28

6.09

True and Complete Disclosure

28

6.10

Financial Condition; Financial Statements

28

6.11

Security Interests

29

6.12

Existing Indebtedness

30

6.13

Transactions

30

6.14

Special Purpose Corporation

30

6.15

Compliance with ERISA

30

6.16

Capitalization

31

6.17

Subsidiaries

32

6.18

Intellectual Property

32

6.19

Compliance with Statutes, etc.

32

6.20

Environmental Matters

32

6.21

Properties

33

6.22

Labor Relations

33

6.23

Tax Returns and Payments

34

6.24

Sanctions/Anti-Corruption Representations

34

 

 

 

SECTION 7.

Affirmative Covenants

35

 

 

 

7.01

Information Covenants

35

7.02

Books, Records and Inspections

37

7.03

Insurance

38

7.04

Payment of Taxes

38

7.05

Corporate Franchises

38

7.06

Compliance with Statutes, etc.

39

7.07

Compliance with Environmental Laws

39

7.08

ERISA

39

7.09

Good Repair

40

7.10

End of Fiscal Years; Fiscal Quarters

40

7.11

Additional Security; Further Assurances; Exceptions

40

7.12

Register

42

7.13

Foreign Subsidiaries Security

42

7.14

Contributions; Payments

43

7.15

Margin Regulations

44

7.16

Landlord Subordination Agreements

44

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.

Negative Covenants

44

 

 

 

8.01

Changes in Business

44

8.02

Consolidation, Merger, Sale or Purchase of Assets, etc.

45

8.03

Liens

49

8.04

Indebtedness

51

8.05

Advances, Investments and Loans

53

8.06

Dividends, etc.

56

8.07

Transactions with Affiliates

58

8.08

Leverage Ratio

58

8.09

Consolidated Fixed Charge Coverage Ratio

58

8.10

Modifications of Organizational Documents and Certain Other Agreements; Issuance
of Capital Stock; etc.

59

8.11

Limitation on Certain Restrictions on Subsidiaries

59

8.12

Limitation on the Creation of Subsidiaries

59

8.13

Limitation on Order Dog

61

8.14

Sanctions/Anti-Corruption

61

8.15

Limitation on American Nutritional Casualty Insurance, Inc.

61

 

 

 

SECTION 9.

Events of Default; Application of Payment

61

 

 

 

9.01

Events of Default

61

9.02

Application of Payment

64

 

 

 

SECTION 10.

Definitions; Interpretations

65

 

 

 

10.01

Definitions

65

10.02

Interpretation

90

10.03

Accounting Terms and Determinations

91

 

 

 

SECTION 11.

The Administrative Agent

91

 

 

 

11.01

Appointment

91

11.02

Delegation of Duties

92

11.03

Exculpatory Provisions

92

11.04

Reliance by Agent

93

11.05

Notice of Default

93

11.06

Non-Reliance on Agent and Other Banks

94

11.07

Indemnification

94

11.08

The Administrative Agent in its Individual Capacity

95

11.09

Holders

95

11.10

Resignation of the Administrative Agent; Successor Agent

95

11.11

Syndication Agent, Arrangers, and Bookrunners

95

11.12

Affiliates of Banks; Hedge Providers

96

11.13

Collateral

97

 

iii

--------------------------------------------------------------------------------


 

SECTION 12.

Miscellaneous

97

 

 

 

12.01

Payment of Expenses, etc.

97

12.02

Right of Setoff, Collateral Matters

98

12.03

Notices

99

12.04

Benefit of Agreement

101

12.05

No Waiver; Remedies Cumulative

103

12.06

Payments Pro Rata

103

12.07

Calculations; Computations

104

12.08

Governing Law; Submission to Jurisdiction; Venue

104

12.09

Counterparts

105

12.10

Entire Agreement; Amendment and Restatement

105

12.11

Headings Descriptive

106

12.12

Amendment or Waiver; etc.

106

12.13

Survival

107

12.14

Domicile of Loans

107

12.15

Confidentiality

107

12.16

Waiver of Jury Trial

108

12.17

Independence of Covenants

108

12.18

USA PATRIOT Act

108

 

 

 

SECTION 13.

Holdings Guaranty

108

 

 

 

13.01

The Guaranty

108

13.02

Bankruptcy

109

13.03

Nature of Liability

109

13.04

Independent Obligation

109

13.05

Authorization

109

13.06

Reliance

110

13.07

Subordination

110

13.08

Waiver

111

13.09

Nature of Liability

112

13.10

Keepwell

112

 

iv

--------------------------------------------------------------------------------


 

Index to Schedules and Exhibits

 

Schedule 1.13

—

List of Banks

Schedule 6.16

—

Capitalization

Schedule 6.17

—

Subsidiaries

Schedule 6.21

—

Owned and Leased Real Property

Schedule 7.03

—

Insurance Summary

Schedule 8.03

—

Existing Liens

Schedule 8.05

—

Investments

 

 

 

EXHIBIT A-1

—

Form of Notice of Borrowing

EXHIBIT A-2

—

Form of Letter of Credit Request

EXHIBIT B-1

—

Form of Revolving Note

EXHIBIT B-2

—

Form of Swingline Note

EXHIBIT C

—

Form of Officers’ Certificate

EXHIBIT D

—

Form of Assignment and Assumption Agreement

EXHIBIT E

—

Form of Intercompany Notes

EXHIBIT F

—

Form of Shareholder Subordinated Note

EXHIBIT G

—

Form of Borrower Subordinated Note

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 15, 2010, among
NUTRACEUTICAL INTERNATIONAL CORPORATION, a Delaware corporation (“Holdings”),
NUTRACEUTICAL CORPORATION, a Delaware corporation (the “Borrower”), the lenders
from time to time party hereto (each, a “Bank” and, collectively, the “Banks”),
and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH (sometimes known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International” New York Branch), as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, all capitalized terms used herein and defined in
Section 10 are used herein as so defined.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Holdings, certain of the Banks, and the Administrative Agent
are parties to that certain Credit Agreement dated as of January 28, 2002 (the
“Prior Credit Agreement”);

 

WHEREAS, Borrower, Holdings, the Banks, and the Administrative Agent amended and
restated the Prior Credit Agreement pursuant to that certain Amended and
Restated Credit Agreement dated as of December 15, 2010 (such Credit Agreement,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of April 1, 2013, the “Existing Credit Agreement”);

 

WHEREAS, Borrower, Holdings, the Banks, and the Administrative Agent have
entered into a Second Amendment Agreement dated as of November 4, 2014 (the
“Amendment Agreement”), pursuant to which the parties thereto have agreed,
subject to the terms and conditions thereof, to amend and restate the Existing
Credit Agreement to be in the form hereof.

 

NOW, THEREFORE, as of the Amendment Effective Date, the Existing Credit
Agreement is amended and restated in its entirety as follows:

 

SECTION 1.                            Amount and Terms of Credit.

 

1.01                        Commitments.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, each Bank severally agrees, at any time and from time to time
on and after the Effective Date and prior to the Maturity Date, to make a
revolving loan or loans (each such loan and each “Revolving Loan”, the
“Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in U.S. Dollars, (ii) except as hereinafter provided, may, at the
option of the Borrower, be incurred and maintained as and/or converted into Base
Rate Loans or Eurodollar Loans, provided, that all Revolving Loans made as part
of the same Borrowing shall, unless otherwise specifically provided herein,
consist of Revolving Loans of the same Type, (iii) may be repaid and reborrowed
in accordance with the provisions hereof and (iv) shall not exceed for any Bank
at any time outstanding that aggregate principal amount which, when combined
with (I) the aggregate principal amount of all other then outstanding Revolving
Loans made by such Bank and (II) such Bank’s Percentage, if any, of the
Swingline Loans then outstanding and the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds

 

1

--------------------------------------------------------------------------------


 

of, and simultaneously with the incurrence of, Revolving Loans or Swingline
Loans) at such time, equals the Revolving Loan Commitment, if any, of such Bank
at such time.

 

(b)                                 Subject to and upon the terms and conditions
herein set forth, the Swingline Bank in its individual capacity agrees to make
at any time and from time to time after the Effective Date and prior to the
Swingline Expiry Date, a loan or loans to the Borrower (each, a “Swingline Loan”
and, collectively, the “Swingline Loans”), which Swingline Loans (i) shall be
made and maintained as Base Rate Loans, (ii) shall be denominated in U.S.
Dollars, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not exceed in aggregate principal amount at any time
outstanding, when combined with the aggregate principal amount of all Revolving
Loans then outstanding and the Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, Revolving Loans or Swingline Loans) at such time, an amount
equal to the Total Revolving Loan Commitment then in effect and (v) shall not
exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount.  The Swingline Bank will not make a Swingline Loan after it
has received written notice from the Borrower, Administrative Agent or the
Required Banks stating that a Default or an Event of Default exists until such
time as the Swingline Bank shall have received a written notice of
(i) rescission of such notice from the party or parties originally delivering
the same or (ii) a waiver of such Default or Event of Default from the Required
Banks.

 

(c)                                  The Swingline Bank may, by written notice
given to Administrative Agent, on any Business Day require the Banks to acquire
participations in all or a portion of the Swingline Loans outstanding.  Such
notice to Administrative Agent shall specify the aggregate amount of Swingline
Loans in which the Banks will participate.  Promptly upon receipt of such
notice, Administrative Agent will give notice thereof to each Bank, specifying
in such notice each Bank’s pro rata share of such Swingline Loan or Loans.  Each
Bank hereby absolutely and unconditionally agrees, within one Business Day after
receipt of notice as provided in this Section 1.01(c), to pay to Administrative
Agent, for the account of Swingline Bank, such Bank’s pro rata share of such
Swingline Loan or Loans.  Each Bank acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this Section 1.01(c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Revolving Loan Commitment, and that each such payment
shall be made without any offset, counterclaim, defense, abatement, withholding
or reduction whatsoever.  Each Bank shall comply with its obligation under this
Section 1.01(c) by wire transfer of immediately available funds, in the same
manner as provided in Section 1.04 with respect to Loans made by such Bank, and
Administrative Agent shall promptly pay to Swingline Bank the amounts so
received by it from the Banks.  Administrative Agent shall notify the Borrower
of any participation in any Swingline Loan acquired pursuant to this
Section 1.01(c), and thereafter payments in respect of such Swingline Loan shall
be made to Administrative Agent and not to Swingline Bank.  Any amounts received
by Swingline Bank from the Borrower (or other party on behalf of the Borrower)
in respect of a Swingline Loan after receipt by Swingline Bank of the proceeds
of a sale of participations therein shall be

 

2

--------------------------------------------------------------------------------


 

promptly remitted to Administrative Agent; any such amounts received by
Administrative Agent shall be promptly remitted by Administrative Agent to the
Banks that shall have made their payments pursuant to this Section 1.01(c) and
to Swingline Bank, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this Section 1.01(c) shall not
relieve the Borrower of any default in the payment thereof.

 

1.02                        Minimum Borrowing Amounts, etc.  The aggregate
principal amount of each Borrowing of Loans shall not be less than the Minimum
Borrowing Amount applicable to such Loans.  More than one Borrowing may be
incurred on any day; provided, that at no time shall there be outstanding more
than fifteen Borrowings of Eurodollar Loans.

 

1.03                        Notice of Borrowing.

 

(a)                                 Whenever the Borrower desires to incur
Revolving Loans, the Borrower shall give the Administrative Agent at its Notice
Office, prior to 1:00 P.M. (New York time), at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Eurodollar Loans to be made hereunder and shall give the
Administrative Agent at its Notice Office not later than 12:00 Noon (New York
time) on the day a Borrowing of Base Rate Loans is to be made, written notice
(or telephonic notice promptly confirmed in writing) of each such Borrowing to
be made hereunder.  Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, and, in the case of each written notice and each confirmation of
telephonic notice, shall be in the form of Exhibit A-1, appropriately completed
to specify (i) the aggregate principal amount of Revolving Loans to be made
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day) and (iii) whether the respective Borrowing shall consist of Base
Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and, if
Eurodollar Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall promptly give each Bank written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing, of such Bank’s
proportionate share thereof, if any, and of the other matters covered by the
Notice of Borrowing.

 

(b)                                 Whenever the Borrower desires to make a
Borrowing of Swingline Loans hereunder, it shall give the Swingline Bank (with a
copy to the Administrative Agent, if the Swingline Bank is a Bank other than the
Administrative Agent) not later than 2:00 P.M. (New York time) on the day such
Swingline Loan is to be made, written notice (or telephonic notice promptly
confirmed in writing) of each Swingline Loan to be made hereunder.  Each such
notice shall be irrevocable and shall specify in each case (x) the date of such
Borrowing (which shall be a Business Day) and (y) the aggregate principal amount
of the Swingline Loan to be made pursuant to such Borrowing.

 

(c)                                  Without in any way limiting the obligation
of the Borrower to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent or the Swingline Bank (in the case of
a Borrowing of Swingline Loans) or the respective Letter of Credit Issuer (in
the case of Letters of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic

 

3

--------------------------------------------------------------------------------


 

notice, believed by the Administrative Agent, the Swingline Bank, or such Letter
of Credit Issuer, as the case may be, in good faith to be from an Authorized
Officer of the Borrower.  In each such case, the Borrower hereby waives the
right to dispute the Administrative Agent’s, the Swingline Bank’s or such Letter
of Credit Issuer’s record of the terms of such telephonic notice.

 

1.04                        Disbursement of Funds.

 

(a)                                 No later than 1:00 P.M. (New York time) on
the date specified in each Notice of Borrowing (or in the case of Swingline
Loans, not later than 4:00 P.M. (New York time) on the date specified in
Section 1.03(b)(i)), each Bank will make available its pro rata share of each
Borrowing requested to be made on such date (or in the case of Swingline Loans,
the Swingline Bank shall make available the full amount thereof) in the manner
provided below.  All amounts shall be made available to the Administrative Agent
in U.S. Dollars and immediately available funds at the Payment Office and the
Administrative Agent promptly will make available to the Borrower by depositing
to its account at the Payment Office the aggregate of the amounts so made
available in the type of funds received.  Unless the Administrative Agent shall
have been notified by any Bank prior to the date of Borrowing that such Bank
does not intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Bank has made such amount available to the Administrative Agent
on such date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount.  If such corresponding
amount is not in fact made available to the Administrative Agent by such Bank
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Bank.  If such Bank does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Bank or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Bank, the
overnight Federal Funds rate or (ii) if paid by the Borrower, the then
applicable rate of interest, calculated in accordance with Section 1.08, for the
respective Loans.

 

(b)                                 Nothing herein shall be deemed to relieve
any Bank from its obligation to fulfill its commitments hereunder or to
prejudice any rights which the Borrower may have against any Bank as a result of
any default by such Bank hereunder.

 

1.05                        Notes.

 

(a)                                 If requested by a Bank, the Borrower’s
obligation to pay the principal of, and interest on, all the Loans made to it by
such Bank shall be evidenced by a Revolving

 

4

--------------------------------------------------------------------------------


 

Note payable to each Bank and a Swingline Note payable to the Swingline Bank, as
applicable.

 

(b)                                 The Revolving Note issued to each Bank shall
(i) be executed by the Borrower, (ii) be payable to the order of such Bank or
its registered assigns, (iii) be in a stated principal amount equal to the
Revolving Loan Commitment of such Bank and be payable in the principal amount of
the Revolving Loans evidenced thereby, (iv) mature on the Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 1.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(c)                                  The Swingline Note issued to the Swingline
Bank shall (i) be executed by the Borrower, (ii) be payable to the order of the
Swingline Bank or its registered assigns, (iii) be in a stated principal amount
equal to the Maximum Swingline Amount and be payable in the principal amount of
the Swingline Loans evidenced thereby, (iv) mature on the Swingline Expiry Date,
(v) bear interest as provided in Section 1.08 in respect of the Base Rate Loans
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(d)                                 Each Bank will note on its internal records
the amount of each Loan made by it and each payment in respect thereof and will
prior to any transfer of any of its Notes endorse on the reverse side thereof
the outstanding principal amount of Loans evidenced thereby.  Failure to make
any such notation shall not affect the Borrower’s obligations in respect of such
Loans.

 

1.06                        Conversions.  The Borrower shall have the option to
convert on any Business Day occurring on or after the Effective Date, all or a
portion at least equal to the applicable Minimum Borrowing Amount of the
outstanding principal amount of the Revolving Loans owing by the Borrower into a
Borrowing or Borrowings of another Type of Loan; provided, that (i) no partial
conversion of a Borrowing of Eurodollar Loans shall reduce the outstanding
principal amount of the Eurodollar Loans made pursuant to such Borrowing to less
than the Minimum Borrowing Amount applicable thereto, (ii) at the written
election of the Required Banks, Base Rate Loans may only be converted into
Eurodollar Loans if no payment Default or Event of Default is in existence on
the date of the conversion and (iii) Borrowings of Eurodollar Loans resulting
from this Section 1.06 shall be limited in number as provided in Section 1.02. 
Each such conversion shall be effected by the Borrower by giving the
Administrative Agent at its Notice Office, prior to 1:00 P.M. (New York time),
at least three Business Days’ (or one Business Day’s in the case of a conversion
into Base Rate Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion”) specifying the Revolving
Loans to be so converted, the Type of Revolving Loans to be converted into and,
if to be converted into a Borrowing of Eurodollar Loans, the Interest Period to
be initially applicable thereto.  The Administrative Agent shall give each Bank
prompt notice of any such proposed conversion affecting any of its Revolving
Loans.

 

5

--------------------------------------------------------------------------------


 

1.07                        Pro Rata Borrowings.  All Borrowings of Revolving
Loans under this Agreement shall be made by the Banks pro rata on the basis of
their Revolving Loan Commitments.  It is understood that no Bank shall be
responsible for any default by any other Bank of its obligation to make
Revolving Loans hereunder and that each Bank shall be obligated to make the
Revolving Loans to be made by it hereunder, regardless of the failure of any
other Bank to fulfill its commitments hereunder.

 

1.08                        Interest.

 

(a)                                 The unpaid principal amount of each Base
Rate Loan shall bear interest from the date of the Borrowing thereof until the
earlier of (i) the maturity (whether by acceleration or otherwise) of such Base
Rate Loan and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan
pursuant to Section 1.06, at a rate per annum which shall at all times be the
Applicable Base Rate Margin plus the Base Rate in effect from time to time.

 

(b)                                 The unpaid principal amount of each
Eurodollar Loan shall bear interest from the date of the Borrowing thereof until
the earlier of (i) the maturity (whether by acceleration or otherwise) of such
Eurodollar Loan and (ii) the conversion of such Eurodollar Loan to a Base Rate
Loan pursuant to Section 1.06 or 1.09, as applicable, at a rate per annum which
shall at all times be the Applicable Eurodollar Margin plus the relevant
Adjusted Eurodollar Rate.

 

(c)                                  At the written election of the Required
Banks, overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall bear interest at a rate per annum equal to the
greater of (x) the rate which is 2% in excess of the rate then borne by such
Loans and (y) the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans from time to time.  Interest which accrues under this
Section 1.08(c) shall be payable on demand.

 

(d)                                 Interest shall accrue from and including the
date of any Borrowing to but excluding the date of any repayment thereof and
shall be payable (i) in respect of each Base Rate Loan, quarterly in arrears on
each Quarterly Payment Date, (ii) in respect of each Eurodollar Loan, on (x) the
date of any prepayment or repayment thereof (on the amount prepaid or repaid),
(y) the date of any conversion into a Base Rate Loan pursuant to Section 1.06 or
1.09, as applicable (on the amount converted) and (z) the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period and (iii) in respect of each Loan, at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 12.07(b).

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of Eurodollar Loans for any Interest Period,
shall promptly notify the Borrower and the Banks thereof.

 

6

--------------------------------------------------------------------------------


 

1.09                        Interest Periods.  At the time the Borrower gives a
Notice of Borrowing or Notice of Conversion in respect of the making of, or
conversion into, a Borrowing of Eurodollar Loans (in the case of the initial
Interest Period applicable thereto) or prior to 1:00 P.M. (New York time) on the
third Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, it shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower, be a one, two, three or six-month
period or, to the extent approved by all Banks, any other period reasonably
requested by the Borrower.  Notwithstanding anything to the contrary contained
above:

 

(i)                                     all Eurodollar Loans comprising a
Borrowing shall have the same Interest Period;

 

(ii)                                  the initial Interest Period for any
Borrowing of Eurodollar Loans shall commence on the date of such Borrowing
(including the date of any conversion from a Borrowing of Base Rate Loans) and
each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires;

 

(iii)                               if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iv)                              if any Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day, provided, that if any Interest Period would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(v)                                 no Interest Period for a Borrowing may be
elected if it would extend beyond the Maturity Date;

 

(vi)                              at the written election of the Required Banks
no Interest Period may be elected at any time when a payment Default, or an
Event of Default, is then in existence; and

 

(vii)                           Reserved.

 

If upon the expiration of any Interest Period, the Borrower has failed to elect,
or is not permitted to elect by virtue of the application of clause (vi) above,
a new Interest Period to be applicable to the respective Borrowing of Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to convert
such Borrowing into a Borrowing of Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

7

--------------------------------------------------------------------------------


 

1.10                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify, or deem applicable any
reserve, special deposit, compulsory loan, insurance charge, or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Bank (except any reserve requirement
reflected in the Adjusted Eurodollar Rate) or Letter of Credit Issuer;

 

(ii)                                  subject any Recipient to any Taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Bank or Letter of Credit
Issuer or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Bank or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Bank, Letter of Credit Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such Bank,
Letter of Credit Issuer, or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Bank, Letter
of Credit Issuer, or such other Recipient, Borrower will pay to such Bank,
Letter of Credit Issuer, or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Bank, Letter of Credit Issuer, or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Bank or Letter
of Credit Issuer determines that any Change in Law affecting such Bank or Letter
of Credit Issuer or any lending office of such Bank or such Bank’s or Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Bank’s or Letter of Credit Issuer’s capital or on the capital of such Bank’s or
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Bank or the Loans made by, or participations
in Letters of Credit held by, such Bank, or the Letters of Credit issued by
Letter of Credit Issuer, to a level below that which such Bank or Letter of
Credit Issuer or such Bank’s or Letter of Credit Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such Bank’s
or Letter of Credit Issuer’s policies and the policies of such Bank’s or Letter
of Credit Issuer’s holding company with respect to capital adequacy or
liquidity), then from time to time Borrower will pay to such Bank or Letter of
Credit Issuer, as the case may be, such additional amount or amounts as will
compensate such Bank or Letter of Credit Issuer or such Bank’s or Letter of
Credit Issuer’s holding company for any such reduction suffered.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of a Bank or other Recipient setting forth the amount or amounts
necessary to compensate such Bank or other Recipient or its holding company, as
the case may be, as specified in Sections 1.10(a) or 1.10(b) and delivered to
Borrower shall be conclusive absent manifest error.  Borrower shall pay such
Bank or other Recipient, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Bank or Letter of Credit Issuer to demand compensation pursuant to
this Section shall not constitute a waiver of such Bank’s or Letter of Credit
Issuer’s right to demand such compensation, provided that Borrower shall not be
required to compensate a Bank or Letter of Credit Issuer pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Bank or Letter of Credit Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Bank’s or Letter of Credit Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

1.11                        Compensation.  The Borrower agrees to compensate
each Bank, promptly upon its written request (which request shall set forth the
basis for requesting such compensation and shall be made through the
Administrative Agent), for all reasonable losses, expenses and liabilities
(including any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Bank to fund its
Eurodollar Loans but excluding loss of anticipated profit with respect to any
Loans) which such Bank may sustain:  (i) if for any reason (other than a default
by such Bank or the Administrative Agent) a Borrowing of Eurodollar Loans does
not occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion; (ii) if any repayment (including any repayment made pursuant to
Section 4.02 or as a result of an acceleration of the Loans pursuant to
Section 9) or conversion of any Eurodollar Loans occurs on a date which is not
the last day of an Interest Period applicable thereto; (iii) if any prepayment
of any Eurodollar Loans is not made on any date specified in a notice of
prepayment given by the Borrower; or (iv) as a consequence of any other default
by the Borrower to repay its Eurodollar Loans when required by the terms of this
Agreement.  Calculation of all amounts payable to a Bank under this Section 1.11
shall be made as though that Bank had actually funded its relevant Eurodollar
Loan through the purchase of a Eurodollar deposit bearing interest at the
Adjusted Eurodollar Rate in an amount equal to the amount of that Loan, having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of that Bank to a domestic
office of that Bank in the United States of America; provided, however, that
each Bank may fund each of its Eurodollar Loans in any manner it sees fit and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 1.11.  It is further understood and agreed that if
any repayment of Eurodollar Loans pursuant to Section 4.01 or any conversion of
Eurodollar Loans pursuant to Section 1.06 in either case occurs on a date which
is not the last day of an Interest Period applicable thereto, such repayment or
conversion shall be accompanied by any amounts owing to any Bank pursuant to
this Section 1.11.

 

9

--------------------------------------------------------------------------------


 

1.12                        Change of Lending Office.  Each Bank agrees that,
upon the occurrence of any event giving rise to the operation of Section 1.10,
1.14 or 4.04 with respect to such Bank, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Bank)
to designate another lending office for any Revolving Loans or Letters of Credit
affected by such event; provided, that such designation is made on such terms
that, in the sole judgment of such Bank, such Bank and its lending office suffer
no material economic, legal or regulatory disadvantage, with the object of
avoiding the consequences of the event giving rise to the operation of any such
Section.  Nothing in this Section 1.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Bank provided in Section 1.10,
1.14 or 4.04.

 

1.13                        Replacement of Banks.  If any Bank becomes a
Defaulting Bank, (y) upon the occurrence of any event giving rise to the
operation of Section 1.10 or Section 4.04 with respect to any Bank which results
in such Bank charging to the Borrower increased costs in excess of those being
generally charged by the other Banks or (z) in the case of a refusal by a Bank
to consent to a proposed change, waiver, discharge or termination with respect
to this Agreement which has been approved by the Required Banks as provided in
Section 12.12(b), the Borrower shall have the right, if no payment Default, or
Event of Default, then exists, to replace such Bank (the “Replaced Bank”) with
one or more other Eligible Transferee or Eligible Transferees, none of whom
shall constitute a Defaulting Bank at the time of such replacement
(collectively, the “Replacement Bank”) reasonably acceptable to the
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this Section 1.13, the Replacement Bank shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 12.04(b) (and with all
fees payable pursuant to said Section 12.04(b) to be paid by the Replacement
Bank) pursuant to which the Replacement Bank shall acquire the Revolving Loan
Commitment and outstanding Revolving Loans of, and participations in Letters of
Credit by, the Replaced Bank and, in connection therewith, shall pay to (x) the
Replaced Bank in respect thereof an amount equal to the sum of (A) an amount
equal to the principal of, and all accrued interest on, all outstanding
Revolving Loans of the Replaced Bank, (B) an amount equal to all Unpaid Drawings
that have been funded by (and not reimbursed to) such Replaced Bank, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Bank pursuant to Section 3.01, (y) the respective Letter of Credit Issuer an
amount equal to such Replaced Bank’s Percentage of any Unpaid Drawing (which at
such time remains an Unpaid Drawing) with respect to a Letter of Credit issued
by it to the extent such amount was not theretofore funded by such Replaced Bank
and (z) the Swingline Bank an amount equal to such Replaced Bank’s Percentage of
any such Loan pursuant to Section 1.01(c) to the extent such amount was not
theretofore funded by such Replaced Bank, and (ii) all obligations (including
all such amounts, if any, due and owing under Section 1.11) of the Borrower due
and owing to the Replaced Bank (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Bank
concurrently with such replacement.  Upon the execution of the respective
Assignment and Assumption Agreements, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register by the
Administrative Agent pursuant to Section 7.12 and, if so requested by the
Replacement Bank, delivery to the Replacement Bank of the appropriate Note or
Notes executed by the Borrower, (x) the Replacement Bank shall become a Bank
hereunder and the Replaced Bank shall cease to constitute a Bank hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Bank and (y) Schedule 1.13 hereto shall be

 

10

--------------------------------------------------------------------------------


 

deemed modified to reflect the changed Revolving Loan Commitments resulting from
the assignment from the Replaced Bank to the Replacement Bank.

 

1.14                        Alternate Rate of Interest; Illegality.

 

(a)                                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Loan:

 

(i)                                     Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(ii)                                  if Administrative Agent is advised by any
Bank that the Adjusted Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Bank of making or maintaining its
Eurodollar Loans for such Interest Period;

 

then Administrative Agent shall give notice thereof to Borrower and the Banks as
promptly as practicable thereafter and, until Administrative Agent notifies
Borrower and the Banks that the circumstances giving rise to such notice no
longer exist, (A) any Notice of Conversion that requests the conversion of any
Loan to, or continuation of any Loan as, a Eurodollar Loan shall be ineffective,
and (B) if any Notice of Borrowing requests a Eurodollar Loan, such Loan shall
be made as a Base Rate Loan.

 

(b)                                 Illegality.  If any Bank determines that any
applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Bank or its applicable lending office to
make, maintain or fund Eurodollar Loans, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Bank to purchase or sell,
or to take deposits of, U.S. Dollars in the London interbank market, then, on
notice thereof by such Bank to Borrower through Administrative Agent, any
obligation of such Bank to make or continue Eurodollar Loans or to convert Base
Rate Loans to Eurodollar Loans shall be suspended until such Bank notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, Borrower shall,
upon demand from such Bank (with a copy to Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Bank to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Bank may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Bank may not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

 

SECTION 2.                            Letter of Credit.

 

2.01                        Letters of Credit.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, the Borrower may request a Letter of Credit Issuer at any time
and from time to time on or

 

11

--------------------------------------------------------------------------------


 

after the Effective Date and prior to the Maturity Date to issue, for the
account of the Borrower and in support of, (x) trade obligations of the Borrower
or any of its Subsidiaries that arise in the ordinary course of business and are
in respect of general corporate purposes of the Borrower or its Subsidiaries, as
the case may be, and/or (y) on a standby basis, L/C Supportable Indebtedness,
and subject to and upon the terms and conditions herein set forth each Letter of
Credit Issuer agrees to issue from time to time, irrevocable letters of credit
in such form as may be approved by such Letter of Credit Issuer (each such
letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”).  Notwithstanding the foregoing, no Letter of Credit Issuer shall be
under any obligation to issue any Letter of Credit if at the time of such
issuance:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Letter of Credit Issuer from issuing such Letter of Credit or any
requirement of law applicable to such Letter of Credit Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Letter of Credit Issuer shall prohibit, or
request that such Letter of Credit Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such Letter of Credit Issuer with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Letter of Credit
Issuer is not otherwise compensated) not in effect on the date hereof, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Letter of Credit Issuer as of the date hereof and which such Letter of
Credit Issuer in good faith deems material to it; or

 

(ii)                                  such Letter of Credit Issuer shall have
received notice from the Required Banks prior to the issuance of such Letter of
Credit of the type described in clause (vi) of Section 2.01(b).

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued the Stated Amount of which, when added to the Letter
of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Letter of Credit) at such
time, would exceed either (x) $20,000,000 or (y) when added to the aggregate
principal amount of all Revolving Loans and Swingline Loans then outstanding,
the Total Revolving Loan Commitment at such time; (ii) (x) each standby Letter
of Credit shall have an expiry date occurring not later than one year (or, in
the case of standby Letters of Credit issued in support of Foreign Subsidiary
Working Capital Indebtedness, three years, provided, that the aggregate Stated
Amount of all such Letters of Credit shall not exceed $5,000,000), provided,
that any standby Letter of Credit may be automatically extendable for periods of
up to one year so long as such standby Letter of Credit provides that the
respective Letter of Credit Issuer retains an option, satisfactory to such
Letter of Credit Issuer, to terminate such standby Letter of Credit within a
specified period of time prior to each scheduled extension date and (y) each
trade Letter of Credit shall have an expiry date occurring not later than 180
days after such trade Letter of Credit’s date of issuance; (iii) (x) no standby
Letter of Credit shall have an expiry date occurring later than the Business Day
next preceding the Maturity Date and (y) no trade Letter of Credit shall have an
expiry date occurring later than 30

 

12

--------------------------------------------------------------------------------


 

days prior to the Maturity Date; (iv) each Letter of Credit shall be denominated
in U.S. Dollars and payable on a sight basis; (v) the Stated Amount of each
Letter of Credit shall not be less than $50,000 or such lesser amount as is
acceptable to the Letter of Credit Issuer; and (vi) no Letter of Credit Issuer
will issue any Letter of Credit after it has received written notice from the
Borrower or the Required Banks stating that a Default or an Event of Default
exists until such time as such Letter of Credit Issuer shall have received a
written notice of (i) rescission of such notice from the party or parties
originally delivering the same or (ii) a waiver of such Default or Event of
Default by the Required Banks.

 

2.02                        Letter of Credit Requests; Notices of Issuance.

 

(a)                                 Whenever it desires that a Letter of Credit
be issued, the Borrower shall give the Administrative Agent and the respective
Letter of Credit Issuer written notice (or telephonic notice confirmed in
writing) thereof prior to 1:00 P.M. (New York time) at least five Business Days
(or such shorter period as may be acceptable to such Letter of Credit Issuer)
prior to the proposed date of issuance (which shall be a Business Day) which
written notice shall be in the form of Exhibit A-2 (each such notice, a “Letter
of Credit Request”).  Each Letter of Credit Request shall include any other
documents as the respective Letter of Credit Issuer customarily requires in
connection therewith.

 

(b)                                 Each Letter of Credit Issuer shall, promptly
after the date of each issuance of or amendment or modification to a Letter of
Credit by it, give the Administrative Agent, each Bank and the Borrower written
notice of the issuance of or amendment or modification to such Letter of Credit,
accompanied by a copy to the Administrative Agent of such Letter of Credit or
Letters of Credit or such amendment or modification.

 

2.03                        Agreement to Repay Letter of Credit Payments.

 

(a)                                 The Borrower hereby agrees to reimburse the
respective Letter of Credit Issuer, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid or disbursed until reimbursed, an “Unpaid
Drawing”) no later than one Business Day following the date of such payment or
disbursement, with interest on the amount so paid or disbursed by such Letter of
Credit Issuer, to the extent not reimbursed prior to 1:00 P.M. (New York time)
on the date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such Letter of Credit Issuer is
reimbursed therefor at a rate per annum which shall be the Applicable Base Rate
Margin plus the Base Rate as in effect from time to time (plus an additional 2%
per annum on all such amounts not reimbursed by the third Business Day after the
date of such payment or disbursement), such interest also to be payable on
demand.  Each Letter of Credit Issuer shall provide the Borrower prompt notice
of any payment or disbursement made by it under any Letter of Credit issued by
it, although the failure of, or delay in, giving any such notice shall not
release or diminish the obligations of the Borrower under this
Section 2.03(a) or under any other Section of this Agreement.

 

13

--------------------------------------------------------------------------------


 

(b)                                 The Borrower’s obligation under this
Section 2.03 to reimburse the respective Letter of Credit Issuer with respect to
Unpaid Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which the Borrower may have or have
had against such Letter of Credit Issuer, the Administrative Agent or any Bank,
including any defense based upon the failure of any drawing under a Letter of
Credit issued by it to substantially conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that the Borrower shall not be
obligated to reimburse such Letter of Credit Issuer for any wrongful payment
made by such Letter of Credit Issuer under a Letter of Credit issued by it as a
result of acts or omissions constituting bad faith, willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction) on the
part of such Letter of Credit Issuer.

 

2.04                        Letter of Credit Participations.

 

(a)                                 Immediately upon the issuance by a Letter of
Credit Issuer of any Letter of Credit, such Letter of Credit Issuer shall be
deemed to have sold and transferred to each other Bank, and each such Bank
(each, a “Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from such Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation, to the extent of such
Participant’s Percentage, in such Letter of Credit, each substitute Letter of
Credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Administrative Agent for the account of the Banks as
provided in Section 3.01(b) and the Participants shall have no right to receive
any portion of any Facing Fees) and any security therefor or guaranty pertaining
thereto.  Upon any change in the Revolving Loan Commitments of the Banks
pursuant to Section 1.13 or 12.04(b) or otherwise, it is hereby agreed that,
with respect to all outstanding Letters of Credit and Unpaid Drawings, there
shall be an automatic adjustment to the participations pursuant to this
Section 2.04 to reflect the new Percentages of the assigning and assignee Banks.

 

(b)                                 In determining whether to pay under any
Letter of Credit, no Letter of Credit Issuer shall have any obligation relative
to the Participants other than to determine that any documents required to be
delivered under such Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit.  Any
action taken or omitted to be taken by any Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of bad faith, gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction), shall not create for such
Letter of Credit Issuer any resulting liability.

 

(c)                                  In the event that any Letter of Credit
Issuer makes any payment under any Letter of Credit issued by it and the
Borrower shall not have reimbursed such amount in full to such Letter of Credit
Issuer pursuant to Section 2.03(a), such Letter of Credit Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Participant of such failure, and each Participant shall promptly and

 

14

--------------------------------------------------------------------------------


 

unconditionally pay to the Administrative Agent for the account of such Letter
of Credit Issuer, the amount of such Participant’s Percentage of such payment in
U.S. Dollars and in same day funds; provided, however, that no Participant shall
be obligated to pay to the Administrative Agent its Percentage of such
unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction) on the part of such Letter of Credit Issuer. 
If the Administrative Agent so notifies any Participant required to fund a
payment under a Letter of Credit prior to 11:00 A.M. (New York time) on any
Business Day, such Participant shall make available to the Administrative Agent
for the account of the respective Letter of Credit Issuer such Participant’s
Percentage of the amount of such payment on such Business Day in same day
funds.  If and to the extent such Participant shall not have so made its
Percentage of the amount of such payment available to the Administrative Agent
for the account of the respective Letter of Credit Issuer, such Participant
agrees to pay to the Administrative Agent for the account of such Letter of
Credit Issuer, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Letter of Credit Issuer at the
overnight Federal Funds rate.  The failure of any Participant to make available
to the Administrative Agent for the account of the respective Letter of Credit
Issuer its Percentage of any payment under any Letter of Credit issued by it
shall not relieve any other Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such Letter of Credit
Issuer its Percentage of any payment under any such Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the account of such Letter of Credit Issuer such other Participant’s
Percentage of any such payment.

 

(d)                                 Whenever any Letter of Credit Issuer
receives a payment of a reimbursement obligation as to which the Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall promptly pay to the Administrative Agent and the Administrative Agent
shall promptly pay to each Participant which has paid its Percentage thereof, in
U.S. Dollars and in same day funds, an amount equal to such Participant’s
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations.

 

(e)                                  The obligations of the Participants to make
payments to the Administrative Agent for the account of the respective Letter of
Credit Issuer with respect to Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including
any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, set-off,
defense or other right which the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Bank, or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);

 

(iii)                               any draft, certificate or other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

SECTION 3.                            Fees; Commitments.

 

3.01                        Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for distribution to each Bank a commitment fee (the “Commitment Fee”) for
the period from the Effective Date to but not including the date the Total
Revolving Loan Commitment has been terminated, computed at a rate for each day
equal to the Applicable Commitment Fee Margin multiplied by the daily Unutilized
Revolving Loan Commitment of such Bank.  Accrued Commitment Fees shall be due
and payable in arrears on each Quarterly Payment Date and the date upon which
the Total Revolving Loan Commitment is terminated.  For the purposes of this
Section, the Revolving Loan Commitment of a Defaulting Bank shall be deemed to
be fully utilized so long as such Bank is a Defaulting Bank.

 

(b)                                 The Borrower shall pay to the Administrative
Agent for the account of the Banks (other than a Defaulting Bank) pro rata on
the basis of their Percentages, a fee in respect of each Letter of Credit (the
“Letter of Credit Fee”) computed at a rate per annum equal to the Applicable
Eurodollar Margin then in effect on the daily Stated Amount of such Letter of
Credit.  Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(c)                                  The Borrower shall pay to the
Administrative Agent for the account of the respective Letter of Credit Issuer a
fee in respect of each Letter of Credit issued by such Letter of Credit Issuer
(the “Facing Fee”) computed at the rate of 1/4 of 1% per annum on the daily
Stated Amount of such Letter of Credit; provided, that in no event shall the
annual Facing Fee with respect to each Letter of Credit be less than $500; it
being agreed that, on the date of issuance of any Letter of Credit and on each
anniversary thereof prior to the termination of such Letter of Credit, if $500
will exceed the amount of Facing Fees

 

16

--------------------------------------------------------------------------------


 

that will accrue with respect to such Letter of Credit for the immediately
succeeding 12-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof prior to
the termination of such Letter of Credit.  Except as provided in the immediately
preceding sentence, accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(d)                                 The Borrower hereby agrees to pay directly
to the respective Letter of Credit Issuer upon each issuance of, payment under,
and/or amendment of, a Letter of Credit issued by it such amount as shall at the
time of such issuance, payment or amendment be the administrative charge which
such Letter of Credit Issuer is customarily charging for issuances of, payments
under or amendments of, letters of credit issued by it.

 

(e)                                  The Borrower shall pay to the
Administrative Agent, for its own account, such fees as may be agreed to from
time to time between the Borrower and the Administrative Agent, when and as due.

 

(f)                                   All computations of Fees shall be made in
accordance with Section 12.07(b).

 

3.02                        Termination, Reduction, or Increase of the Revolving
Loan Commitments.

 

(a)                                 Upon at least three Business Days prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent at its Notice Office (which notice shall be irrevocable and
shall be promptly transmitted to each of the Banks by the Administrative Agent),
the Borrower shall have the right, without premium or penalty, to terminate or
partially reduce the Total Unutilized Revolving Loan Commitment; provided that
(x) any such termination or partial reduction shall apply to proportionately and
permanently reduce the Revolving Loan Commitment of each Bank and (y) any
partial reduction pursuant to this Section 3.02(a) shall be in the amount of at
least $1,000,000.

 

(b)                                 In the event of certain refusals by a Bank
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Banks as
provided in Section 12.12(b), the Borrower shall have the right, upon five
Business Days prior written notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Banks), to terminate the entire Revolving Loan Commitment of such Bank, so
long as all Revolving Loans and all Swingline Loans, together with accrued and
unpaid interest, Fees and all other amounts, due and owing to such Bank are
repaid concurrently with the effectiveness of such termination pursuant to
Section 4.01(b) and the Borrower shall pay to the Administrative Agent at such
time an amount in cash and/or Cash Equivalents equal to such Bank’s Percentage
of the outstanding Letters of Credit (which cash and/or Cash Equivalents shall
be held by the Administrative Agent as security for the obligations of the
Borrower hereunder in respect of the outstanding Letters of Credit pursuant to a
cash collateral agreement to be entered into in form and

 

17

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Administrative Agent, which shall
permit certain investments in Cash Equivalents reasonably satisfactory to the
Administrative Agent until the proceeds are applied to the secured obligations)
(at which time Schedule 1.13 shall be deemed modified to reflect such changed
amounts), and at such time, such Bank shall no longer constitute a “Bank” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including Sections 1.10, 1.11, 4.04, 12.01 and 12.06), which shall
survive as to such repaid Bank.

 

(c)                                  (i) Upon notice to the Administrative Agent
(who shall promptly notify the Banks), the Borrower may, from time to time,
request an increase in the Total Revolving Loan Commitment up to an aggregate of
$130,000,000; provided that any such increase in the Total Revolving Loan
Commitment shall be in increments of $10,000,000.  At the time of sending the
notice referred to in the first sentence of this clause (i), the Borrower (in
consultation with the Administrative Agent) may request that each Bank determine
if it agrees to increase its Revolving Loan Commitment and specify the time
period within which each Bank is requested to respond to such request.  Each
Bank shall respond within such time period to the Administrative Agent and shall
indicate if such Bank agrees to increase its Revolving Loan Commitment and, if
so, whether by an amount equal to or less than its Percentage of such requested
increase.  Any Bank not responding within such time period shall be deemed to
have declined to increase its Revolving Loan Commitment.  The Administrative
Agent shall notify the Borrower and each Bank of the Banks’ responses to each
request made hereunder.  To achieve the full amount of a requested increase, the
Borrower may also (A) request that one or more Banks, in their sole and absolute
discretion, nonratably increase their Revolving Loan Commitment(s), and/or
(B) invite additional Persons to become Banks under the terms of this Agreement.

 

(ii)                                  If any Revolving Loan Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date of such increase (the “Increase
Effective Date”).  The Administrative Agent (in consultation with the Borrower)
shall promptly confirm in writing to the Banks the final allocation of such
increase and the Increase Effective Date.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (A) a
certificate of a responsible officer of the Borrower, dated as of the Increase
Effective Date certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, certifying that immediately before and
immediately after giving effect to such increase the representations and
warranties contained in this Agreement and the other Credit Documents are true
and correct in all material respects on and as of the Increase Effective Date
(except that those representations and warranties that are qualified by
materiality, Material Adverse Effect, or similar phrase shall be true and
correct in all respects, and except to the extent that such representations and
warranties were expressly made only in reference to a specific date) and
certifying that immediately before and immediately after giving effect to such
increase no Default or Event of Default exists, (B) an opinion of counsel to
Holdings and the Borrower, in form and substance reasonably acceptable to the
Administrative Agent, with respect to the increase of the Total Revolving Loan

 

18

--------------------------------------------------------------------------------


 

Commitment, and (C) such other agreements, documents, or instruments as may be
reasonably required by the Administrative Agent in connection therewith,
including flood hazard determination certificates, and, if applicable, flood
insurance notices and evidence of flood insurance in compliance with Flood
Insurance Laws.  The Borrower shall pay any commitment fees and other reasonable
out-of-pocket expenses incurred in connection with any such increase and shall
prepay any Eurodollar Loans outstanding on the Increase Effective Date (and pay
any costs incurred in connection with such prepayment pursuant to Section 1.11)
to the extent necessary to keep outstanding Eurodollar Loans ratable with any
revised Percentage arising from any nonratable increase in the Revolving Loan
Commitments under this Section.

 

(iii)                               This Section shall supersede any provisions
in Section 12.12 to the contrary.

 

(d)                                 The Total Revolving Loan Commitment (and the
Revolving Loan Commitment of each Bank) shall terminate on the Maturity Date
unless previously terminated pursuant to Section 9.

 

3.03                        Defaulting Banks.  Notwithstanding any provision of
this Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

 

(a)                                 Reallocation to Banks that are not
Defaulting Banks.  All or any part of such Defaulting Bank’s participation in
Letters of Credit and Swingline Loans shall be reallocated among the Banks that
are not Defaulting Banks in accordance with their respective pro rata shares
(calculated without regard to such Defaulting Bank’s Revolving Loan Commitment)
but only to the extent that (x) the conditions set forth in Section 5.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate outstanding
amount of Revolving Loans and the pro rata share of any Letter of Credit and
Swingline Loan of any Bank that is not a Defaulting Bank to exceed such Bank’s
Revolving Loan Commitment.  No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Bank arising
from that Bank having become a Defaulting Bank, including any claim of a Bank
that is not a Defaulting Bank as a result of such Bank’s increased exposure
following such reallocation.

 

(b)                                 Participation Exposure.  If any Swingline
Loans or Letters of Credit are outstanding at the time a Bank becomes a
Defaulting Bank then:

 

(i)                                     Payment and Cash Collateralization. 
After giving effect to the provisions of Section 3.03(a), the Borrower shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay any Swingline Loans supported by such Defaulting Bank and (y) second, pay
to the Administrative Agent an amount in cash and/or Cash Equivalents equal to
such

 

19

--------------------------------------------------------------------------------


 

Defaulting Bank’s participation interests in the outstanding Letters of Credit
for so long as any Letters of Credit are outstanding and the Administrative
Agent shall hold such payment as security for such obligations of the Borrower
hereunder pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Administrative Agent (which shall
permit certain investments in Cash Equivalents reasonably satisfactory to the
Administrative Agent until the proceeds are applied to the secured obligations);

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees, or other amounts received by Administrative Agent
for the account of such Defaulting Bank shall be applied at such time or times
as may be determined by the Administrative Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Bank to any Letter of Credit Issuer or Swingline Bank hereunder;
third, to cash collateralize the Letter of Credit Issuer’s Letter of Credit
Outstandings with respect to such Defaulting Bank’s pro rata share; and fourth,
if so determined by the Administrative Agent and the Borrower, may be held in a
deposit account controlled by the Administrative Agent and released pro rata in
order to (x) satisfy such Defaulting Bank’s potential future funding obligations
with respect to Revolving Loans under this Agreement and (y) cash collateralize
the Letter of Credit Issuer’s future exposure with respect to such Defaulting
Bank with respect to future Letters of Credit issued under this Agreement.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 3.03 shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto; and

 

(iii)                               Suspension of Letter of Credit Fee.  If the
Borrower cash collateralizes any portion of such Defaulting Bank’s participation
interests in the Letters of Credit pursuant to this Section, the Borrower shall
not be required to pay any fees to such Defaulting Bank pursuant to
Section 3.01(b) with respect to such Defaulting Bank’s participation interest in
the Letters of Credit during the period such Defaulting Bank’s participation
interest in the Letters of Credit is cash collateralized by the Borrower;

 

(c)                                  Letter of Credit Fee.  If any Defaulting
Bank’s participation interest in the Letters of Credit is not cash
collateralized, then, without prejudice to any rights or remedies of the Letter
of Credit Issuer or any Bank hereunder, all letter of credit fees payable under
Section 3.01(b) with respect to such Defaulting Bank’s participation interest in
the Letters of Credit shall be payable to the Letter of Credit Issuer until such
participation interest in the Letters of Credit is cash collateralized; and

 

(d)                                 Suspension of Swingline Loans and Letters of
Credit.  So long as any Bank is a Defaulting Bank, the Swingline Bank shall not
be required to fund any Swingline Loans and the Letter of Credit Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100%

 

20

--------------------------------------------------------------------------------


 

covered by the reallocation set forth in Section 3.03(a) and/or cash collateral
provided in accordance with the provisions hereof.

 

The rights and remedies against a Defaulting Bank under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Bank with respect to any funding default and that the Administrative
Agent or any Bank may have against such Defaulting Bank with respect to any
funding default.  In the event that the Administrative Agent, the Borrower, the
Letter of Credit Issuer and the Swingline Bank each agrees that a Defaulting
Bank has adequately remedied all matters that caused such Bank to be a
Defaulting Bank, then the outstanding Revolving Loans and participations in
Letters of Credit held by the Banks shall be readjusted to reflect the inclusion
of such Bank’s Unutilized Revolving Loan Commitment and on such date such Bank
shall purchase at par such of the Revolving Loans of the other Banks as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Revolving Loans in accordance with its applicable Percentage.

 

SECTION 4.                            Payments.

 

4.01                        Voluntary Prepayments.

 

(a)                                 The Borrower shall have the right to prepay
the Loans made to it, in whole or in part, without premium or penalty, except as
otherwise provided in this Agreement, from time to time on the following terms
and conditions:  (i) the Borrower shall give the Administrative Agent at its
Notice Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay such Loans, whether such Loans are Revolving
Loans or Swingline Loans, the amount of such prepayment and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrower prior to 1:00 P.M. (New York time) (x) at least
one Business Day prior to the date of such prepayment in the case of Revolving
Loans maintained as Base Rate Loans, (y) on the date of such prepayment in the
case of Swingline Loans and (z) at least three Business Days prior to the date
of such prepayment in the case of Eurodollar Loans, which notice shall, except
in the case of Swingline Loans (which notice shall promptly be transmitted to
the Swingline Bank), promptly be transmitted by the Administrative Agent to each
of the Banks; (ii) each prepayment shall be in an aggregate principal amount of
(A) at least $500,000 in the case of Eurodollar Loans and (B) at least $250,000
in the case of Base Rate Loans (or $100,000 in the case of Swingline Loans);
provided, that no partial prepayment of Eurodollar Loans made pursuant to a
Borrowing shall reduce the aggregate principal amount of the Eurodollar Loans
outstanding pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto; and (iii) each prepayment in respect of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans.

 

(b)                                 In the event of certain refusals by a Bank
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Banks as
provided in Section 12.12(b), the Borrower shall have the right, upon five
Business Days’ prior written notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Banks) to repay all Revolving Loans of such Bank, together with

 

21

--------------------------------------------------------------------------------


 

accrued and unpaid interest, Fees and all other amounts due and owing to such
Bank in accordance with said Section 12.12(b), so long as (A) the Revolving Loan
Commitment of such Bank is terminated concurrently with such repayment pursuant
to Section 3.02(b) (at which time Schedule 1.13 shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (B) the consents required by
Section 12.12(b) in connection with the repayment pursuant to this clause
(b) shall have been obtained.

 

4.02                        Mandatory Prepayments.

 

(a)                                 If on any date the sum of (i) the aggregate
outstanding principal amount of Revolving Loans and Swingline Loans (after
giving effect to all other repayments thereof on such date) plus (ii) the Letter
of Credit Outstandings on such date, exceeds the Total Revolving Loan Commitment
as then in effect, the Borrower shall repay on such date the principal of
Swingline Loans, and if no Swingline Loans are or remain outstanding, Revolving
Loans, in an aggregate amount equal to such excess.  If, after giving effect to
the prepayment of all outstanding Swingline Loans and Revolving Loans, the
aggregate amount of Letter of Credit Outstandings exceeds the Total Revolving
Loan Commitment as then in effect, the Borrower agrees to pay to the
Administrative Agent an amount in cash and/or Cash Equivalents equal to such
excess (up to the aggregate amount of Letter of Credit Outstandings at such
time) and the Administrative Agent shall hold such payment as security for the
obligations of the Borrower hereunder pursuant to a cash collateral agreement to
be entered into in form and substance reasonably satisfactory to the
Administrative Agent (which shall permit certain investments in Cash Equivalents
reasonably satisfactory to the Administrative Agent until the proceeds are
applied to the secured obligations).

 

(b)                                 With respect to each repayment of Loans
required by this Section 4.02, the Borrower may designate the Types of Loans
which are to be repaid and the specific Borrowing(s) pursuant to which made;
provided, that (i) Eurodollar Loans may be designated for repayment pursuant to
this Section 4.02 only on the last day of an Interest Period applicable thereto
unless all Eurodollar Loans with Interest Periods ending on such date of
required prepayment and all Base Rate Loans have been paid in full; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Revolving Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount, such Borrowing shall be immediately
converted into Base Rate Loans; and (iii) each repayment of any Revolving Loans
made pursuant to a Borrowing shall be applied pro rata among such Revolving
Loans.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 1.11.

 

(c)                                  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, (i) all then outstanding Swingline Loans
shall be repaid in full on the Swingline Expiry Date and (ii) all outstanding
Revolving Loans shall be repaid in full on the Maturity Date.

 

22

--------------------------------------------------------------------------------


 

4.03                        Method and Place of Payment.  Except as otherwise
specifically provided herein, all payments under this Agreement shall be made to
the Administrative Agent for the ratable account of the Banks entitled thereto,
not later than 1:00 P.M. (New York time) on the date when due and shall be made
in immediately available funds and in U.S. Dollars at the Payment Office, it
being understood that written, telex or facsimile transmission notice by the
Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account.  Any payments under
this Agreement which are made later than 1:00 P.M. (New York time) shall be
deemed to have been made on the next succeeding Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

4.04                        Net Payments.

 

(a)                                 All payments made by the Borrower and any
other Credit Party hereunder or under any Credit Document will be made without
setoff, counterclaim or other defense.  Except as provided in Section 4.04(b),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, (A) except as provided in
the second succeeding sentence, any tax imposed on or measured by the net income
or net profits of a Bank pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Bank is located or any subdivision thereof or therein and
(B) any U.S. federal withholding Taxes imposed pursuant to FATCA) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Credit Document, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Credit Document.  If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Bank, upon the written request of such Bank, for taxes imposed on
or measured by the net income or net profits of such Bank pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Bank is located or under
the laws of any political subdivision or taxing authority of any such
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Bank is located and for any
withholding of taxes as such Bank shall determine are payable by, or withheld
from, such Bank in respect of such amounts so paid to or on behalf of such Bank
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Bank pursuant to this sentence.  The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the

 

23

--------------------------------------------------------------------------------


 

Borrower.  The Borrower agrees to indemnify and hold harmless each Bank, and
reimburse such Bank upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Bank.

 

(b)                                 Each Bank that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) agrees to deliver
to the Borrower and the Administrative Agent on or prior to the Effective Date,
or in the case of a Bank that is an assignee or transferee of an interest under
this Agreement pursuant to Section 1.13 or 12.04 (unless the respective Bank was
already a Bank hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Bank, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or
W-8BEN-E (or successor forms) certifying to such Bank’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note, or (ii) if the Bank
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code and
cannot deliver either Internal Revenue Service Form W-8ECI or W-8BEN-E pursuant
to clause (i) above, (x) a certificate substantially in the form of Exhibit C
(any such certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN-E
(or successor form) certifying to such Bank’s entitlement to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note.  In addition, each
Bank agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or W-8BEN-E and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Bank to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Credit Document, or it shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate in which case such Bank shall not be
required to deliver any such Form or Certificate pursuant to this
Section 4.04(b).  Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 12.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Bank which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Bank has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 4.04(a) hereof to gross-up payments to be made to a Bank in respect of
income or similar taxes imposed by the United States if (I) such Bank has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 4.04(b) and Section 4.04(c) or
(II) in the case of a payment, other than interest, to a Bank described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such taxes.  Notwithstanding

 

24

--------------------------------------------------------------------------------


 

anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 12.04(b), the Borrower
agrees to pay additional amounts and to indemnify each Bank in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar Taxes.

 

(c)                                  If a payment made to a Bank under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Bank shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (c), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(d)                                 Each Bank shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Credit Document attributable to such Bank (but
only to the extent that Borrower has not already indemnified Administrative
Agent for such Taxes and without limiting the obligation of the Borrower to do
so) and (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 7.12 relating to the maintenance of the Register, in each
case, that are payable or paid by Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Bank by Administrative Agent shall be
conclusive absent manifest error.  Each Bank hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Credit Document or otherwise payable by Administrative Agent to the
Bank from any other source against any amount due to Administrative Agent under
this Section 4.04(d).

 

(e)                                  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

25

--------------------------------------------------------------------------------


 

SECTION 5.                            Conditions Precedent.

 

5.01                        Amendment Effective Date.  The effectiveness of the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement is subject to the satisfaction of the conditions precedent set forth
in the Amendment Agreement.

 

5.02                        Conditions Precedent to Each Extension of Credit. 
The obligation of each Bank to make each Loan to the Borrower hereunder
(including on the Amendment Effective Date), and the obligation of any Letter of
Credit Issuer to issue each Letter of Credit hereunder (including on the
Amendment Effective Date), are subject to the satisfaction of the following
additional conditions:

 

(a)                                 No Default.  At the time of each such Credit
Event and also immediately after giving effect thereto, there shall exist no
Default or Event of Default.

 

(b)                                 Representations and Warranties.  At the time
of each such Credit Event and also after giving effect thereto, all
representations and warranties contained herein or in the other Credit Documents
in effect at such time shall be true and correct in all material respects
(except that those representations and warranties that are qualified by
materiality, Material Adverse Effect, or similar phrase shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
those representations and warranties that are qualified by materiality, Material
Adverse Effect, or similar phrase shall be true and correct in all respects) as
of such earlier date.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Banks that all
of the conditions specified in clauses (a) and (b) of Section 5.02 are satisfied
as of the date of such Credit Event.

 

SECTION 6.                            Representations, Warranties and
Agreements.  In order to induce the Banks to enter into this Agreement and to
make the Loans and issue and/or participate in the Letters of Credit provided
for herein, each of Holdings and the Borrower makes the following
representations, warranties and agreements with the Banks in each case after
giving effect to the Transactions, all of which shall survive the execution and
delivery of this Agreement, the making of the Loans and the issuance of the
Letters of Credit:

 

6.01                        Corporate Status.  Holdings and each of its
Subsidiaries (i) is duly organized or formed, validly existing and in good
standing (to the extent such concept is relevant in such jurisdiction) under the
laws of the jurisdiction of its organization or formation, (ii) has the
requisite power and authority (corporate or otherwise) to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in all jurisdictions where it is required to be so
qualified and where the failure to be so qualified would have a Material Adverse
Effect.

 

26

--------------------------------------------------------------------------------


 

6.02                        Corporate Power and Authority.  Each Credit Party
has the power and authority (corporate or otherwise) to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party.  Each Credit Party has duly executed and delivered each Credit Document
to which it is a party and each such Credit Document constitutes the legal,
valid and binding obligation of such Credit Party enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

6.03                        No Violation.  Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party
nor compliance by any Credit Party with the terms and provisions thereof, nor
the consummation of the transactions contemplated herein or therein, (i) will
contravene any applicable provision of any law, statute, rule or regulation, or
any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or (other than pursuant to the Security Documents)
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of Holdings or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material agreement or instrument
to which Holdings or any of its Subsidiaries is a party or by which it or any of
its property or assets are bound or to which it may be subject or (iii) will
violate any provision of the Organizational Documents of Holdings or any of its
Subsidiaries.

 

6.04                        Litigation.  There are no actions, suits or
proceedings pending or, to the knowledge of Holdings or any of its Subsidiaries,
threatened, with respect to Holdings or any of its Subsidiaries (i) that could
reasonably be expected to have a Material Adverse Effect or (ii) that could
reasonably be expected to have a material adverse effect on the rights or
remedies of the Banks or on the ability of any Credit Party to perform its
respective obligations to the Banks hereunder and under the other Credit
Documents to which it is, or will be, a party.  Additionally, there does not
exist any judgment, order or injunction prohibiting or imposing material adverse
conditions upon the occurrence of any Credit Event.

 

6.05                        Use of Proceeds; Margin Regulations.

 

(a)                                 The proceeds of Revolving Loans and
Swingline Loans shall be utilized to pay fees and expenses incurred in
connection with the Transactions and for the general corporate and working
capital purposes of the Borrower and its Subsidiaries and other purposes
expressly permitted hereunder.

 

(b)                                 Except as otherwise permitted by Sections
8.02(o), 8.05(w) and 8.06, no part of any Credit Event (or the proceeds thereof)
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.  Neither the making of any
Loan hereunder, nor the use of the proceeds thereof, will violate the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System
or any succeeding regulations.

 

27

--------------------------------------------------------------------------------


 

(c)                                  The aggregate cash consideration paid for
all Margin Stock owned by Holdings and its Subsidiaries (other than the capital
stock of Holdings held in treasury) does not exceed the amount permitted
pursuant to Section 8.05(w).  At the time of each Credit Event, not more than
25% of the value of the assets of Holdings and its Subsidiaries taken as a whole
(including all capital stock of Holdings held in treasury) will constitute
Margin Stock.

 

6.06                        Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any foreign or domestic governmental or
public body or authority, or any subdivision thereof, is required to authorize
or is required in connection with (i) the execution, delivery and performance of
any Credit Document or (ii) the legality, validity, binding effect or
enforceability of any Credit Document.

 

6.07                        Investment Company Act.  Neither Holdings nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

6.08                        Regulation U.  If at any time any Margin Stock is
pledged or required to be pledged pursuant to any Security Document, all actions
required to be taken pursuant to Section 7.15 shall have been taken to the
reasonable satisfaction of the Administrative Agent.

 

6.09                        True and Complete Disclosure.  All factual
information (taken as a whole) heretofore or contemporaneously furnished by or
on behalf of Holdings or any of its Subsidiaries in writing to the
Administrative Agent or any Bank (including all information contained in the
Credit Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of any such Persons in
writing to the Administrative Agent or any Bank will be, true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time in light of
the circumstances under which such information was provided.

 

6.10                        Financial Condition; Financial Statements.

 

(a)                                 After giving effect to each Borrowing
hereunder, on a pro forma basis after giving effect to the Transactions and to
all Indebtedness incurred, and to be incurred (including the Loans), and Liens
created, and to be created, by each Credit Party in connection therewith, with
respect to each of Holdings and its Subsidiaries (on a consolidated basis) and
of the Borrower (on a stand-alone basis) (x) the sum of the assets, at a fair
valuation (assuming such assets constitute a going concern), of each of Holdings
and its Subsidiaries (on a consolidated basis) and of the Borrower (on a
stand-alone basis) will exceed its debts, (y) it has not incurred nor intended
to, nor believes that it will, incur debts beyond its ability to pay such debts
as such debts mature and (z) it will have sufficient capital with which to
conduct its business.  For purposes of this Section 6.10, “debt” means any
liability on a claim, and “claim” means (i) right to payment whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or

 

28

--------------------------------------------------------------------------------


 

(ii) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.

 

(b)                                 The consolidated balance sheet of Holdings
and its Subsidiaries at September 30, 2013, and the related statements of
operations and cash flows and changes in stockholders’ equity of Holdings and
its Subsidiaries for the fiscal year ended as of said date, copies of which have
heretofore been furnished to each Bank, present fairly in all material respects
the consolidated financial position of Holdings and its Subsidiaries at the date
of said statements and the results for the period covered thereby.  All such
financial statements have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements.

 

(c)                                  Since September 30, 2013, nothing has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Except as fully reflected in the financial
statements described in Section 6.10(b) and the Indebtedness incurred under this
Agreement, (i) there were as of the Amendment Effective Date (and after giving
effect to any Loans made on such date), no liabilities or obligations (excluding
current obligations incurred in the ordinary course of business) with respect to
Holdings or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due), and (ii) neither
Holdings nor the Borrower know of any basis for the assertion against Holdings
or any of its Subsidiaries of any such liability or obligation which, in the
case of clause (i) or (ii) either individually or in the aggregate, is or would
be reasonably likely to have, a Material Adverse Effect.

 

(e)                                  The Projections are based on good faith
estimates and assumptions made by the management of Holdings, and on the
Amendment Effective Date such management believed that the Projections were
reasonable and attainable, it being recognized by the Banks, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results and that the differences may be material. 
There is no fact known to Holdings or any of its Subsidiaries which would have a
Material Adverse Effect, which has not been disclosed herein or in such other
documents, certificates and statements furnished to the Banks for use in
connection with the transactions contemplated hereby.

 

6.11                        Security Interests.  On and after the Amendment
Effective Date, each of the Security Documents creates (or after the execution
and delivery thereof will create), as security for the Obligations, a valid and
enforceable perfected security interest in and Lien on all of the Collateral
subject thereto, superior to and prior to the rights of all third Persons and
subject to no other Liens (except that the Collateral and the collateral covered
by the Additional Security Documents may be subject to Permitted Liens relating
thereto), in favor of the Collateral Agent.  No filings or recordings are
required in order to perfect the Liens created under any Security Document
except for filings or recordings required in connection with any such Security
Document which shall have been made on or prior to the Amendment Effective Date
as

 

29

--------------------------------------------------------------------------------


 

contemplated by Section 5.01 or on or after the execution and delivery thereof
as contemplated by Sections 7.11, 7.13 and 8.12.

 

6.12                        Existing Indebtedness.  None of Holdings or any of
its Subsidiaries has any Indebtedness that is not permitted by Section 8.04.

 

6.13                        Transactions.  At the time of consummation thereof,
the Transactions shall have been consummated in all material respects in
accordance with the terms of the Credit Documents and all applicable laws.  At
the time of consummation thereof, all consents and approvals of, and filings and
registrations with, and all other actions in respect of, all governmental
agencies, authorities or instrumentalities required in order to make or
consummate the Transactions have been obtained, given, filed or taken or waived
and are or will be in full force and effect (or effective judicial relief with
respect thereto has been obtained) except where the failure to obtain, give,
file, or take would not reasonably be expected to have a Material Adverse
Effect.  All applicable waiting periods with respect thereto have or, prior to
the time when required, will have, expired without, in all such cases, any
action being taken by any competent authority which restrains, prevents, or
imposes material adverse conditions upon the Transactions.  Additionally, there
does not exist any judgment, order or injunction prohibiting or imposing
material adverse conditions upon the Transactions, or the performance by
Holdings and its Subsidiaries of their obligations under the Credit Documents
and all applicable laws.

 

6.14                        Special Purpose Corporation.  Holdings has no
significant assets (other than the capital stock of the Borrower, immaterial
assets used for the performance of those activities permitted to be performed by
Holdings pursuant to Section 8.01(b), and Borrower Subordinated Notes) or
liabilities (other than this Agreement and the other Credit Documents,
liabilities (if any) under the other Credit Documents, those liabilities
permitted to be incurred by Holdings pursuant to Section 8.01(b), Indebtedness
permitted to be incurred by Holdings pursuant to Sections 8.04(p) and
8.04(s) and, as and when issued from time to time in accordance with the terms
of this Agreement, Permitted Holdings PIK Securities, Permitted Subordinated
Indebtedness and Shareholder Subordinated Notes).

 

6.15                        Compliance with ERISA.

 

(a)                                 Each Plan is in compliance with ERISA and
the Code; no Reportable Event has occurred with respect to a Plan; no Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability; no
Plan has an accumulated or waived funding deficiency, has permitted decreases in
its funding standard account or has applied for a waiver of the minimum funding
standard or an extension of any amortization period within the meaning of
Section 412 of the Code; all contributions required to be made with respect to a
Plan and a Foreign Pension Plan have been timely made; neither Holdings nor any
Subsidiary of Holdings nor any ERISA Affiliate has incurred any liability to or
on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 412, 430, 431,
432, 433, 4971, 4975 or 4980 of the Code or reasonably expects to incur any
liability (including any indirect, contingent or secondary liability) under any
of the foregoing Sections with respect to any Plan (other than liabilities of
any ERISA Affiliate which could not, by operation of law or otherwise, become a
liability of Holdings or any of its

 

30

--------------------------------------------------------------------------------


 

Subsidiaries); no proceedings have been instituted to terminate, or to appoint a
trustee to administer, any Plan; no condition exists which presents a risk to
Holdings or any Subsidiary of Holdings or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; using actuarial assumptions and computation methods
consistent with subpart 1 of subtitle E of Title IV of ERISA, there would be no
liabilities of Holdings and its Subsidiaries and its ERISA Affiliates to all
Plans which are multiemployer plans (as defined in Section 4001(a)(3) of ERISA)
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Plan ended prior to the date of the most recent
Credit Event, no lien imposed under the Code or ERISA on the assets of Holdings
or any Subsidiary of Holdings or any ERISA Affiliate exists or is likely to
arise on account of any Plan.

 

(b)                                 Each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities.  Neither Holdings nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan.  The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan which is funded, determined as of
the end of the most recently ended fiscal year of the Borrower on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan, and for each Foreign Pension
Plan which is not funded, the obligations of such Foreign Pension Plan are
properly accrued.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 6.15, the representations made in this Section 6.15
shall only be untrue if the aggregate effect of all events, liabilities,
deficiencies, proceedings, conditions, liens, obligations, and noncompliance, in
each case of the types described above, could reasonably be expected to have a
Material Adverse Effect.

 

6.16                        Capitalization.

 

(a)                                 As of the Amendment Effective Date, the
authorized capital stock of Holdings consists of (i) 50,000,000 shares of common
stock, $.01 par value per share (such authorized shares of common stock,
together with any subsequently authorized shares of common stock of Holdings,
the “Holdings Common Stock”) of which 9,695,028 shares were issued and
outstanding as of July 30, 2014 and (ii) 5,000,000 shares of preferred stock of
which no shares were issued and outstanding as of the Amendment Effective Date;
provided that no shares of preferred stock shall be Disqualified Stock.  All
outstanding shares have been duly and validly issued, are fully paid and
non-assessable.  On the Amendment Effective Date, except as set forth on
Schedule 6.16 hereto, Holdings does not have outstanding any additional
securities convertible into or exchangeable for its capital stock or outstanding
any additional rights to subscribe for or to purchase, or any options for the
purchase of, or any additional agreements providing for the issuance (contingent
or otherwise) of, or any calls, commitments or claims of any character relating
to, its capital stock.

 

31

--------------------------------------------------------------------------------


 

(b)                                 On the Amendment Effective Date and after
giving effect to the Transaction and the other transactions contemplated hereby,
the authorized capital stock of the Borrower consists of 1,000 shares of common
stock, $.01 par value per share, all of which shares have been issued and
outstanding and owned by Holdings.  All such outstanding shares have been duly
and validly issued and are fully paid and nonassessable.  The Borrower does not
have outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock.

 

6.17                        Subsidiaries.  On and as of the Amendment Effective
Date and after giving effect to the consummation of the Transactions, Holdings
has no Subsidiaries other than the Borrower and its Subsidiaries, and the
Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule
6.17.  Schedule 6.17 correctly sets forth, as of the Amendment Effective Date
and after giving effect to the Transactions, the percentage ownership (direct
and indirect) of Holdings in each class of capital stock of each of its
Subsidiaries and also identifies the direct owner thereof.  All outstanding
shares of capital stock of each Subsidiary of the Borrower have been duly and
validly issued, are fully paid and nonassessable (to the extent applicable) and
have been issued free of preemptive rights.  No Subsidiary of the Borrower has
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any right to subscribe for or to purchase, or any options
or warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its capital stock or any stock appreciation or similar
rights.

 

6.18                        Intellectual Property.  Holdings and each of its
Subsidiaries owns or holds a valid license to use all the patents, trademarks,
permits, service marks, trade names, technology, know-how and formulas or other
rights with respect to the foregoing, free from restrictions that are adverse to
the use thereof, that are used in the operation of the business of Holdings and
each of its Subsidiaries as presently conducted, except in the case of any of
the foregoing to the extent not reasonably expected to have a Material Adverse
Effect.

 

6.19                        Compliance with Statutes, etc.  Holdings and each of
its Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including compliance with ERISA and all applicable
Environmental Laws with respect to any Real Property or governing its business
and the requirements of any permits issued under such Environmental Laws with
respect to any such Real Property or the operations of Holdings or any of its
Subsidiaries), except such non-compliance as could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect.

 

6.20                        Environmental Matters.

 

(a)                                 Holdings and each of its Subsidiaries have
complied with, and on the date of each Credit Event are in compliance with, all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws.  There are no

 

32

--------------------------------------------------------------------------------


 

pending or, to the best knowledge of Holdings and the Borrower, past or
threatened Environmental Claims against Holdings or any of its Subsidiaries or
any Real Property owned or operated by Holdings or any of its Subsidiaries that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.  There are no facts, circumstances, conditions or occurrences on
any Real Property owned or operated by Holdings or any of its Subsidiaries or,
to the best knowledge of Holdings and the Borrower, on any property adjoining or
in the vicinity of any such Real Property that would reasonably be expected
(i) to form the basis of an Environmental Claim against Holdings or any of its
Subsidiaries or any such Real Property that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect or (ii) to cause
any such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property by Holdings or any of
its Subsidiaries under any applicable Environmental Law.

 

(b)                                 Hazardous Materials have not at any time
been generated, used, treated or stored on, or transported to or from, any Real
Property owned or operated by Holdings or any of its Subsidiaries where such
generation, use, treatment or storage has violated or would reasonably be
expected to violate any Environmental Law.  Hazardous Materials have not at any
time been Released on or from any Real Property owned or operated by Holdings or
any of its Subsidiaries so as to give rise to liability of Holdings or any of
its Subsidiaries under Environmental Laws.  There are not now any underground
storage tanks located on any Real Property owned or operated by Holdings or any
of its Subsidiaries.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 6.20, the representations made in this Section 6.20 shall only be
untrue if the aggregate effect of all restrictions, failures, noncompliance,
Environmental Claims, Releases and presence of underground storage tanks, in
each case of the types described above, would reasonably be expected to have a
Material Adverse Effect.

 

6.21                        Properties.  All Real Property owned or leased by
Holdings or any of its Domestic Subsidiaries as of the Amendment Effective Date
and after giving effect to the Transactions, and the nature of the interest
therein, is correctly set forth in Schedule 6.21.  As of the Amendment Effective
Date, there are no improvements on any portion of Mortgaged Property located in
an area in the United States specifically identified by the Federal Emergency
Management Agency as a Special Flood Hazard Area, except as specifically
identified for such Mortgaged Property as such on Schedule 6.21.  Holdings and
each of its Subsidiaries has good and marketable title to, or a validly
subsisting leasehold interest in, all material properties owned or leased by it
(other than those leasehold interests listed on Part B of Schedule 6.21),
including all Real Property reflected in Schedule 6.21 or in the financial
statements referred to in Section 6.10(b), free and clear of all Liens, other
than Permitted Liens.

 

6.22                        Labor Relations.  Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (i) no unfair labor
practice complaint pending against Holdings or any of its Subsidiaries or, to
the best knowledge of Holdings and the Borrower, threatened against any of them,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or

 

33

--------------------------------------------------------------------------------


 

under any collective bargaining agreement is so pending against Holdings or any
of its Subsidiaries or, to the best knowledge of Holdings and the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the best
knowledge of Holdings and the Borrower, threatened against Holdings or any of
its Subsidiaries and (iii) to the best knowledge of Holdings and the Borrower,
no union representation question existing with respect to the employees of
Holdings or any of its Subsidiaries and, to the best knowledge of Holdings and
the Borrower, no union organizing activities are taking place, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

 

6.23                        Tax Returns and Payments.  All Federal, material
state and other material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of Holdings and/or any of its Subsidiaries have been timely filed
with the appropriate taxing authority.  The Returns accurately reflect all
liability for taxes of Holdings and its Subsidiaries, as the case may be, for
the periods covered thereby.  Holdings and each of its Subsidiaries have paid
all taxes payable by them other than taxes which are not yet due and payable,
and other than those contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP.  Except
as disclosed in the financial statements referred to in Section 6.10(b), there
is no material action, suit, proceeding, investigation, audit, or claim now
pending or, to the knowledge of Holdings and the Borrower, threatened by any
authority regarding any taxes relating to Holdings or any of its Subsidiaries. 
As of the Amendment Effective Date, neither Holdings nor any of its Subsidiaries
has entered into an agreement or waiver or been requested to enter into an
agreement or waiver extending any statute of limitations relating to the payment
or collection of taxes of Holdings or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
Holdings or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations.  Neither Holdings nor any of its Subsidiaries have
provided, with respect to themselves or property held by them, any consent under
Section 341 of the Code.

 

6.24                        Sanctions/Anti-Corruption Representations.

 

(a)                                 No Credit Party nor any of its Affiliates is
in violation of any Anti-Terrorism Laws or Sanctions or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Laws or Sanctions.

 

(b)                                 No Credit Party, any Subsidiary of any
Credit Party, nor, to the knowledge of the Credit Parties, any of their
Affiliates or any director, officer, employee or agent of any Credit Party or
any of its Affiliates is a Person (each such Person, a “Sanctioned Person”) that
is, or is owned or controlled by Persons that are:  (i) the subject of any
Sanctions, or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions, including, without
limitation, currently Cuba, Iran, North Korea, Sudan and Syria.

 

(c)                                  No Credit Party will, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint

 

34

--------------------------------------------------------------------------------


 

venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, in each case in
violation of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

 

(d)                                 No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 7.                            Affirmative Covenants.  Holdings and the
Borrower hereby covenant and agree that on the Effective Date and thereafter
until the Obligations have been Fully Satisfied:

 

7.01                        Information Covenants.  Holdings will furnish to the
Administrative Agent (who will promptly thereafter make such information
available to the Banks):

 

(a)                                 Quarterly Financial Statements.  Within 50
days after the close of each of the first three quarterly accounting periods in
each fiscal year of Holdings, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, all of which shall
be in reasonable detail and certified by the chief financial officer or other
Authorized Officer of Holdings that they fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnote disclosure.

 

(b)                                 Annual Financial Statements.  Within 95 days
after the close of each fiscal year of Holdings, the consolidated balance sheet
of Holdings and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for such fiscal year, setting forth comparative budgeted figures for such
fiscal year and setting forth comparative consolidated figures for the preceding
fiscal year, and, in the case of all such financial statements (but excluding
such comparative budgeted figures), certified by PriceWaterhouseCoopers LLP or
such other independent certified public accountants of recognized national
standing as shall be reasonably acceptable to the Administrative Agent, in each
case to the effect that such statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows, together with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of Holdings and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, no Default
or Event of Default which has occurred and is continuing has come to their
attention insofar as such Default

 

35

--------------------------------------------------------------------------------


 

or Event of Default relates to financial and accounting matters or, if such a
Default or Event of Default has come to their attention a statement as to the
nature thereof.

 

(c)                                  Budgets, etc.  Not more than 60 days after
the commencement of each fiscal year of the Holdings, budgets of Holdings and
its Subsidiaries in reasonable detail for each of the four fiscal quarters of
such fiscal year as customarily prepared by management for its internal use
setting forth, with appropriate discussion, the principal assumptions upon which
such budgets are based.  Together with each delivery of financial statements
pursuant to Section 7.01(a) and (b), a comparison of the current year to date
financial results (other than in respect of the balance sheets included therein)
against the budgets required to be submitted pursuant to this clause (c) shall
be presented.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Section 7.01(a) and (b), a
certificate of the chief financial officer or other Authorized Officer of
Holdings to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall set forth the calculations required to
establish whether Holdings and its Subsidiaries are in compliance with the
provisions of Sections 8.04(d), 8.04(h), 8.05, 8.06, 8.08, and 8.09, as at the
end of such fiscal quarter or year, as the case may be.

 

(e)                                  Notice of Default or Litigation.  Promptly,
and in any event within five Business Days (or 10 Business Days in the case of
clause (y) below) after any Senior Officer obtains knowledge thereof, notice of
(x) the occurrence of any event which constitutes a Default or an Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings or the Borrower proposes to take with respect
thereto and shall state that such notice is a “notice of default” and (y) the
commencement of, or threat of, or any significant development in, any litigation
or governmental proceeding pending against Holdings or any of its Subsidiaries
which is likely to have a Material Adverse Effect, or a material adverse effect
on the ability of any Credit Party to perform its respective obligations
hereunder or under any other Credit Document.

 

(f)                                   Auditors’ Reports.  Promptly upon receipt
thereof, a copy of each “management letter” submitted to Holdings or any of its
Subsidiaries by its independent accountants in connection with any annual,
interim or special audit made by them of the books of Holdings or any of its
Subsidiaries.

 

(g)                                  Environmental Matters.  Promptly after
obtaining knowledge of any of the following, written notice thereof to the
extent such event could reasonably be expected to have a Material Adverse
Effect:

 

(i)                                     any pending or threatened Environmental
Claim against Holdings or any of its Subsidiaries or any Real Property owned or
operated by Holdings or any of its Subsidiaries;

 

36

--------------------------------------------------------------------------------


 

(ii)                                  any condition or occurrence on any Real
Property owned or operated by Holdings or any of its Subsidiaries that (x)
results in noncompliance by Holdings or any of its Subsidiaries with any
applicable Environmental Law or (y) would reasonably be anticipated to form the
basis of a Environmental Claim against Holdings or any of its Subsidiaries or
any such Real Property;

 

(iii)                               any condition or occurrence on any Real
Property owned or operated by Holdings or any of its Subsidiaries that would
reasonably be anticipated to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability by Holdings or
its Subsidiary, as the case may be, of its interest in such Real Property under
any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Property owned or operated by Holdings or any of its Subsidiaries where
Holdings or any of its Subsidiaries is or is reasonably expected to be
responsible for the cost of such action or where the taking of such action would
reasonably be expected to interfere with the operations of Holdings or any of
its Subsidiaries at such Real Property.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or the Borrower’s response thereto.  In addition, Holdings agrees to provide the
Banks with copies of all material written communications by Holdings or any of
its Subsidiaries with any Person, government or governmental agency relating to
any of the matters set forth in clauses (i)-(iv) above, and such detailed
reports relating to any of the matters set forth in clauses (i)-(iv) above, as
may reasonably be requested by the Administrative Agent or the Required Banks.

 

(h)                                 Other Information.  Promptly upon
transmission thereof, copies of any filings and registrations with, and reports
to, the SEC by Holdings or any of its Subsidiaries and copies of all financial
statements, proxy statements, notices and reports as Holdings or any of its
Subsidiaries shall generally send to analysts or the holders of their capital
stock in their capacity as holders (in each case to the extent not theretofore
delivered to the Banks pursuant to this Agreement) and, with reasonable
promptness, such other information or documents (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Bank may reasonably
request from time to time.

 

7.02                        Books, Records and Inspections.  Holdings will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in respect of the Collateral in which complete, true and correct entries in
conformity with GAAP and all applicable requirements of law shall be made of all
dealings and transactions in relation to the Collateral.  Holdings will, and
will cause each of its Subsidiaries to, permit, upon notice to the chief
financial officer or other Authorized Officer of Holdings or the Borrower, (x)
officers and designated representatives of the Administrative Agent or any Bank
to visit and inspect any of the properties or assets of Holdings and any of its
Subsidiaries in whomsoever’s possession, and to examine the

 

37

--------------------------------------------------------------------------------


 

books of account of Holdings and any of its Subsidiaries and discuss the
affairs, finances and accounts of Holdings and of any of its Subsidiaries with,
and be advised as to the same by, their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any Bank may desire and (y) the Administrative Agent, at
the request of the Required Banks, to conduct, at Holdings’ and the Borrower’s
expense, an audit of the accounts receivable and/or inventories of the Borrower
and its Subsidiaries at such times (but no more frequently than once a year
unless an Event of Default has occurred and is continuing) as the Required Banks
shall reasonably require.

 

7.03                        Insurance.  Holdings will, and will cause each of
its Subsidiaries to, at all times from and after the Effective Date maintain in
full force and effect insurance with reputable and solvent insurance carriers in
such amounts, covering such risks and liabilities and with such deductibles or
self-insured retentions as are in accordance with normal industry practice.  At
any time that insurance at the levels described in Schedule 7.03 is not being
maintained by Holdings and its Subsidiaries, Holdings will notify the Banks in
writing thereof and, if thereafter notified by the Administrative Agent to do
so, Holdings will obtain insurance at such levels to the extent then generally
available (but in any event within the deductible or self-insured retention
limitations set forth in the preceding sentence) or otherwise as are acceptable
to the Administrative Agent.  Holdings will furnish to the Administrative Agent
on the Amendment Effective Date and on each date as the Administrative Agent or
the Required Banks may reasonably request, a summary of the insurance carried in
respect of Holdings and its Subsidiaries and the assets of Holdings and its
Subsidiaries together with certificates of insurance and other evidence of such
insurance, if any, naming the Collateral Agent as an additional insured and/or
loss payee.  Additionally, if any improvements on any portion of Mortgaged
Property is at any time located in an area in the United States specifically
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then Holdings will, and will
cause each of its Subsidiaries to, to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

7.04                        Payment of Taxes.  Holdings will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful claims for sums that
have become due and payable which, if unpaid, might become a Lien not otherwise
permitted under Section 8.03(a) or charge upon any properties of Holdings or any
of its Subsidiaries; provided, that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

 

7.05                        Corporate Franchises.  Holdings will do, and will
cause each of its Subsidiaries to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its

 

38

--------------------------------------------------------------------------------


 

existence and its material rights, franchises and authority to do business;
provided, however, that any transaction permitted by Section 8.02 will not
constitute a breach of this Section 7.05.

 

7.06                        Compliance with Statutes, etc.  Holdings will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including ERISA and applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls) other than such non-compliance as would not have a
Material Adverse Effect or a material adverse effect on the ability of any
Credit Party to perform its obligations under any Credit Document to which it is
a party.

 

7.07                        Compliance with Environmental Laws.  (a) Holdings
will pay, and will cause each of its Subsidiaries to pay, all costs and expenses
incurred by it in keeping in compliance with all Environmental Laws, and will
keep or cause to be kept all Real Properties owned or operated by Holdings or
any of its Subsidiaries free and clear of any Liens imposed pursuant to such
Environmental Laws; and (b) neither Holdings nor any of its Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any Real
Property owned or operated by Holdings or any of its Subsidiaries, or transport
or permit the transportation of Hazardous Materials to or from any such Real
Property, unless the failure to comply with the requirements specified in clause
(a) or (b) above, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.  If Holdings or any of its
Subsidiaries, or any tenant or occupant of any Real Property, cause or permit
any intentional or unintentional act or omission resulting in the presence or
Release of any Hazardous Material (except in compliance with applicable
Environmental Laws), each of Holdings and the Borrower agrees to undertake,
and/or to cause any of its Subsidiaries, tenants or occupants to undertake, at
their sole expense, any clean up, removal, remedial or other action required
pursuant to Environmental Laws to remove and clean up any Hazardous Materials
from any Real Property except where the failure to do so would not be reasonably
expected to have a Material Adverse Effect; provided, that neither Holdings nor
any of its Subsidiaries shall be required to comply with any such order or
directive which is being contested in good faith and by proper proceedings so
long as it has maintained adequate reserves with respect to such compliance to
the extent required in accordance with GAAP.

 

7.08                        ERISA.  As soon as possible and, in any event,
within 10 days after Holdings or any Subsidiary of Holdings or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
events to the extent that one or more of such events is reasonably likely to
result in a material liability to Holdings or any Subsidiary of Holdings,
Holdings will deliver to each of the Banks a certificate of the chief financial
officer or other Authorized Officer of Holdings setting forth details as to such
occurrence and the action, if any, which Holdings, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by Holdings, such Subsidiary, such
ERISA Affiliate, the PBGC, a Plan participant or the Plan administrator with
respect thereto:  that a Reportable Event has occurred, that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or

 

39

--------------------------------------------------------------------------------


 

.68 of PBGC Regulation Section 4043 is reasonably expected to occur with respect
to such Plan within the following 30 days, that an accumulated funding
deficiency has been incurred or an application may be or has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412, 430, 431, 432 or 433 of the Code with
respect to a Plan; that a contribution required to be made to a Plan or Foreign
Pension Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability giving rise to a lien under
ERISA or the Code; that proceedings may be or have been instituted to terminate
or appoint a trustee to administer a Plan; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that Holdings, any Subsidiary of Holdings or any ERISA Affiliate will or may
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 412, 430, 431, 432, 433, 4971, 4975 or 4980 of the Code or
Section 409, 502(i) or 502(l) of ERISA; or that Holdings or any Subsidiary of
Holdings has or may incur any liability under any employee welfare benefit plan
(within the meaning of Section 3(1) of ERISA) that provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any employee pension benefit plan (as defined in Section 3(2) of
ERISA).  At the request of any Bank, Holdings will deliver to such Bank a
complete copy of the annual report (Form 5500) of each Plan required to be filed
with the Department of Labor.  In addition, at the request of any Bank, copies
of annual reports and any notices received by Holdings or any Subsidiary of
Holdings or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
shall be delivered to such Bank no later than 10 days after the date of any such
request.

 

7.09                        Good Repair.  Holdings will, and will cause each of
its Subsidiaries to, ensure that its material properties and equipment used in
its business are kept in good repair, working order and condition, ordinary wear
and tear and damage by casualty excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner useful or customary for companies in similar
businesses.

 

7.10                        End of Fiscal Years; Fiscal Quarters.  Holdings
will, for financial reporting purposes, cause (i) each of its, and each of its
Subsidiaries’, fiscal years to end on September 30 of each year and (ii) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates which are
consistent with a fiscal year ending on September 30; provided, that, to the
extent permitted by GAAP, Holdings will have twelve months from the date of
acquisition of any Subsidiary to cause such Subsidiary to comply with the
requirements of this Section 7.10, so long as the financial statements delivered
pursuant to Section 7.01(a) and Section 7.01(b) include such Subsidiary.

 

7.11                        Additional Security; Further Assurances; Exceptions.

 

(a)                                 Holdings will, and will cause each of its
Subsidiaries (except as otherwise provided in (i) Section 7.13 with respect to
Foreign Subsidiaries, (ii) clause (iii) of Section 8.12 with respect to
Controlled Subsidiaries and (iii) Section 8.15) to, execute a

 

40

--------------------------------------------------------------------------------


 

counterpart of the Subsidiary Guaranty and grant to the Collateral Agent Liens
in such assets and properties of Holdings and its Subsidiaries as are not
covered by the Security Documents (other than those expressly excluded from the
Liens created by the respective Security Documents and any hereafter acquired
parcel of fee-owned Real Property with a purchase price (or if there is not a
purchase price for the property available, the fair market value of such
property) less than $3,000,000 at the time of acquisition thereof provided that
the aggregate sum of the purchase price paid (and any fair market value of any
property acquired without a purchase price being available) for all fee-owned
Real Property acquired after the Effective Date excluded from the Liens created
by the Security Documents shall not exceed $12,000,000 at any time), and as may
be requested from time to time by the Administrative Agent or the Required Banks
(collectively, the “Additional Security Documents”).  All such Liens shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and shall constitute valid and enforceable perfected
Liens superior to and prior to the rights of all third Persons and subject to no
other Liens except for Permitted Liens.  The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.  Holdings
and the Borrower agree that each action required above by this Section 7.11
shall be completed as soon as possible, but in no event later than the earlier
of (i) 90 days after such action is either requested to be taken by the
Administrative Agent or the Required Banks and (ii) the date by which such
action is required to be taken by Holdings and its Subsidiaries pursuant to the
terms of clauses (c) or (d) of this Section 7.11.

 

(b)                                 Holdings will, and will cause each of its
Subsidiaries to, at the expense of Holdings and the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, reports and other assurances or instruments and take such
further steps relating to the collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require.  Furthermore, Holdings
shall cause to be delivered to the Collateral Agent such opinions of counsel,
title insurance, flood hazard determination certificates, and, if applicable,
flood insurance notices and evidence of flood insurance in compliance with Flood
Insurance Laws, and other related documents as may be reasonably requested by
the Administrative Agent to assure themselves that this Section 7.11 has been
complied with.

 

(c)                                  If the Administrative Agent or the Required
Banks determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of Holdings and its Subsidiaries
constituting Collateral, upon the written request of the Administrative Agent or
the Required Banks, the Borrower shall provide to the Administrative Agent
appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989 and which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding clauses (a) and (b) of this
Section 7.11, so long as no Default or Event of Default exists, neither Holdings
nor any Subsidiary shall be required to (x) file any Security Document which
grants the Collateral Agent a Lien on any copyright, patent or trademark of
Holdings or such Subsidiary with the United States Patent and Trademark Office,
the United States Copyright Office or any intellectual property filing office
located outside of the United States of America, and (y) grant a lien on that
certain real property located in Tulsa, Oklahoma on which Collateral Agent has
released its Mortgage as of the Amendment Effective Date.  Upon the occurrence
and during the continuance of a Default or Event of Default, the Administrative
Agent may require that any Credit Party file Security Documents granting the
Collateral Agent a Lien on any copyright, patent or trademark of such Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office or intellectual property office located outside the United
States of America, and grant a lien on such real property located in Tulsa,
Oklahoma.

 

7.12                        Register.  The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s non-fiduciary agent, solely for
purposes of this Section 7.12, to maintain a register (the “Register”) on which
it will record the Revolving Loan Commitments from time to time of each of the
Banks, the Loans made by each of the Banks and each repayment in respect of the
principal amount of the Loans of each Bank.  Failure to make any such
recordation, or any error in such recordation shall not affect the Borrower’s
obligations in respect of such Loans.  With respect to any Bank, the transfer of
the Revolving Loan Commitments of such Bank and the rights to the principal of,
and interest on, any Revolving Loan made pursuant to such Revolving Loan
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Revolving Loan Commitments and Revolving Loans and prior to such
recordation all amounts owing to the transferor with respect to such Revolving
Loan Commitments and Revolving Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Revolving Loan
Commitments and Revolving Loans shall be recorded by the Administrative Agent on
the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
12.04(b).  Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Revolving Loan, or as soon thereafter
as practicable, the assigning or transferor Bank shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Bank and/or the
new Bank.  The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 7.12.

 

7.13                        Foreign Subsidiaries Security.  If following a
change in the relevant sections of the Code or the regulations, rules, rulings,
notices or other official pronouncements issued or promulgated thereunder,
counsel for the Borrower reasonably acceptable to the Administrative Agent and
the Required Banks does not within 30 days after a request from the
Administrative Agent or the Required Banks deliver evidence, in form and
substance mutually satisfactory to the Administrative Agent and the Borrower,
with respect to any Foreign Subsidiary which has not already had all of its
stock pledged pursuant to the Security Agreement that (i) a pledge (x) of

 

42

--------------------------------------------------------------------------------


 

65% or more of the total combined voting power of all classes of capital stock
of such Foreign Subsidiary entitled to vote, and (y) of any unsecured promissory
note issued by such Foreign Subsidiary to Holdings or any of its Domestic
Subsidiaries, (ii) the entering into by such Foreign Subsidiary of a security
agreement in substantially the form of the Security Agreement and (iii) the
entering into by such Foreign Subsidiary of a guaranty in substantially the form
of the Subsidiary Guaranty, in any such case could reasonably be expected to
cause (I) the undistributed earnings of such Foreign Subsidiary as determined
for Federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent for Federal income tax purposes or
(II) other material adverse federal income tax consequences to the Credit
Parties, then in the case of a failure to deliver the evidence described in
clause (i) above, that portion of such Foreign Subsidiary’s outstanding capital
stock or any promissory notes so issued by such Foreign Subsidiary, in each case
not theretofore pledged pursuant to the Security Agreement shall be pledged to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Agreement (or another agreement in substantially similar form, if
needed), and in the case of a failure to deliver the evidence described in
clause (ii) above, such Foreign Subsidiary shall execute and deliver the
Security Agreement (or another security agreement in substantially similar form,
if needed), granting the Secured Creditors a Lien in all of such Foreign
Subsidiary’s assets and securing the Obligations of the Borrower under the
Credit Documents and under any Interest Rate Protection Agreement or Other
Hedging Agreement and, in the event the Subsidiary Guaranty shall have been
executed by such Foreign Subsidiary, the obligations of such Foreign Subsidiary
thereunder, and in the case of a failure to deliver the evidence described in
clause (iii) above, such Foreign Subsidiary shall execute and deliver the
Subsidiary Guaranty (or another guaranty in substantially similar form, if
needed), guaranteeing the Obligations of the Borrower under the Credit Documents
and under any Interest Rate Protection Agreement or Other Hedging Agreement, in
each case to the extent that the entering into such Security Agreement or
Subsidiary Guaranty is permitted by the laws of the respective foreign
jurisdiction and with all documents delivered pursuant to this Section 7.13 to
be in form and substance reasonably satisfactory to the Administrative Agent and
the Required Banks; provided that the provisions of this Section 7.13 shall not
apply if the combined assets of the Foreign Subsidiaries are less than 10.0% of
the total consolidated assets of Holdings and its Subsidiaries as determined in
accordance with GAAP; provided further that the Administrative Agent may, in its
reasonable discretion elect not to perfect in any assets of any Foreign
Subsidiary if the Administrative Agent determines that it is not feasible or
economical to attain any such perfection according to the laws of the applicable
foreign jurisdiction.

 

7.14                        Contributions; Payments.  Holdings will contribute
as an equity contribution to the capital of a Credit Party (other than Holdings)
promptly upon its receipt thereof, any cash proceeds (net of reasonable costs
associated with such sale or issuance) received by Holdings from any sale or
issuance of its preferred or common equity or any cash capital contributions
received by Holdings, provided that (i) to the extent permitted by Section
8.05(r), Holdings may lend such proceeds to the Borrower through Borrower
Subordinated Loans and (ii) Holdings may retain such proceeds for a period not
exceeding three (3) Business Days to the extent such proceeds have been
specifically allocated for use by Holdings in connection with any transaction
permitted to be consummated by Holdings hereunder and Holdings may use such
proceeds within such three (3) Business Day period for such allocated use.

 

43

--------------------------------------------------------------------------------


 

7.15                        Margin Regulations.  Holdings will take all actions
so that at all times the aggregate cash consideration paid for all Margin Stock
owned by Holdings and its Subsidiaries (other than capital stock of Holdings
held in treasury) shall not exceed the amount permitted to be held pursuant to
Section 8.05(w).  So long as the covenant contained in the immediately preceding
sentence is complied with, all Margin Stock at any time owned by Holdings and
its Subsidiaries will not constitute Collateral and no security interest shall
be granted therein pursuant to any Credit Document.  Without excusing any
violation of the first sentence of this Section 7.15, if at any time the
aggregate cash consideration paid for all Margin Stock owned by Holdings and its
Subsidiaries (other than capital stock of Holdings held in treasury) exceeds the
amount permitted to be held pursuant to Section 8.05(w), then (x) all Margin
Stock owned by the Credit Parties (other than capital stock of Holdings held in
treasury) shall be pledged, and delivered for pledge, pursuant to the Security
Agreement and (y) Holdings will execute and deliver to the Banks appropriate
completed forms (including Forms G-3 and U-1 (or their successors), as
appropriate) establishing compliance with Regulations T, U and X.  If at any
time any Margin Stock is required to be pledged as a result of the provisions of
the immediately preceding sentence, repayments of outstanding Obligations shall
be required, and subsequent Credit Events shall be permitted, only in compliance
with the applicable provisions of Regulations T, U and X.

 

7.16                        Landlord Subordination Agreements.  Each Credit
Party shall use commercially reasonable efforts to deliver an executed landlord
subordination agreement, in form and substance reasonably satisfactory to the
Administrative Agent, for each leased location of such Credit Party within the
United States of America; provided, however, no Credit Party shall be required
to deliver a landlord subordination agreement for any such leased location where
the value of the inventory of the Credit Parties at such leased location is less
than five percent (5%) of the total value of all inventory owned by the Credit
Parties so long as the aggregate value of the inventory of the Credit Parties
located at all leased premises within the United States of America for which no
landlord subordination agreement has been delivered to the Administrative Agent
does not exceed twenty percent (20%) of the total value of all inventory of the
Credit Parties.  For purposes of this Section 7.16, the value of inventory shall
be the lower of the cost or the fair market value of such inventory.

 

SECTION 8.                            Negative Covenants.  Holdings and the
Borrower hereby covenant and agree that as of the Effective Date and thereafter
until the Obligations are Fully Satisfied:

 

8.01                        Changes in Business.

 

(a)                                 Holdings and its Subsidiaries will not
engage in any business other than the sourcing, cultivation, manufacture,
processing, marketing, distribution and sale of products or services associated
with or in the healthy lifestyles and/or nutrition and/or vitamin, mineral and
supplements and/or natural products industry, and supportive, complementary, and
similar or related or supportive activities and businesses (including
publishing, technology and educational services and products), it being
understood that the businesses in which Holdings and its Subsidiaries are
engaged as of the Amendment Effective Date are expressly permitted under this
Section 8.01.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, Holdings will
engage in no business other than (i) its ownership of the capital stock of the
Borrower, the capital stock of any Acquisition Subsidiary (subject to the
provisions of Section 8.12), those obligations of officers and employees of
Holdings and its Subsidiaries to the extent permitted by Section 8.05(e) and
Borrower Subordinated Notes, (ii) having those liabilities which it is
responsible for under this Agreement and the other Credit Documents to which it
is a party, (iii) the issuance of Permitted Subordinated Indebtedness, Permitted
Holdings PIK Securities, shares of Holdings Common Stock, shares of preferred
stock (other than Disqualified Stock) and options and warrants to purchase
Holdings Common Stock in each case to the extent permitted hereunder and not
giving rise to a Change of Control Event and (iv) activities associated with
expenses paid with dividends made by the Borrower pursuant to Sections
8.06(iii) and (iv).  Notwithstanding the foregoing, Holdings may engage in those
activities that are expressly permitted by the terms of this Agreement and those
activities that are incidental to (A) the maintenance of its corporate existence
in compliance with applicable law, (B) legal, tax and accounting matters in
connection with any of the foregoing activities and (C) the entering into, and
performing its obligations under, this Agreement and the other Credit Documents
to which it is a party.

 

8.02                        Consolidation, Merger, Sale or Purchase of
Assets, etc.  Holdings will not, and will not permit any of its Subsidiaries to,
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property or assets (other than inventory in the ordinary course
of business through distribution arrangements, vendor financial service
programs, consignment or otherwise), or enter into any partnerships, joint
ventures or sale-leaseback transactions, or purchase or otherwise acquire (in
one or a series of related transactions) all or substantially all of the
property or assets (other than purchases or other acquisitions of inventory,
materials and equipment in the ordinary course of business) of, or any line of
business or division of, any Person, or any assets of another Person that
constitute a business unit, except that the following shall be permitted:

 

(a)                                 the Borrower and its Subsidiaries may lease
as lessee or lessor or license as licensee or licensor real or personal property
in the ordinary course of business and otherwise in compliance with this
Agreement, so long as any such lease or license by the Borrower or any of its
Subsidiaries in its capacity as lessor or licensor, as the case may be, does not
prohibit the granting of a Lien by the Borrower or any of its Subsidiaries to
the extent required pursuant to the Mortgage in the real property covered by
such lease or pursuant to the Security Agreement in the personal property
covered by such lease or license, as the case may be;

 

(b)                                 Capital Expenditures by the Borrower and its
Subsidiaries;

 

(c)                                  the advances, investments and loans
permitted pursuant to Section 8.05;

 

(d)                                 the Borrower and its Subsidiaries may sell
or discount, in each case without recourse, accounts receivables arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof;

 

45

--------------------------------------------------------------------------------


 

(e)                                  the Borrower and its Subsidiaries may sell
or exchange equipment in the ordinary course of business other than equipment
constituting fixtures located on any Mortgaged Property;

 

(f)                                   the Borrower and its Subsidiaries may, in
the ordinary course of business, license as licensee or licensor patents,
trademarks, copyrights and know-how to or from third Persons and to one another
so long as, with respect to any Credit Party, any such license by such Credit
Party in its capacity as licensor is permitted to be assigned pursuant to the
Security Agreement and does not otherwise prohibit the granting of a Lien by
such Credit Party pursuant to the Security Agreement in the intellectual
property covered by such license;

 

(g)                                  any Foreign Subsidiary may be merged with
and into, or be dissolved or liquidated into, or transfer any of its assets to,
any Wholly-Owned Foreign Subsidiary so long as (i) such Wholly-Owned Foreign
Subsidiary is the surviving Person of any such merger, dissolution or
liquidation and (ii) in each case all of the non-voting capital stock and at
least 65% of the total combined voting power of all classes of voting capital
stock of all first-tier Foreign Subsidiaries are pledged pursuant to the
Security Agreement;

 

(h)                                 the assets of any Foreign Subsidiary may be
transferred to the Borrower or any of its Wholly-Owned Domestic Subsidiaries,
and any Foreign Subsidiary may be merged with and into, or be dissolved or
liquidated into, the Borrower or any of its Wholly-Owned Domestic Subsidiaries
so long as the Borrower or such Wholly-Owned Domestic Subsidiary is the
surviving Person of any such merger, dissolution or liquidation;

 

(i)                                     the Borrower or any of its Wholly-Owned
Domestic Subsidiaries may transfer to one or more Wholly-Owned Foreign
Subsidiaries those assets theretofore transferred to the Borrower or such
Wholly-Owned Domestic Subsidiary by a Foreign Subsidiary (whether by merger,
liquidation, dissolution or otherwise) pursuant to clause (h) of this
Section 8.02;

 

(j)                                    the Borrower and its Subsidiaries may
sell or otherwise transfer inventory to their respective Subsidiaries for resale
by such Subsidiaries, and Subsidiaries of the Borrower may sell or otherwise
transfer inventory to the Borrower for resale by the Borrower so long as the
Lien granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Agreement in the inventory so transferred (or the
proceeds thereof, in the case of a transfer to a Foreign Subsidiary) shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such transfer);

 

(k)                                 Holdings and the Borrower may contribute
cash in the ordinary course of business to one or more Wholly-Owned Subsidiaries
of the Borrower which are Domestic Subsidiaries formed in accordance with
Section 8.12;

 

(l)                                     so long as no Default or Event of
Default exists and is continuing, the Borrower and its Domestic Subsidiaries may
transfer assets (other than inventory) to

 

46

--------------------------------------------------------------------------------


 

Wholly-Owned Foreign Subsidiaries so long as the aggregate fair market value of
all such assets so transferred (determined in good faith by the Board of
Directors or senior management of the Borrower) to all such Foreign
Subsidiaries, when added to (x) the aggregate outstanding principal amount of
Intercompany Loans made to Foreign Subsidiaries under Section 8.05(g) and
(y) the aggregate amount of contributions, capitalizations and forgiveness
theretofore made pursuant to Section 8.05(l) since the Amendment Effective Date,
does not exceed $25,000,000;

 

(m)                             so long as no Default or Event of Default exists
and is continuing, assets of the Borrower and its Domestic Subsidiaries
constituting non-U.S. operations may be transferred to Wholly-Owned Foreign
Subsidiaries of the Borrower;

 

(n)                                 so long as no Default or Event of Default
exists or would result therefrom, each of the Borrower and its Subsidiaries may
sell assets, other than accounts (as defined in the UCC), the Mortgaged
Property, and Intellectual Property, at the fair market value (as determined in
good faith by the Board of Directors or senior management of the Borrower);

 

(o)                                 so long as no Default or Event of Default
then exists or would result therefrom, any Acquisition Subsidiary, the Borrower
and its Subsidiaries may acquire (y) assets or capital stock of any Person as
permitted by Section 8.05 or (z) all or substantially all of the assets or
capital stock of, or any line of business or division of, any Person, or the
assets of another Person that constitute a business unit (any such acquisition
permitted by this subclause (z), a “Permitted Acquisition”), provided, that
(i) such Person (or the assets so acquired) was, immediately prior to such
acquisition, engaged (or used) primarily in the businesses permitted pursuant to
Section 8.01(a), (ii) if such acquisition is structured as a stock acquisition,
the provisions of Section 8.12 have been complied with in respect of such Person
if (A) the Person so acquired becomes a Wholly-Owned Subsidiary of the Borrower
or a Controlled Subsidiary of the Borrower or (B) such Person is merged with and
into the Borrower or a Wholly-Owned Subsidiary or a Controlled Subsidiary of the
Borrower (with the Borrower, such Wholly-Owned Subsidiary or such Controlled
Subsidiary being the surviving Person of such merger), (iii) any Liens or
Indebtedness assumed or issued in connection with such acquisition are otherwise
permitted under Section 8.03 or 8.04, as the case may be, (iv) the only
consideration paid in connection with such Permitted Acquisition consists of
cash (including cash constituting the proceeds of Revolving Loans hereunder),
Holdings Common Stock (valued based on the then current trading price for such
Holdings Common Stock), Permitted Subordinated Indebtedness, Permitted Holdings
PIK Securities (valued at the aggregate liquidation preference thereof in the
case of preferred stock and the aggregate face amount thereof in the case of
indebtedness) and/or additional Indebtedness assumed or incurred pursuant to
Section 8.04(j) or 8.04(s), (v) the aggregate amount of cash consideration paid
and Indebtedness assumed or incurred pursuant to Section 8.04(j) and/or 8.04(s)
(including any such consideration paid in respect of Investments previously made
in such entity pursuant to Section 8.05) in connection with any such Permitted
Acquisition (or series of related Permitted Acquisitions) occurring after the
Amendment Effective Date shall not exceed $50,000,000 plus the then applicable
Equity Proceeds Amount, (vi) in the case of any

 

47

--------------------------------------------------------------------------------


 

such Permitted Acquisition (or series of related Permitted Acquisitions)
occurring after the Amendment Effective Date involving an aggregate amount of
cash consideration paid and Indebtedness assumed or incurred pursuant to
Sections 8.04(j), 8.04(q) or 8.04(s) in excess of $50,000,000 (plus, as of any
date, the then applicable Equity Proceeds Amount as of such date), prior written
consent of the Required Banks to the consummation thereof shall have been
obtained and (vii) in the case of any Permitted Acquisition involving an
expenditure (with the consideration valued as set forth in clause (iv) above) in
excess of $20,000,000, the Borrower shall, on or prior to the date of closing of
such Permitted Acquisition, provide to the Administrative Agent a certificate,
which shall certify calculations showing, in reasonable detail, that on a pro
forma basis, immediately after giving effect to such Permitted Acquisition, the
Borrower would have been in compliance with Sections 8.08 and 8.09 of this
Agreement for the most recently ended Test Period;

 

(p)                                 any Domestic Subsidiary of the Borrower may
transfer assets (other than inventory) to the Borrower or to any other
Wholly-Owned Domestic Subsidiary of the Borrower so long as the Liens granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer);

 

(q)                                 any Wholly-Owned Domestic Subsidiary of the
Borrower may merge with and into, or be dissolved or liquidated into, the
Borrower so long as (i) the Borrower is the surviving Person of such merger,
dissolution or liquidation and (ii) the Liens granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets of such Wholly-Owned Domestic Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger);

 

(r)                                    any Domestic Subsidiary of the Borrower
may merge with and into, or be dissolved or liquidated into, any other
Wholly-Owned Domestic Subsidiary of the Borrower so long as (i) such
Wholly-Owned Domestic Subsidiary of the Borrower is the surviving Person of such
merger, dissolution or liquidation and (ii) the Liens granted to the Collateral
Agent for the benefit of the Secured Creditors pursuant to the Security
Documents in the assets of such Domestic Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, dissolution or liquidation);

 

(s)                                   the Borrower and its Subsidiaries may, in
the ordinary course of business, sell, transfer or otherwise dispose of assets
(including Intellectual Property but specifically excluding Mortgaged Property)
which, in the reasonable judgment of the Borrower or such Subsidiary, are
determined to be uneconomical, negligible or obsolete in the conduct of its
business;

 

(t)                                    the Borrower and its Subsidiaries may, in
the ordinary course of business, engage in vehicle sale-leaseback transactions
so long as the aggregate book value of all

 

48

--------------------------------------------------------------------------------


 

vehicles disposed of under such sale-leaseback transactions since the Amendment
Effective Date does not exceed $2,000,000;

 

(u)                                 the Borrower and its Subsidiaries may affect
any sale of Real Property (other than the Mortgaged Property) at any time no
Event of Default exists or would exist after giving effect to such sale;

 

(v)                                 the Borrower and its Subsidiaries may affect
any sale of the Designated Mortgaged Property if (i) no Event of Default exists
or would exist after giving effect to such sale, (ii) the sale is for fair
market value (as determined in good faith by the Board of Directors or senior
management of the Borrower) and for 100% cash consideration, and (iii) the
Borrower repays the outstanding principal amount of the Loans with the Net
Proceeds of such sale within three (3) Business Days of the Borrower’s or its
Subsidiary’s receipt of such Net Proceeds; and

 

(w)                               the Borrower and its Subsidiaries may affect
any sale of Intellectual Property not otherwise permitted to be disposed of
under clause (s) hereof if (i) no Event of Default exists or would exist after
giving effect to such sale, (ii) the sale is for fair market value (as
determined in good faith by the Board of Directors or senior management of the
Borrower) and for 100% cash consideration, and (iii) the Borrower repays the
outstanding principal amount of the Loans in an amount equal to the Net Proceeds
of such sale within three (3) Business Days of the Borrower’s or its
Subsidiary’s receipt of such Net Proceeds.

 

To the extent the Required Banks waive the provisions of this Section 8.02 with
respect to the sale or other disposition of any Collateral, or any Collateral is
sold or disposed of as permitted by this Section 8.02 (other than any sale or
disposition to a Credit Party), such Collateral in each case shall be sold or
otherwise disposed of free and clear of the Liens created by the Security
Documents and the Administrative Agent shall take such actions (including
directing the Collateral Agent to take such actions) as are appropriate in
connection therewith.

 

8.03                        Liens.  Holdings will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
or with respect to any property or assets of any kind (real or personal,
tangible or intangible) of Holdings or any of its Subsidiaries, whether now
owned or hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to
Holdings or any of its Subsidiaries) or assign any right to receive income,
except for the following (collectively, the “Permitted Liens”):

 

(a)                                 inchoate Liens for taxes, assessments or
governmental charges or levies not yet due or Liens for taxes, assessments or
governmental charges or levies being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

 

(b)                                 Liens in respect of property or assets of
the Borrower or any of its Subsidiaries imposed by law which were incurred in
the ordinary course of business and which have not arisen to secure Indebtedness
for borrowed money, such as carriers’,

 

49

--------------------------------------------------------------------------------


 

warehousemen’s and mechanics’ Liens, statutory landlord’s Liens, and other
similar Liens arising in the ordinary course of business, and which either
(x) do not in the aggregate materially detract from the value of such property
or assets or materially impair the use thereof in the operation of the business
of the Borrower or any of its Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or asset subject to such Lien;

 

(c)                                  Liens created by or pursuant to this
Agreement and the Security Documents;

 

(d)                                 Liens in existence on the Amendment
Effective Date which are listed, and the property subject thereto described, in
Schedule 8.03, without giving effect to any extensions or renewals thereof;

 

(e)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 9.01(i);

 

(f)                                   Liens on cash and Cash Equivalents
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, government contracts, performance and return-of-money
bonds and other similar obligations incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money); and
Liens to secure the performance of leases of Real Property, to the extent
incurred or made in the ordinary course of business consistent with past
practices encumbering only such Real Property and the equipment and fixtures
located thereon;

 

(g)                                  licenses, leases or subleases granted to
third Persons not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;

 

(h)                                 easements, rights-of-way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries;

 

(i)                                     Liens arising from precautionary UCC
financing statements regarding operating leases permitted by this Agreement;

 

(j)                                    any interest or title of a licensor,
lessor or sublessor under any lease permitted by this Agreement and any Lien on
cash and Cash Equivalents of Holdings or any of its Subsidiaries to secure
obligations of Holdings or any of its Subsidiaries, as a lessee, under a lease
permitted by this Agreement;

 

(k)                                 Permitted Encumbrances;

 

(l)                                     Liens arising pursuant to purchase money
mortgages, Capital Leases or Liens securing Indebtedness representing the
purchase price (or financing of the purchase price within 120 days after the
respective purchase) of assets acquired after the Effective

 

50

--------------------------------------------------------------------------------


 

Date, provided that (i) any such Liens attach only to the assets so purchased,
(ii) the Indebtedness secured by any such Lien does not exceed 100%, nor is less
than 70%, of the lesser of the fair market value or the purchase price of the
property being purchased at the time of the incurrence of such Indebtedness and
(iii) the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 8.04(d);

 

(m)                             Liens on property or assets acquired pursuant to
a Permitted Acquisition, or on property or assets of a Subsidiary of the
Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition, provided that (i) any Indebtedness that is secured by
such Liens is permitted to exist under Section 8.04(j), and (ii) such Liens are
not incurred in contemplation of such Permitted Acquisition and do not attach to
any other asset of the Borrower or any of its Subsidiaries;

 

(n)                                 Liens securing Indebtedness permitted
pursuant to, and subject to the limitations set forth in, Section 8.04(h), so
long as any such Lien attaches only to (i) the assets of the respective Foreign
Subsidiary which is the obligor under such Indebtedness or (ii) cash and Cash
Equivalents of the Credit Parties provided that the aggregate amount of all cash
collateral subject to such Liens does not exceed $2,000,000 at any time;

 

(o)                                 Liens on Real Property of the Borrower,
Holdings, and their Subsidiaries, and any proceeds from the sale thereof and
products thereof, which secure Indebtedness permitted pursuant Sections
8.04(p) or 8.04(r) of this Agreement so long as any such Lien attaches only to
Real Property that is/was the subject of a Real Property financing arrangement
permitted by Section 8.04(r) of this Agreement.

 

(p)                                 additional Liens incurred by the Borrower
and its Subsidiaries so long as the market value of the property subject to such
Liens does not exceed $3,000,000; and

 

(q)                                 any right of set-off of any third Person in
respect of obligations owing pursuant to any letter of credit issued by such
Person pursuant to Section 8.04(o).

 

8.04                        Indebtedness.  Holdings will not, and will not
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(b)                                 [Intentionally Omitted];

 

(c)                                  Indebtedness under Interest Rate Protection
Agreements entered into to protect the Borrower against fluctuations in interest
rates in respect of the Obligations;

 

(d)                                 Capitalized Lease Obligations and
Indebtedness of the Borrower and its Subsidiaries incurred pursuant to purchase
money Liens, provided, that the sum of (i) the aggregate Capitalized Lease
Obligations plus (ii) the aggregate principal amount of such purchase money
Indebtedness outstanding at any time shall not exceed $5,000,000;

 

51

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness constituting Intercompany
Loans to the extent permitted by Section 8.05(g);

 

(f)                                   Indebtedness of Holdings under the
Shareholder Subordinated Notes;

 

(g)                                  Indebtedness under Other Hedging Agreements
providing protection against fluctuations in currency values in connection with
the Borrower’s or any of its Subsidiaries’ operations so long as management of
the Borrower or such Subsidiary, as the case may be, has determined that the
entering into of such Other Hedging Agreements are bona fide hedging activities;

 

(h)                                 Indebtedness (x) of Foreign Subsidiaries
under lines of credit extended by third Persons to any such Foreign Subsidiary
the proceeds of which Indebtedness are used for such Foreign Subsidiary’s
working capital purposes, provided that the aggregate principal amount of all
such Indebtedness outstanding at any time for all Foreign Subsidiaries shall not
exceed $10,000,000 (the “Foreign Subsidiary Working Capital Indebtedness”), and
(y) consisting of guaranties or similar credit support by the Borrower or any
Foreign Subsidiary of any such Foreign Subsidiary Working Capital Indebtedness
(including Letters of Credit issued for the account of the Borrower or any such
Foreign Subsidiary in favor of lenders in respect of any such Foreign Subsidiary
Working Capital Indebtedness);

 

(i)                                     Indebtedness of Foreign Subsidiaries to
the Borrower and its Domestic Subsidiaries as a result of any investment made
pursuant to Section 8.05(o);

 

(j)                                    Indebtedness of (i) a Subsidiary acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that
(A) such Indebtedness was not incurred in connection with or in anticipation of
such Permitted Acquisition and (B) such Indebtedness does not constitute debt
for borrowed money (other than debt for borrowed money incurred in connection
with industrial revenue or industrial development bond financings), it being
understood and agreed that Capitalized Lease Obligations and purchase money
Indebtedness shall not constitute debt for borrowed money for purposes of this
clause (B), and (ii) the Borrower or a Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that, in either
case, after giving effect to such Indebtedness, the Borrower is in compliance
with the covenants set forth in Sections 8.08 and 8.09;

 

(k)                                 Indebtedness consisting of guaranties (x) by
the Borrower of Indebtedness, leases and other obligations permitted to be
incurred by Domestic Wholly-Owned Subsidiaries, (y) by Domestic Subsidiaries of
Indebtedness, leases and other obligations permitted to be incurred by the
Borrower or other Domestic Wholly-Owned Subsidiaries and (z) by Foreign
Subsidiaries of Indebtedness, leases and other obligations permitted to be
incurred by other Foreign Wholly-Owned Subsidiaries;

 

52

--------------------------------------------------------------------------------


 

(l)                                     Indebtedness of the Borrower
constituting Borrower Subordinated Loans to the extent permitted by
Section 8.05(r);

 

(m)                             Indebtedness of Holdings incurred under
Permitted Holdings PIK Securities issued as consideration in connection with a
Permitted Acquisition, provided that the aggregate outstanding principal amount
of Permitted Holdings PIK Securities constituting Indebtedness shall not exceed
$25,000,000 plus the amount of interest on such Permitted Holdings PIK
Securities paid in kind or through accretion;

 

(n)                                 Indebtedness consisting of take-or-pay
supply agreements entered into by the Borrower and its Subsidiaries in the
ordinary course of business, so long as the aggregate obligations thereunder do
not exceed $4,000,000 at any time;

 

(o)                                 Indebtedness of the Borrower and the
Borrower’s Domestic Subsidiaries incurred as an account party in respect of
unsecured (other than with respect to rights of set-off) letters of credit
issued by third Persons, provided that the aggregate amount available to be
drawn under all letters of credit permitted under this clause (o) shall not
exceed $500,000 at any time (regardless of whether any conditions for drawing
could then be met);

 

(p)                                 Indebtedness of Holdings or the Borrower
incurred under any “synthetic lease” or sale-leaseback agreements made on
prevailing market terms in connection with a sale of Real Property permitted
pursuant to Section 8.02(u) so long as such Indebtedness is not secured by any
asset other than the Real Property which is the subject thereof;

 

(q)                                 Indebtedness of Holdings or the Borrower
incurred under Permitted Subordinated Indebtedness, not exceeding $25,000,000 in
aggregate principal amount at any time outstanding;

 

(r)                                    Indebtedness of the Borrower and its
Subsidiaries incurred in respect of financing arrangements relating to Real
Property (other than the Mortgaged Property) of the Borrower or its
Subsidiaries, provided that (i) such Indebtedness is not guaranteed or otherwise
recourse to any other Person other than the primary obligor thereunder in
respect thereof, and (ii) such Indebtedness is not secured by any asset other
than the respective Real Property which is the subject of such financing
arrangement; and

 

(s)                                   additional Indebtedness of Holdings, the
Borrower and the Borrower’s Domestic Subsidiaries not otherwise permitted
hereunder not exceeding $15,000,000 in aggregate principal amount at any time
outstanding.

 

8.05                        Advances, Investments and Loans.  Holdings will not,
and will not permit any of its Subsidiaries to, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, or purchase or own a futures contract or otherwise become liable for
the purchase or sale of currency or other commodities at a future date in the
nature of a futures contract, or hold any cash, Cash Equivalents or Foreign Cash
Equivalents, except:

 

53

--------------------------------------------------------------------------------


 

(a)                                 Holdings and its Subsidiaries may invest in
cash and Cash Equivalents;

 

(b)                                 the Borrower and its Subsidiaries may
acquire and hold receivables owing to it, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Borrower or such Subsidiary;

 

(c)                                  the Borrower and its Subsidiaries may
acquire and own investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

 

(d)                                 Interest Rate Protection Agreements entered
into in compliance with Section 8.04(c);

 

(e)                                  Holdings and its Subsidiaries may acquire
and hold obligations of one or more officers or other employees of Holdings or
its Subsidiaries in connection with such officers’ or employees’ acquisition of
shares of Holdings capital stock so long as the aggregate amount of cash paid by
Holdings or any of its Subsidiaries in connection with the acquisition of any
such obligations does not exceed $500,000;

 

(f)                                   deposits made in the ordinary course of
business consistent with past practices to secure the performance of leases;

 

(g)                                  the Borrower may make intercompany loans
and advances to any of its Subsidiaries (other than ANCI) and any Subsidiary of
the Borrower may make intercompany loans and advances to the Borrower or any
other Subsidiary of the Borrower (collectively, “Intercompany Loans”), provided,
that (w) at no time shall the aggregate outstanding principal amount of
Intercompany Loans made pursuant to this clause (g) by the Borrower and its
Domestic Subsidiaries to Foreign Subsidiaries, when added to the sum of (i) the
aggregate fair market value of all assets transferred to Wholly-Owned Foreign
Subsidiaries pursuant to Section 8.02(l) since the Amendment Effective Date and
(ii) the amount of contributions, capitalizations and forgiveness theretofore
made pursuant to Section 8.05(l) since the Amendment Effective Date, exceed
$25,000,000 (determined without regard to any write-downs or write-offs of such
loans and advances), (x) each Intercompany Loan, regardless of amount, made by a
Foreign Subsidiary to the Borrower or a Domestic Subsidiary shall be
subordinated to the Obligations on the terms set forth in the subordination
provisions set forth on Exhibit E, (y) each Intercompany Loan to a Subsidiary in
the original principal amount of $1,000,000 or more shall be evidenced by an
Intercompany Note executed by such Subsidiary; provided that the aggregate
principal amount of all Intercompany Loans which are not evidenced by an
Intercompany Note shall not at any time exceed $2,000,000, and (z) each such
Intercompany Note (other than Intercompany Notes evidencing loans made by
Foreign Subsidiaries) shall be pledged to the Collateral Agent pursuant to the
Security Agreement;

 

54

--------------------------------------------------------------------------------


 

(h)           loans and advances by the Borrower and its Subsidiaries to
employees of Holdings and its Subsidiaries for moving and travel expenses and
other similar expenses, including real estate purchases, in each case incurred
in the ordinary course of business, in an aggregate outstanding principal amount
not to exceed $1,500,000 at any time (determined without regard to any
write-down or write-offs of such loans and advances) outstanding;

 

(i)            Holdings may make equity contributions to the capital of any
Acquisition Subsidiary in connection with any proposed Permitted Acquisition and
to the capital of the Borrower;

 

(j)            Foreign Subsidiaries may invest in Foreign Cash Equivalents;

 

(k)           Other Hedging Agreements may be entered into in compliance with
Section 8.04(g);

 

(l)            so long as no Default or Event of Default exists and is
continuing, the Borrower and its Domestic Subsidiaries may make cash capital
contributions to Foreign Subsidiaries, and may capitalize or forgive any
Indebtedness owed to them by a Foreign Subsidiary and outstanding under clause
(g) of this Section 8.05, provided that the aggregate amount of such
contributions, capitalizations and forgiveness made pursuant to this clause
(l) after the Amendment Effective Date, when added to the sum of (i) the
aggregate fair market value of all assets transferred to Wholly-Owned Foreign
Subsidiaries pursuant to Section 8.02(l) after the Amendment Effective Date and
(ii) the aggregate outstanding principal amount of Intercompany Loans made to
Foreign Subsidiaries under Section 8.05(g) (determined without regard to any
write-downs or write-offs thereof) shall not exceed an amount equal to
$25,000,000;

 

(m)          Permitted Acquisitions;

 

(n)           the Borrower and its Subsidiaries may make investments in their
respective Subsidiaries in connection with the transfers of those assets
permitted to be transferred pursuant to Sections 8.02(h), (i) and (j), it being
understood that the Borrower and its Subsidiaries may convert any investment
initially made as an equity investment to intercompany Indebtedness held by the
Borrower or such Subsidiary;

 

(o)           the Borrower and its Domestic Subsidiaries may make and hold
investments in their respective Foreign Subsidiaries to the extent that such
investments arise from the sale of inventory in the ordinary course of business
by the Borrower or such Domestic Subsidiary to such Foreign Subsidiaries for
resale by such Foreign Subsidiaries (including any such investments resulting
from the extension of the payment terms with respect to such sales);

 

(p)           the Borrower and its Subsidiaries may capitalize one or more
foreign sales corporations (or similar entities) created in accordance with
Section 8.12 with cash contributions; provided that the aggregate amount of cash
contributions made to all such foreign sales corporations (or similar entities)
since the Effective Date shall not exceed $300,000;

 

55

--------------------------------------------------------------------------------


 

(q)           the Borrower and its Subsidiaries may make transfers of assets to
their respective Subsidiaries in accordance with Section 8.02(h), (i), (j), (k),
(l), (m) and (p);

 

(r)            Holdings may make intercompany loans to the Borrower on a
subordinated basis (collectively, “Borrower Subordinated Loans”) so long as all
such Borrower Subordinated Loans are evidenced by a Borrower Subordinated Note
and the funds used to make such Borrower Subordinated Loans consist of the Net
Proceeds received by Holdings from equity issuances by or capital contributions
to Holdings;

 

(s)            advances, loans and investments in existence on the Amendment
Effective Date and listed on Schedule 8.05, without giving effect to any
additions thereto or replacements thereof (except those additions or
replacements which are existing obligations as of the Amendment Effective Date);

 

(t)            the Borrower and its Subsidiaries may acquire and hold debt
and/or equity securities as consideration for a sale of assets pursuant to
Section 8.02 (n), (s) or (u), to the extent permitted by any such Section;

 

(u)           the Borrower and its Subsidiaries may make additional investments
in Permitted Joint Ventures (as additional capital contributions or in exchange
for securities issued by such Permitted Joint Ventures), so long as the
aggregate additional investments in Permitted Joint Ventures made after the
Amendment Effective Date do not exceed $10,000,000 at any time outstanding;

 

(v)           Holdings may repurchase shares of the Holdings Common Stock as and
to the extent permitted under Section 8.06; and

 

(w)          in addition to investments permitted above in this Section 8.05, so
long as no Default or Event of Default then exists or would result therefrom,
the Borrower and its Subsidiaries may make additional loans, advances and
investments to or in a Person so long as the amount of any such loan, advance or
investment (at the time of the making thereof) does not exceed an amount equal
to $20,000,000 (determined without regard to any write-downs or write-offs
thereof and net of cash repayments of principal in the case of loans and cash
equity returns (whether as a dividend or redemption) in the case of equity
investments); provided that, any investment made pursuant to this
Section 8.05(w) constituting Margin Stock shall be made in an entity engaged in
a business permitted pursuant to Section 8.01(a).

 

8.06        Dividends, etc.  Holdings will not, and will not permit any of its
Subsidiaries to, declare or pay any dividends (other than dividends payable
solely in common stock of Holdings or any such Subsidiary, as the case may be)
or return any capital to, its stockholders or authorize or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or- indirectly,
for a consideration, any shares of any class of its capital stock, now or
hereafter outstanding (or any warrants for or options or stock appreciation
rights in respect of any of such shares), or set aside any funds for any of the
foregoing purposes, and Holdings will not permit any of its Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
capital stock of Holdings or

 

56

--------------------------------------------------------------------------------


 

any other Subsidiary, as the case may be, now or hereafter outstanding (or any
options or warrants or stock appreciation rights issued by such Person with
respect to its capital stock) (all of the foregoing “Dividends”), except that:

 

(i)            any Subsidiary of Borrower may pay Dividends to its stockholders
or holders of ownership interests provided that (A) the aggregate dollar amount
of Dividends paid to Persons other than the Borrower or any Wholly-Owned
Subsidiary of Borrower since the Amendment Effective Date shall not exceed
$5,000,000 at any time and (B) no Dividends shall be paid to Persons other than
the Borrower or any Wholly-Owned Subsidiary of Borrower if a Default or Event of
Default then exists or would result from the paying of such Dividends;

 

(ii)           (a) Holdings may redeem or purchase shares of Holdings Common
Stock or options to purchase Holdings Common Stock, held by former employees of
Holdings or any of its Subsidiaries following the termination of their
employment or their death or disability, provided that (w) the only
consideration paid by Holdings in respect of such redemptions and/or purchases
shall be cash and Shareholder Subordinated Notes, (x) the sum of (A) the
aggregate amount paid by Holdings in cash in respect of all such redemptions
and/or purchases plus (B) the aggregate amount of all principal and interest
payments made on Shareholder Subordinated Notes after the Amendment Effective
Date, shall not exceed $10,000,000, provided that such amount shall be increased
by an amount equal to the proceeds received by Holdings after the Amendment
Effective Date from the sale or issuance of Holdings Common Stock to management
of Holdings or any of its Subsidiaries since the Amendment Effective Date and
(y) at the time of any cash payment permitted to be made pursuant to this
Section 8.06(ii), no Default or Event of Default shall then exist or result
therefrom; and (b) so long as no Default or Event of Default then exists or
would result therefrom, the Borrower may pay cash Dividends to Holdings so long
as Holdings promptly uses such proceeds for the purposes described in clause
(iii)(a) of this Section 8.06;

 

(iii)          the Borrower or any Subsidiary of Borrower may pay cash Dividends
to Holdings so long as the proceeds thereof are promptly used by Holdings to
(x) pay operating expenses in the ordinary course of business (including
professional fees and expenses) and other similar corporate overhead costs and
expenses or (y) pay salaries or other compensation of employees who perform
services for Holdings and the Borrower or any Subsidiary of Borrower;

 

(iv)          the Borrower may pay cash Dividends to Holdings in the amounts and
at the times of any payment by Holdings in respect of taxes, provided that
(x) the amount of cash Dividends paid pursuant to this clause (v) to enable
Holdings to pay federal income taxes at any time shall not exceed the lesser of
(A) the amount of such federal income taxes owing by Holdings at such time for
the respective period and (B) the amount of such federal income taxes that would
be owing by the Borrower and its Subsidiaries on a consolidated basis for such
period if determined without regard to Holdings’ ownership of the Borrower and
(y) any refunds shall promptly be returned by Holdings to the Borrower;

 

57

--------------------------------------------------------------------------------


 

(v)           Holdings may pay regularly scheduled Dividends on the Permitted
Holdings PIK Securities (to the extent issued as preferred stock) pursuant to
the terms thereof solely through the issuance of additional shares of such
Permitted Holdings PIK Securities, provided that in lieu of issuing additional
shares of such Permitted Holdings PIK Securities as Dividends, Holdings may
increase the liquidation preference of the shares of Permitted Holdings PIK
Securities in respect of which such Dividends have accrued;

 

(vi)          (a) Holdings may pay cash Dividends and may redeem or purchase
shares of Holdings Common Stock, options to purchase Holdings Common Stock or
Holdings preferred stock, in addition to those permitted above in this
Section 8.06, in an aggregate amount not to exceed the sum of (y) $20,000,000,
plus (z) the then applicable Cumulative Consolidated Net Income Amount, so long
as in each such case no Default or Event of Default then exists or would result
therefrom, and (b) so long as no Default or Event of Default then exists or
would result therefrom, the Borrower may pay cash Dividends to Holdings so long
as the cash proceeds thereof are promptly used by Holdings for the purpose
described in clause (vi)(a) of this Section 8.06, provided that in no event may
more than half of the Cumulative Consolidated Net Income Amount be used to pay
cash Dividends to shareholders of Holdings other than in the form of Holdings
Common Stock repurchases and cash payments owing in respect of Shareholder
Subordinated Notes issued pursuant to Section 8.06(iii)(a); and

 

(vii)         Holdings may declare and pay Dividends in an aggregate amount not
to exceed $10,000,000 in any fiscal year (and the Borrower may pay cash
Dividends to Holdings so long as the cash proceeds thereof are promptly used by
Holdings for the purpose described in this clause (vii) of this Section 8.06),
provided that no Default or Event of Default shall then exist or result
therefrom.

 

8.07        Transactions with Affiliates.  Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate other than in the ordinary course of business
and on terms and conditions substantially as favorable to Holdings or such
Subsidiary as would be obtainable by Holdings or such Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate (as
determined in good faith by the senior management or Board of Directors of
Holdings); provided, that the following shall in any event be permitted:  (i) 
transactions permitted pursuant to Sections 8.02(j), 8.02(l), 8.02(p) and
8.05(e); (ii) compensation of officers and employees in the ordinary course of
business and payment of customary fees to non-officer directors of Holdings and
/its Subsidiaries; (iii) transactions between and among Holdings, the Borrower,
and any of their respective Subsidiaries who are Guarantors; and
(iv) transactions between and among Subsidiaries of Holdings and the Borrower
who are not Guarantors.

 

8.08        Leverage Ratio.  The Borrower will not permit the Leverage Ratio on
the last day of any Test Period to be more than 3.00:1.00.

 

8.09        Consolidated Fixed Charge Coverage Ratio.  The Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period to be
less than 1.15:1.00.

 

58

--------------------------------------------------------------------------------


 

8.10        Modifications of Organizational Documents and Certain Other
Agreements; Issuance of Capital Stock; etc.  Holdings will not, and will not
permit any of its Subsidiaries to:

 

(a)           amend, modify or change in any way adverse to the interests of the
Banks, any management agreement, its Organizational Documents (including by the
filing or modification of any certificate of designation), or any agreement
entered into by it with respect to its capital stock (including any
shareholders’ agreement), or enter into any new agreement with respect to its
capital stock which would be materially adverse to the interests of the Banks
(provided that Holdings may amend its Organizational Document to increase the
number of authorized shares of preferred stock to 50,000,000); or

 

(b)           issue any class of capital stock other than (x) in the case of the
Borrower and its Subsidiaries, non-redeemable common stock and (y) in the case
of Holdings, (1) issuances of Permitted Holdings PIK Securities to the extent
permitted by Section 8.04, and (2) issuances of preferred stock (other than
Disqualified Stock) and Holdings Common Stock where, after giving effect to such
issuance, no Event of Default will exist under Section 9.01(j) and to the extent
the proceeds thereof are applied in accordance with Section 7.14.

 

8.11        Limitation on Certain Restrictions on Subsidiaries.  Holdings will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any Subsidiary of Holdings, or
pay any Indebtedness owed to Holdings or a Subsidiary of Holdings, (b) make
loans or advances to Holdings or any of Holdings’ Subsidiaries or (c) transfer
any of its properties or assets to Holdings or any of Holdings’ Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Credit Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or a Subsidiary of the Borrower,
(iv) customary provisions restricting assignment of any licensing agreement
entered into by the Borrower or a Subsidiary of the Borrower in the ordinary
course of business, (v) customary provisions restricting the transfer of assets
subject to Liens permitted under Sections 8.03(l) and (m) and (vi) any document
or instrument evidencing Foreign Subsidiary Working Capital Indebtedness so long
as such encumbrance or restriction only applies to the Foreign Subsidiary
incurring such Indebtedness.

 

8.12        Limitation on the Creation of Subsidiaries.  Notwithstanding
anything to the contrary contained in this Agreement, Holdings will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Effective Date any Subsidiary; except that (a) Holdings shall be permitted
to establish or create Acquisition Subsidiaries provided that Holdings
contributes all of its ownership interests in any such Acquisition Subsidiary to
the Borrower or a Subsidiary of the Borrower that is a Credit Party by the date
that is the earlier to occur of (x) ten (10) days following the consummation of
the Permitted Acquisition for which such Acquisition Subsidiary was created or
established and (y) ten (10) days following the date on which such Acquisition
Subsidiary received or obtained any assets in excess of $10,000 and (b) the
Borrower and its Wholly-Owned Subsidiaries shall be permitted to (x) establish
or create Subsidiaries as a result of investments made pursuant to Section 8.05
and (y) establish or create

 

59

--------------------------------------------------------------------------------


 

Wholly-Owned Subsidiaries and (z) receive as a contribution from Holdings the
ownership interests in an Acquisition Subsidiary (which Acquisition Subsidiary
shall then be a Subsidiary of the Borrower or such Subsidiary of the Borrower)
so long as, in each case:

 

(i)            written notice thereof is given to the Administrative Agent as
soon as reasonably practicable;

 

(ii)           the capital stock of such new Subsidiary owned by a Credit Party
is pledged pursuant to, and to the extent required by, this Agreement and the
Security Agreement and the certificates, if any, representing such stock,
together with stock powers duly executed in blank, are delivered to the
Collateral Agent;

 

(iii)          such new Subsidiary (other than a Foreign Subsidiary except to
the extent otherwise required pursuant to Section 7.13 and other than a
Controlled Subsidiary which (A) was created or acquired in connection with an
acquisition permitted under Section 8.05 to the extent the aggregate
consideration (including all cash, stock and assumed or incurred Indebtedness)
paid in connection with (I) such acquisition does not exceed $5,000,000 and
(II) all such acquisitions since the Amendment Effective Date does not exceed
$15,000,000 and (B) the Borrower directly or indirectly owns less than eighty
percent (80%) of the outstanding and voting equity interests of such Controlled
Subsidiary) executes a counterpart of the Subsidiary Guaranty and the Security
Agreement; and

 

(iv)          such new Subsidiary (other than a Foreign Subsidiary except to the
extent otherwise required pursuant to Section 7.13 and other than a Controlled
Subsidiary which (A) was created or acquired in connection with an acquisition
permitted under Section 8.05 to the extent the aggregate consideration
(including all cash, stock and assumed or incurred Indebtedness) paid in
connection with (I) such acquisition does not exceed $5,000,000 and (II) all
such acquisitions made since the Amendment Effective Date does not exceed
$15,000,000 and (B) the Borrower directly or indirectly owns less than eighty
percent (80%) of the outstanding and voting equity interests of such Controlled
Subsidiary) takes all actions required pursuant to Section 7.11 to the extent
requested by the Administrative Agent or the Required Banks.

 

In addition, each new Subsidiary that is required to execute any Credit Document
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation of the type described in Section 5 of the Amendment
Agreement as such new Subsidiary would have had to deliver if such new
Subsidiary were a Credit Party on the Amendment Effective Date; provided, that,
such new Subsidiary shall not be required to execute and deliver any relevant
documentation related to Real Property and Intellectual Property unless required
under Section 7.11(a) or Section 7.11(d).

 

Holdings shall liquidate or otherwise dissolve any Acquisition Subsidiary
created under the permissions of this Section 8.12 promptly upon Holdings having
knowledge that the proposed Permitted Acquisition for which such Acquisition
Subsidiary was created or established will not be consummated.

 

60

--------------------------------------------------------------------------------


 

8.13        Limitation on Order Dog.  Notwithstanding anything contained in this
Agreement, none of OD, LLC, OD, Inc. or Order Dog, Inc. (each a “Restricted
Entity”) shall (a) acquire all or substantially all of the capital stock of, or
other ownership in, any Person (other than the acquisition of capital stock of
Order Dog, Inc.), (b) acquire all or substantially all of the assets of any
Person, or (c) create, form or acquire any Subsidiary, unless and until such
Restricted Entity is a direct or indirect Subsidiary of the Borrower without
regard to the last sentence of the definition of “Subsidiary” set forth in this
Agreement.

 

8.14        Sanctions/Anti-Corruption.  No Credit Party will (a) directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, in each case in violation of Sanctions, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise) or (b) use the proceeds of the Loans, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

8.15        Limitation on American Nutritional Casualty Insurance, Inc.. 
Notwithstanding anything contained in this Agreement, at any time that American
Nutritional Casualty Insurance, Inc. (“ANCI”) is not a Subsidiary Guarantor
hereunder and the grantor of Liens under the Security Documents pursuant to
Section 7.11, the Borrower shall not permit ANCI to engage in any operations,
business or activities or own any assets, other than being a Captive Insurance
Entity and engaging in activities reasonably incidental thereto and holding the
cash proceeds of Investments permitted to be made pursuant to Section 8.05(w) to
the extent required to capitalize such Captive Insurance Entity pursuant to
applicable law.

 

SECTION 9.         Events of Default; Application of Payment.

 

9.01        Events of Default.  Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

 

(a)           Payments.  The Borrower shall (i) default in the payment when due
of any principal of the Loans or (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any Unpaid Drawing,
any interest on the Loans or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

 

(b)           Representations, etc.  Any representation, warranty or statement
made by Holdings, the Borrower or any other Credit Party herein or in any other
Credit Document or in any statement or certificate delivered pursuant hereto or
thereto shall prove to be untrue in any material respect (except for any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar phrase which shall prove to be incorrect in any respect) on
the date as of which made or deemed made; or

 

61

--------------------------------------------------------------------------------


 

(c)           Covenants.  Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 7.11, 7.14 or 8, or (ii) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 9.01(a), 9.01(b) or clause (i) of this Section 9.01(c)) contained in
this Agreement and such default shall continue unremedied for a period of at
least 30 days after notice to the defaulting party by the Administrative Agent
or the Required Banks; or

 

(d)           Default Under Other Agreements.  (i)  Holdings or any of its
Subsidiaries shall (x) default in any payment with respect to any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which Indebtedness was created or (y) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause any such Indebtedness to become due prior to its
stated maturity; or (ii) any Indebtedness (other than the Obligations) of
Holdings or any of its Subsidiaries shall be declared to be due and payable, or
shall be required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (unless such required prepayment or
mandatory prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided, that it shall not constitute an Event of Default pursuant to clause
(i) or (ii) of this Section 9.01(d) unless the principal amount of any one issue
of such Indebtedness, or the aggregate amount of all such Indebtedness referred
to in clauses (i) and (ii) above, exceeds $5,000,000 at any one time; or

 

(e)           Bankruptcy, etc.  Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Subsidiaries and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of Holdings or any of its
Subsidiaries; or Holdings or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings or any of
its Subsidiaries; or there is commenced against Holdings or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days; or Holdings or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by Holdings or any of its
Subsidiaries authorizing any of the foregoing; or

 

62

--------------------------------------------------------------------------------


 

(f)            ERISA.  (i) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412,
430, 431, 432 or 433 of the Code, a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days, any Plan shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan is, shall have been or is likely to
be terminated or the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made to
a Plan or a Foreign Pension Plan has not been timely made, Holdings or any
Subsidiary of Holdings or any ERISA Affiliate has incurred or is likely to incur
a liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 412,
430, 431, 432, 433, 4971, 4975 or 4980 of the Code, or Holdings or any
Subsidiary of Holdings has incurred or is likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) which provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or employee pension benefit
plans (as defined in Section 3(2) of ERISA) or Foreign Pension Plans; (ii) there
shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (iii) which lien, security interest or liability which arises
from such event or events will have a Material Adverse Effect; or

 

(g)           Security Documents.  (i)  Except in each case to the extent
resulting from the failure of the Collateral Agent to retain possession of the
applicable Pledged Securities, any Security Document shall cease to be in full
force and effect, or shall cease to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby in favor of the Collateral
Agent, or (ii) any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond any cure or grace period specifically applicable thereto pursuant to the
terms of such Security Document; or

 

(h)           Guaranties.  Except to the extent that a Subsidiary Guarantor is
released in accordance with the provisions hereof and of the other Credit
Documents, the Guaranties or any provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under any
Guaranty or any Guarantor shall default in the due performance or observance of
any material term, covenant or agreement on its part to be performed or observed
pursuant to any Guaranty; or

 

(i)            Judgments.  One or more judgments or decrees shall be entered
against Holdings or any of its Subsidiaries involving a liability (not paid or
not fully covered by insurance) in excess of $5,000,000 for all such judgments
and decrees and all such

 

63

--------------------------------------------------------------------------------


 

judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

(j)            Ownership.  A Change of Control Event shall have occurred;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Banks, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Bank to enforce its claims against any Guarantor or
the Borrower, except as otherwise specifically provided for in this Agreement
(provided, that if an Event of Default specified in Section 9.01(e) shall occur
with respect to the Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): 
(i) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Bank shall forthwith terminate immediately and
any Commitment Fees shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and all Obligations owing hereunder (including Unpaid
Drawings) to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) enforce, as Collateral Agent (or direct
the Collateral Agent to enforce), any or all of the Liens created pursuant to
the Security Documents; (iv) terminate any Letter of Credit which may be
terminated in accordance with its terms; (v) direct the Borrower to pay (and the
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 9.01(e), to pay) to the Collateral
Agent at the Payment Office such additional amounts of cash, to be held as
security for the Borrower’s reimbursement obligations in respect of Letters of
Credit then outstanding, equal to the aggregate Stated Amount of all Letters of
Credit then outstanding; and (vi) enforce all other rights and remedies under
the Loan Documents or applicable law.

 

9.02        Application of Payment.  Subsequent to the acceleration of the
Obligations under Section 9.01 hereof, payments and prepayments with respect to
the Obligations made to the Administrative Agent, the Collateral Agent, the
Banks, Letter of Credit Issuer, or Swingline Bank or otherwise received by the
Administrative Agent, the Collateral Agent, any Bank, Letter of Credit Issuer or
Swingline Bank (from realization on Collateral or otherwise),  shall be
distributed in the following order of priority:  first, to the reasonable costs
and expenses (including attorneys’ fees and expenses), if any, incurred by
Administrative Agent, Collateral Agent, any Bank, Letter of Credit Issuer or
Swingline Bank in the collection of such amounts under this Agreement or of the
Credit Documents, including, without limitation, any costs incurred in
connection with the sale or disposition of any Collateral; second, to the
payment of interest then due and payable on the Swingline Loans; third, to the
payment of the principal of any Swingline Loans then outstanding; fourth, to any
fees then due and payable to Administrative Agent, Collateral Agent, the Banks
and the Letter of Credit Issuer under this Agreement or any other Credit
Document; fifth, to the payment of interest then due and payable on the
Revolving Loans; sixth, on a pro rata basis, to (a) the payment of principal of
the Revolving Loans, (b) the payment of principal of any Unpaid Drawings,
(c) cash collateralize the Letters of Credit then outstanding in accordance with
clause (a) of the definition of “Fully Satisfied” set forth in this Agreement,
and (d) the payment of any amounts due under any

 

64

--------------------------------------------------------------------------------


 

Interest Rate Protection Agreement or Other Hedging Agreement, until each of the
foregoing Obligations in clauses (a) through (d) of this Section 9.02 are Fully
Satisfied; seventh, to any other Obligations not otherwise referred to in this
Section, and eighth, to the applicable Credit Party, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct; provided,
however, that, notwithstanding anything to the contrary set forth above, in no
event shall any proceeds of any Collateral owned, or any guarantee provided, by
any Credit Party under any Credit Document be applied to repay or cash
collateralize any Excluded Swap Obligation with respect to such Credit Party,
but appropriate adjustments shall be made with respect to payments from other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section; provided, further, that the Administrative Agent or the
Collateral Agent may elect to apply the proceeds of any such Collateral or
guarantee to repay or cash collateralize any Obligations in accordance with the
priority set forth above (other than Excluded Swap Obligation with respect to
such Credit Party) before applying the proceeds of any other Collateral or
guarantee provided under any Credit Document, if in the reasonable determination
of the Administrative Agent or the Collateral Agent, as applicable, such order
of application will maximize the repayment of all of the Obligations.  The
Administrative Agent and the Collateral Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys, or balances in
accordance with this Agreement.  Upon any sale of Collateral by the Collateral
Agent (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the purchase money by the Collateral Agent
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.

 

SECTION 10.       Definitions; Interpretations.

 

10.01      Definitions.  As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires.

 

“Acquired Entity or Business” shall have the meaning set forth in the definition
of “Consolidated Net Income”.

 

“Additional Security Documents” shall have the meaning provided in Section 7.11.

 

“Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for
any Interest Period, an interest rate per annum equal to (i) the Eurodollar Rate
for such Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.10.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  A Person shall be

 

65

--------------------------------------------------------------------------------


 

deemed to control a Person if such Person possesses, directly or indirectly, the
power (i) to vote 10% or more of the securities having ordinary voting power for
the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, as the same
may be from time to time modified, amended and/or supplemented.

 

“Amendment Agreement” shall have the meaning in the recitals hereto.

 

“Amendment Effective Date” shall have the meaning as defined in the Amendment
Agreement.

 

“ANCI” shall have the meaning provided in Section 8.15.

 

“Anti-Terrorism Laws” shall mean any laws, regulations, or orders of any
Governmental Authority of the United States, the United Nations, United Kingdom,
European Union, or the Netherlands relating to terrorism financing or money
laundering, including, but not limited to, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”), and
any rules or regulations promulgated pursuant to or under the authority of any
of the foregoing.

 

“Applicable Base Rate Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B), (C), (D), or
(E) below if, but only if, as of the Test Date with respect to such Applicable
Period the condition set forth in clause (A), (B), (C), (D) or (E) as the case
may be, below is met:

 

(A)          1.25% if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be 2.50:1.00 or greater;

 

(B)          1.00% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.50:1.00 and none of
the conditions set forth in clauses (C), (D), and (E) below are satisfied;

 

(C)          0.75% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.00:1.00 and neither
condition set forth in clauses (D) or (E) below is satisfied;

 

(D)          0.50% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.50:1.00 and the
condition set forth in clause (E) below is not satisfied; or

 

(E)           0.25% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.00:1.00.

 

66

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above in this definition, the
Applicable Base Rate Margin shall be 1.25% at any time when (i) an Event of
Default shall exist or (ii) financial statements have not been delivered when
required pursuant to Section 7.01(a) or (b), as the case may be.

 

“Applicable Commitment Fee Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B) or (C) below if,
but only if, as of the Test Date with respect to such Applicable Period the
condition set forth in clause (A), (B) or (C) as the case may be, below is met:

 

(A)          0.35% if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be 2.00:1.00 or greater;

 

(B)          0.30% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.00:1.00 and the
condition set forth in clause (C) below is not satisfied; or

 

(C)          0.25% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.50:1.00.

 

Notwithstanding anything to the contrary contained above in this definition, the
Applicable Commitment Fee Margin shall be 0.35% at any time when (i) an Event of
Default shall exist or (ii) financial statements have not been delivered when
required pursuant to Section 7.01(a) or (b), as the case may be.

 

“Applicable Eurodollar Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B), (C), (D) or
(E) below if, but only if, as of the Test Date with respect to such Applicable
Period the condition set forth in clause (A), (B), (C), (D) or (E) as the case
may be, below is met:

 

(A)          2.25% if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be 2.50:1.00 or greater;

 

(B)          2.00% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.50:1.00 and none of
the conditions set forth in clauses (C), (D) or (E) below are satisfied;

 

(C)          1.75% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.00:1.00 and neither
condition set forth in clauses (D) or (E) below is satisfied;

 

(D)          1.50% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.50:1.00 and the
condition set forth in clause (E) below is not satisfied; or

 

(E)           1.25% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.00:1.00.

 

67

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above in this definition, the
Applicable Eurodollar Margin shall be 2.25% at any time when (i) an Event of
Default shall exist or (ii) financial statements have not been delivered when
required pursuant to Section 7.01(a) or (b), as the case may be.

 

“Applicable Period” shall mean each period which shall commence on a date on
which the financial statements are delivered pursuant to Section 7.01(a) or (b),
as the case may be, and which shall end on the earlier of (i) the date of actual
delivery of the next financial statements pursuant to Section 7.01(a) or (b), as
the case may be, and (ii) the latest date on which the next financial statements
are required to be delivered pursuant to Section 7.01(a) or (b), as the case may
be; provided that the first Applicable Period shall commence on the Effective
Date.

 

“Acquisition Subsidiary” shall mean any Wholly-Owned Subsidiary of Holdings
which is a Domestic Subsidiary that was created to facilitate the consummation
of a proposed Permitted Acquisition.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit D (appropriately completed).

 

“Authorized Officer” shall mean the Chief Executive Officer, President, Chief
Financial Officer, Controller or Secretary or any other senior officer of
Holdings or the Borrower designated as such in writing to the Administrative
Agent by Holdings or the Borrower.

 

“Bank” shall have the meaning provided in the first paragraph of this Agreement.

 

“Bankruptcy Code” shall have the meaning provided in Section 9.01(e).

 

“Base Rate” shall mean, at any time, the greatest of (a) the Prime Lending Rate
at such time, (b) 1/2 of 1% in excess of the Federal Funds Rate at such time,
and (c) the Adjusted Eurodollar Rate for a Eurodollar Loan with a one-month
Interest Period commencing at such time plus 1.0%.  For the purposes of this
definition, the Adjusted Eurodollar Rate shall be determined using the Adjusted
Eurodollar Rate as otherwise determined by Administrative Agent in accordance
with the definition of “Adjusted Eurodollar Rate”, except that (i) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (ii) if a
given day is not a Business Day, the Adjusted Eurodollar Rate for such day shall
be the rate determined by Administrative Agent pursuant to preceding clause
(i) for the most recent Business Day preceding such day.  Any change in the Base
Rate due to a change in the Prime Lending Rate, the Federal Funds Rate, or such
Adjusted Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Lending Rate, the Federal Funds Rate, or such
Adjusted Eurodollar Rate, respectively.  Base Rate, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the Base
Rate.

 

“Base Rate Loan” shall mean each Loan bearing interest at the rates provided in
Section 1.08(a).

 

68

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Subordinated Loans” shall have the meaning provided in
Section 8.05(r).

 

“Borrower Subordinated Note” shall mean an unsecured junior subordinated note
issued by the Borrower (and not guaranteed or supported in any way by any
Subsidiary of the Borrower) in the form of Exhibit G, as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Borrowing” shall mean each of (i) the incurrence of Swingline Loans from the
Swingline Bank on a given date and (ii) the incurrence of one Type of Revolving
Loan by the Borrower from all of the Banks on a pro rata basis on a given date
(or resulting from conversions on a given date), having in the case of
Eurodollar Loans the same Interest Period.

 

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized by law or other governmental actions to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in U.S. dollar deposits in the interbank Eurodollar market.

 

“Capital Expenditures” shall mean, with respect to any Person, without
duplication, all expenditures by such Person which should be capitalized in
accordance with GAAP, including, without duplication, all such expenditures with
respect to fixed or capital assets (including expenditures for maintenance and
repairs which should be capitalized in accordance with GAAP), and the amount of
all Capitalized Lease Obligations incurred by such Person.

 

“Capital Lease” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.  Notwithstanding anything else set forth herein, any lease that was or
would have been treated as an operating lease under GAAP as in effect on the
Amendment Effective Date that would become or be treated as a capital lease
solely as a result of a change in GAAP after the Amendment Effective Date shall
always be treated as an operating lease for all purposes and at all times under
this Agreement.

 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of Holdings or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.

 

“Captive Insurance Entity” means any wholly-owned Subsidiary created solely for
the purpose of purchasing or providing, or facilitating the provision of,
insurance for products liability, workers compensation, property damage,
professional indemnity, employee benefits, employer’s liability and motor and
medical expenses, in each case, to the extent that such insurance may be so
purchased, provided, or facilitated in accordance with applicable Law.

 

69

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided, that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) U.S. dollar denominated
time deposits, certificates of deposit and bankers acceptances of (x) any Bank
or (y) any bank whose short-term commercial paper rating from Standard & Poor’s
Corporation (“S&P”) is at least A-1 or the equivalent thereof or from Moody’s
Investors Service, Inc. (“Moody’s”) is at least P-1 or the equivalent thereof
(any such bank or Bank, an “Approved Bank”), in each case with maturities of not
more than twelve months from the date of acquisition, (iii) commercial paper
issued by any Approved Bank or by the parent company of any Approved Bank and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within twelve months after the date
of acquisition, (iv) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within twelve months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s and (v) investments in
money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (i) through (iv) above.

 

“Change in Law” shall mean the occurrence, after the Amendment Effective Date,
of any of the following:  (a) the adoption or taking effect of any law, rule,
regulation, or treaty, (b) any change in any law, rule or regulation or treaty
or in the administration, interpretation, implementation, or application thereof
by any Governmental Authority, or (c) the making or issuance of any request,
rule, guideline, or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control Event” shall mean (a) Holdings shall cease to own directly
100% on a fully diluted basis of the economic and voting interest in the
Borrower’s capital stock, (b) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as in effect on
the Amendment Effective Date), other than senior officers of Holdings and/or its
Subsidiaries and/or Continuing Directors, shall (i) have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting and/or economic
interest in Holdings’ capital stock or (ii) obtained the power (whether or not
exercised) to elect a majority of Holdings’ directors or (c) the Board of
Directors of Holdings shall cease to consist of a majority of Continuing
Directors.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the

 

70

--------------------------------------------------------------------------------


 

Code are to the Code, as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

 

“Collateral” shall mean, collectively, all of the Collateral as defined in each
of the Security Documents and all of the Mortgaged Premises as defined in each
of the Mortgages.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors.

 

“Commitment Fee” shall have the meaning provided in Section 3.01(a).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Debt” shall mean, at any time, all Indebtedness (other than
Permitted Holdings PIK Securities and Shareholder Subordinated Notes) of
Holdings and its Subsidiaries determined on a consolidated basis, provided that
for purposes of this definition, (i) the amount of Indebtedness in respect of
Interest Rate Protection Agreements shall be at any time the unrealized net loss
portion, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time and
(ii) to the extent that any Foreign Subsidiary Working Capital Indebtedness is
supported by a Letter of Credit, the amount of such arrangement that shall
constitute Consolidated Debt shall be the greater of the outstanding principal
amount of such Indebtedness and the stated amount of such Letter of Credit.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income, before
(i) consolidated interest expense (inclusive of amortization of deferred
financing fees, premiums on Interest Rate Protection Agreements and any other
original issue discount and net of interest income) of Holdings and its
Subsidiaries determined on a consolidated basis, (ii) the write-off of inventory
step-up and in-process research and development costs in accordance with
purchase accounting, (iii) any non-cash charges deducted in determining
Consolidated Net Income for such period and related to the issuance by Holdings
of stock, warrants or options to management (or any exercise of any such
warrants or options), (iv) provisions for taxes based on income and foreign
withholding taxes, (v) giving effect to any extraordinary gains or losses but
with giving effect to gains or losses from sales of assets sold in the ordinary
course of business,  (vi) any non-cash charges related to the write-up of
samples in accordance with purchase accounting, (vii) any non-cash impairment of
an intangible asset in accordance with GAAP, (viii) the amortization or
write-off of deferred financing cost, and (ix) the aggregate amount of fees paid
by the Borrower to the Administrative Agent and the Banks on the Effective Date
in connection with this Agreement and on the Amendment Effective Date in
connection with the Amendment Agreement, in each case to the extent such fees
were deducted in determining Consolidated Net Income for such period.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all depreciation expense and amortization expense
that were deducted in determining Consolidated EBIT for such period.

 

71

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (x) Consolidated EBITDA for such period, plus (i) Consolidated Rental
Expense, minus (ii) the amount of all Capital Expenditures (other than Excluded
Capital Expenditures) made by the Borrower and its Subsidiaries during such
period to (y) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(i) Consolidated Interest Expense (net of interest income) for such period,
(ii) the scheduled principal amount of all amortization payments on all
Indebtedness (including the principal component of all Capitalized Lease
Obligations) of Holdings and its Subsidiaries for such period, (iii) the amount
of all cash payments made by Holdings and its Subsidiaries in respect of taxes
or tax liabilities for such period, (iv) Consolidated Rental Expense for such
period and (v) the aggregate amount of cash dividends paid (or required to be
paid) by Holdings to stockholders of Holdings during such period (which shall
not include, for purposes of the definition, any cash paid in respect of
redemptions or repurchases of Holdings Common Stock).

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that attributable to Capital Leases in accordance with GAAP)
of Holdings and its Subsidiaries determined on a consolidated basis with respect
to all outstanding Indebtedness of Holdings and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs or benefits under
Interest Rate Protection Agreements, but excluding, however, amortization of any
payments made to obtain any Interest Rate Protection Agreements and deferred
financing costs and any interest expense on deferred compensation arrangements
to the extent included in total interest expense.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after provision for taxes, of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period but excluding any
unrealized losses and gains for such period resulting from mark-to-market of
Other Hedging Agreements; provided that (x) for purposes of Section 8.08 and the
definitions of Applicable Base Rate Margin and Applicable Eurodollar Margin
there shall be included (to the extent not already included) in determining
Consolidated Net Income for any period the net income (or loss) of any Person,
business, property or asset acquired during such period pursuant to
Section 8.02(o) and not subsequently sold or otherwise disposed of by the
Borrower or one of its Subsidiaries during such period (each such Person,
business, property or asset acquired and not subsequently disposed of during
such period, an “Acquired Entity or Business”), in each case based on the actual
net income (or loss) of such Acquired Entity or Business for the entire period
(including the portion thereof occurring prior to such acquisition) and (y) for
purposes of calculating Consolidated Net Income for any period, Consolidated Net
Income shall be adjusted for factually supportable and identifiable pro forma
cost savings for such period determined in accordance with GAAP and concurred in
by the independent accountants of Holdings that are directly attributable to the
acquisition of an Acquired Entity or Business pursuant to a Permitted
Acquisition.

 

“Consolidated Rental Expense” shall mean for any period of determination, the
aggregate amount of cash rent incurred by Holdings and its Subsidiaries during
such period in respect of Real Property leased by Holdings and its Subsidiaries
as office space and/or to provide

 

72

--------------------------------------------------------------------------------


 

a site for operations of the business of Holdings and its Subsidiaries, in each
case to the extent deducted in determining Consolidated Net Income.

 

“Contingent Obligations” shall mean as to any Person any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security for
such obligation, (b) to advance or supply funds (x) for the purchase or payment
of any such primary obligation or (y) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection or standard contractual indemnities entered into, in each case in
the ordinary course of business.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Continuing Directors” shall mean the directors of Holdings on the Amendment
Effective Date and each other director if such director’s nomination for the
election to the Board of Directors of Holdings is recommended by a majority of
the then Continuing Directors.

 

“Controlled Subsidiary” shall mean any entity that (i) the Borrower directly or
indirectly owns at least fifty-one percent (51%) of the outstanding and issued
voting equity interests, (ii) the Borrower has the power directly or indirectly
to elect at least a majority of the Board of Directors, or (iii) the Borrower
has the right at its election to acquire all of the voting equity interests of
such entity.

 

“Credit Documents” shall mean this Agreement, the Amendment Agreement, the
Notes, the Guaranties and each Security Document.

 

“Credit Event” shall mean the making of a Loan or the issuance of a Letter of
Credit.

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

“Cumulative Consolidated Net Income Amount” shall mean, at any time for the
determination thereof, the sum of (a) $92,000,000 and (b) the sum of 50% of
Consolidated Net Income (before any non-cash impairment of an intangible asset
in accordance with GAAP and the amortization of or write-off of deferred
financing costs to the extent otherwise deducted in determining Consolidated Net
Income), with any negative number being subtracted at the rate of 50% of the
amount by which it is negative, for each fiscal quarter (taken as one accounting

 

73

--------------------------------------------------------------------------------


 

period) commencing on or after July 1, 2014 and ending prior to such date of
determination; as such amount may be reduced as a result of any transaction
consummated on the basis thereof after the Amendment Effective Date in the
amount so expended in reliance thereon including any Dividends made in reliance
on Section 8.06(vi) under this Agreement.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Bank” shall mean (a) a Bank that has defaulted on its obligation to
fund the Revolving Loans or its participation in the Swingline Loans and Letters
of Credit hereunder or make any other payment required hereby; (b) a Bank that
has had an involuntary proceeding commenced or an involuntary petition filed
seeking (i) liquidation, reorganization or other relief in respect of such Bank
or its parent or its or its parent’s debts, or of a substantial part of its or
its parent’s assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Bank or its parent or for a substantial part of its or its parent’s
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of sixty (60) or more days or an order or decree
approving or ordering any of the foregoing shall be entered; (c) a Bank that
shall have or whose parent shall have (i) voluntarily commenced any proceeding
or filed any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consented to the institution of, or failed
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (b) of this definition, (iii) applied for or consented to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for it or a substantial part of its assets, (iv) filed an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) made a general assignment for the benefit of creditors or
(vi) taken any action for the purpose of effecting any of the foregoing; or
(d) a Bank that has notified the Borrower or the Administrative Agent it does
not intend to comply with its obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit.

 

“Designated Mortgaged Property” shall mean (a) the Real Property owned by the
Borrower and/or any of its Subsidiaries located at 2815 Industrial Drive, Ogden,
Weber County, Utah, and (b) the unimproved Real Property owned by the Borrower
and/or any of its Subsidiaries in Morgan County, Utah.

 

“Disqualified Stock” shall mean any capital stock that, by its terms (or by the
terms of any security or other capital stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for capital stock
which is not Disqualified Stock), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event are be subject to the prior Full Satisfaction of the
Obligations), (b) is redeemable at the option of the holder thereof (other than
solely for capital stock which is not Disqualified Stock), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or

 

74

--------------------------------------------------------------------------------


 

becomes convertible into or exchangeable for Indebtedness or any other capital
stock that would constitute Disqualified Stock, in each case, prior to the date
that is 180 days after the Maturity Date.

 

“Dividends” shall have the meaning provided in Section 8.06.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower which is not a
Foreign Subsidiary.

 

“Effective Date” shall mean the date on which the conditions specified in the
Existing Credit Agreement were satisfied, such date being December 15, 2010.

 

“Eligible Transferee” shall mean and include a commercial bank, investment
company, financial institution or other “accredited investor” (as defined in
Regulation D of the Securities Act).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by Holdings or any of its Subsidiaries,
or any liability (or alleged liability) of Holdings or any of its Subsidiaries,
under any Environmental Law or any permit issued to Holdings or any of its
Subsidiaries under any such law (hereafter “Claims”), including (a) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment (for purposes of this definition (collectively, “Laws”)),
relating to the protection of the environment or Hazardous Materials or health
and safety to the extent health and safety issues arise under the Occupational
Safety and Health Act of 1970, as amended, or any such similar Laws.

 

“Equity Proceeds Amount” shall mean, at any time for the determination thereof,
the sum of (a) $4,000,000 and (b) the amount of the Net Proceeds received by
Holdings and/or its Subsidiaries after the Amendment Effective Date from any
issuance of capital stock (to the extent permitted by Section 8.10(b)), as such
amount may be reduced as a result of any transaction consummated after the
Amendment Effective Date on the basis thereof in the amount so expended in
reliance thereon.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.  Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted for ERISA.

 

75

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or any Subsidiary of Holdings would be deemed to be
a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 302 or 4001(a)(14) of ERISA.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in Section 1.08(b).

 

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in U.S. Dollars with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a Reuters page or screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, 2 Business Days prior to the commencement
of such Interest Period; provided that in no event shall the Eurodollar Rate be
less than zero.  In the event that such rate is not available at such time for
any reason, then the Eurodollar Rate with respect to such Eurodollar Loans for
such Interest Period shall be the rate at which dollar deposits in the amount of
the requested Eurodollar Loan and for a maturity comparable to such Interest
Period are offered by the principal London office of Rabobank in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, 2 Business Days prior to the commencement of such Interest Period.

 

“Event of Default” shall have the meaning provided in Section 9.

 

“Excluded Capital Expenditures” shall mean (a) Capital Expenditures made with
the insurance proceeds received by the Borrower or any of its Subsidiaries from
any Recovery Event so long as such Capital Expenditures are to replace or
restore any properties or assets in respect of which such proceeds were paid
within one year following the date of the receipt of such insurance proceeds and
(b) Capital Expenditures with Proceeds received by the Borrower or its
Subsidiaries from asset sales.

 

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or a guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interests becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interests is or becomes illegal.

 

76

--------------------------------------------------------------------------------


 

“Executive Order” shall have the meaning assigned to such term in the definition
of “Anti-Terrorism Laws”.

 

“Existing Credit Agreement” shall have the meaning provided in the Recitals.

 

“Facing Fee” shall have the meaning provided in Section 3.01(c).

 

“FATCA” shall mean (a) Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations promulgated or Revenue Ruling, Revenue Procedure, Notice or
other official interpretations thereof, (b) any treaty, law, regulation or other
official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the U.S. and any other jurisdiction which
(in either case) facilitates the implementation of the preceding clause (a), or
(c) any agreement entered into pursuant to the implementation of the preceding
clauses (a) or (b) with the United States Internal Revenue Service, the U.S.
Government or any governmental or taxation authority under any other
jurisdiction.

 

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Cash Equivalents” shall mean certificates of deposit or bankers
acceptances of any bank organized under the laws of Canada, Japan or any country
that is a member of the European Economic Community whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof, in each case with maturities of not
more than twelve months from the date of acquisition.

 

“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by Holdings or any one or more of its Subsidiaries primarily
for the benefit of employees of Holdings or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in

 

77

--------------------------------------------------------------------------------


 

contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated under the laws of any jurisdiction other than the United States of
America, any State thereof, or any territory thereof.  As of the Amendment
Effective Date, NutraSource International SRL and NutraSource Trading (Shanghai)
Limited are the only Foreign Subsidiaries.

 

“Foreign Subsidiary Working Capital Indebtedness” shall have the meaning
provided in Section 8.04(h).

 

“Fully Satisfied” or “Full Satisfaction” shall mean, as of any date, that on or
before such date:

 

(a)           with respect to the Loans and Letters of Credit:  (i) the
principal of and interest accrued to such date on the Loans (other than the
contingent Letter of Credit Outstandings) shall have been paid in full in cash,
(ii) all fees, expenses, and other amounts then due and payable (other than the
contingent Letter of Credit Outstandings and other contingent amounts for which
a claim has not been made) shall have been paid in full in cash, (iii) the
Revolving Loan Commitments shall have expired or irrevocably been terminated,
and (iv) the contingent Letter of Credit Outstandings, if any, shall have been
secured by:  (A) the grant of a first-priority, perfected Lien on cash in an
amount at least equal to 105% of the amount of such Letter of Credit Outstanding
or other collateral which is acceptable to Letter of Credit Issuer in its sole
discretion or (B) the issuance of a “back-to-back” letter of credit in form and
substance acceptable to Letter of Credit Issuer with an original face amount at
least equal to 105% of the amount of such Letter of Credit Outstandings and
issued by an issuing bank satisfactory to Letter of Credit Issuer in its sole
discretion; and

 

(b)           with respect to any Interest Rate Protection Agreement or Other
Hedging Agreement with any Hedge Provider:  (i) all termination payments, fees,
expenses, and other amounts then due and payable under the related Interest Rate
Protection Agreement or Other Hedging Agreement shall have been paid in full in
cash, and (ii) all contingent amounts which could be payable under the related
Interest Rate Protection Agreement or Other Hedging Agreement shall have been
secured by:  (A) the grant of a first-priority, perfected Lien on cash in an
amount at least equal to 105% of the amount of such contingent amounts or other
collateral which is acceptable to the applicable Hedge Provider or (B) the
issuance of a letter of credit in form and substance acceptable to the
applicable Hedge Provider and in an amount at least equal to 105% of the amount
of such contingent obligations and issued by an issuing bank reasonably
satisfactory to such applicable Hedge Provider; provided the amount owing in
connection with such Interest Rate Protection Agreement or Other Hedging
Agreement shall be determined in accordance with Section 11.12.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as promulgated by the American Institute of Certified Public
Accountants and its

 

78

--------------------------------------------------------------------------------


 

committees, as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Section 8, including
defined terms as used therein, are subject (to the extent provided therein) to
Section 10.03.

 

“Governmental Authority” shall mean any federal, state, commonwealth,
provincial, municipality, local, county or foreign or other court or
governmental agency, authority, instrumentality or regulatory or legislative
body (including any supranational bodies such as the European Union or the
European Central Bank).

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Banks and each Hedge Provider party to an Interest
Rate Protection Agreement or Other Hedging Agreement.

 

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by the Borrower to each Bank, and Loans made,
under this Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including indemnities, fees
and interest thereon) of the Borrower to such Bank now existing or hereafter
incurred under, arising out of or in connection with this Agreement or any other
Credit Document and the due performance and compliance with all the terms,
conditions and agreements contained in the Credit Documents by the Borrower and
(ii) the full and prompt payment when due (whether by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) owing under any
such Interest Rate Protection Agreement or Other Hedging Agreement (excluding,
with respect to any Guarantor party hereto at any time, Excluded Swap
Obligations, with respect to such Guarantor at such time) entered into by the
Borrower or any of its Subsidiaries with any Hedge Provider, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein.

 

“Guarantor” shall mean Holdings and each Subsidiary Guarantor.

 

“Guaranty” shall mean and include each of the Holdings Guaranty and the
Subsidiary Guaranty.

 

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect.

 

79

--------------------------------------------------------------------------------


 

“Hedge Provider” shall mean any of Administrative Agent, Collateral Agent, a
Bank, or any Affiliates of Administrative Agent, Collateral Agent, or a Bank, as
a party to any Interest Rate Protection Agreement or Other Hedging Agreement.

 

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Holdings Common Stock” shall have the meaning provided in Section 6.16.

 

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 13.

 

“Indebtedness” of any Person shall mean without duplication (i) all indebtedness
of such Person for borrowed money, (ii) the deferred purchase price of assets or
services payable to the sellers thereof or any of such seller’s assignees which
in accordance with GAAP would be shown on the liability side of the balance
sheet of such Person but excluding deferred rent as determined in accordance
with GAAP, (iii) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all unpaid drafts drawn thereunder,
(iv) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(v) all Capitalized Lease Obligations of such Person, (vi) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations, (vii) all
obligations under Interest Rate Protection Agreements and Other Hedging
Agreements, (viii) all Contingent Obligations of such Person and (ix) any
Disqualified Stock of such Person, valued, as of the date of determination, at
the greater of (A) the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified Stock
or Indebtedness into which such Disqualified Stock are convertible or
exchangeable) and (B) the maximum liquidation preference of such Disqualified
Stock, provided, that Indebtedness shall not include trade payables and accrued
expenses, in each case arising in the ordinary course of business.

 

“Intellectual Property” shall mean copyrights, know-how, patents, and
trademarks, whether foreign or domestic, registered or unregistered, any
application for any copyright, patent, or trademark, and any other interest in
any copyright, patent, or trademark.

 

“Intercompany Loan” shall have the meaning provided in Section 8.05(g).

 

“Intercompany Notes” shall mean promissory notes, in the form of Exhibit E,
evidencing Intercompany Loans.

 

“Interest Period”, with respect to any Eurodollar Loan, shall mean the interest
period applicable thereto, as determined pursuant to Section 1.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

 

“Joint Venture” shall mean any Person (a) the equity interests of which are
owned by (i) the Borrower and/or a Subsidiary thereof and (ii) one or more
Persons other than the

 

80

--------------------------------------------------------------------------------


 

Borrower or any Affiliate of the Borrower, and (b) that does not constitute a
Subsidiary of the Borrower.

 

“L/C Supportable Indebtedness” shall mean (i) Foreign Subsidiary Working Capital
Indebtedness, (ii) obligations of the Borrower or its Subsidiaries incurred in
the ordinary course of business with respect to insurance obligations and
workers’ compensation, surety bonds and other similar statutory obligations and
(iii) such other obligations of the Borrower or any of its Subsidiaries as are
reasonably acceptable to the respective Letter of Credit Issuer and otherwise
permitted to exist pursuant to the terms of this Agreement.

 

“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

 

“Letter of Credit Issuer” shall mean Rabobank, and any Bank which at the request
of the Borrower and with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) agrees, in such Bank’s sole discretion, to
become a Letter of Credit Issuer for the purpose of issuing Letters of Credit
pursuant to Section 2.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 2.02(a).

 

“Leverage Ratio” shall mean, at any time, the ratio of Consolidated Debt at such
time to Consolidated EBITDA for the Test Period then last ended.

 

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any similar
recording or notice statute, and any lease having substantially the same effect
as the foregoing).

 

“Loan” shall mean each and every Loan made by any Bank hereunder, including
Revolving Loans or Swingline Loans.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, properties, assets, liabilities, results of operations or financial
condition of the Borrower, Holdings and its Subsidiaries taken as a whole, or
the Borrower and its Subsidiaries taken as a whole, or (b) a material adverse
effect on the rights and remedies of Administrative Agent, Collateral Agent and
the Lenders under the Loan Documents.

 

81

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean November 4, 2019.

 

“Maximum Swingline Amount” shall mean $5,000,000.

 

“Minimum Borrowing Amount” shall mean (i) for Base Rate Loans (other than
Swingline Loans), $250,000; (ii) for Eurodollar Loans, $500,000; and (iii) for
Swingline Loans, $100,000.

 

“Mortgage” shall mean, collectively, (a) that certain Deed of Trust, Security
Agreement, Assignment of Leases, Rents and Profits and Fixture Filings dated
January 28, 2002 made by Nutra, Inc. (successor in interest by merger to
Solaray, Inc.) and filed in the real property records of Weber County, Utah on
January 31, 2002, (b) that certain Deed of Trust, Security Agreement, Assignment
of Leases, Rents and Profits and Fixture Filings dated January 28, 2002 made by
the Borrower and filed in the real property records of Morgan County, Utah on
January 31, 2002, (c) that certain Deed of Trust, Security Agreement, Assignment
of Leases, Rents and Profits and Fixture Filings dated May 13, 2011 made by
Borrower and filed in the real property records of Summit County, Utah on
June 8, 2011, (d) that certain Deed of Trust, Security Agreement, Assignment of
Leases, Rents and Profits and Fixture Filings dated December 15, 2010 made by
Borrower and filed in the real property records of Weber County, Utah on
December 28, 2010 and (e) any other mortgage or deed of trust executed by a
Credit Party in favor of the Collateral Agent to secure the Obligations.

 

“Mortgaged Properties” shall mean and include (i) all Real Properties owned by
Holdings and its Domestic Subsidiaries to the extent designated as “Mortgaged”
on Schedule 6.21 and (ii) each Real Property subjected to a mortgage in favor of
the Collateral Agent for the benefit of the Secured Creditors pursuant to
Section 7.11.

 

“Net Proceeds” shall mean, with respect to any asset sale or issuance of capital
stock, the Proceeds resulting therefrom net of (a) cash expenses of sale
(including brokerage fees, if any, transfer taxes and payment of principal,
premium and interest of Indebtedness other than the Loans required to be repaid
as a result of such issuance and underwriting discounts and commissions and
other costs associated therewith) and (b) incremental income taxes paid or
payable as a result thereof.

 

“Note” shall mean each Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

“Notice of Conversion” shall have the meaning provided in Section 1.06.

 

“Notice Office” shall mean the office of the Administrative Agent designated in
Section 12.03(a) for the action as to which such notice relates.

 

“Obligations” shall mean (a) all of the obligations, indebtedness and
liabilities of the Credit Parties to the Banks, Swingline Bank, Letter of Credit
Issuer, the Collateral Agent and the Administrative Agent under this Agreement
or any of the other Credit Documents, including principal, interest, fees,
prepayment premiums (if any), expenses, reimbursements and indemnification
obligations and other amounts, and (b) all of the obligations of the Credit
Parties

 

82

--------------------------------------------------------------------------------


 

to a Hedge Provider under any Interest Rate Protection Agreement or Other
Hedging Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, and expenses that
accrue after the commencement by or against any Credit Party of any proceeding
under the Bankruptcy Code or any similar debtor relief law, regardless of
whether such interest, fees, and expenses are allowed or allowable in whole or
in part as a claim in such proceeding.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” shall mean with respect to any Person (a) in the case
of any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate or articles of formation and operating agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person, (e) in any other
case, the functional equivalent of the foregoing, and (f) any shareholder,
voting trust, or similar agreement between or among any holders of equity
interests of such Person.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against fluctuations in currency values.

 

“Participant” shall have the meaning provided in Section 2.04(a).

 

“Payment Office” shall mean the office of the Administrative Agent located at
245 Park Avenue, New York, New York 10167-0062 or such other office as the
Administrative Agent may designate to Holdings, the Borrower and the Banks from
time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Percentage” shall mean at any time for each Bank, the percentage obtained by
dividing such Bank’s Revolving Loan Commitment at such time by the Total
Revolving Loan Commitment at such time; provided, that if the Total Revolving
Loan Commitment has been terminated, the Percentage of each Bank shall be
determined by dividing such Bank’s Revolving Loan Commitment immediately prior
to such termination by the Total Revolving Loan Commitment immediately prior to
such termination.

 

“Permitted Acquisition” shall have the meaning provided in Section 8.02(o).

 

“Permitted Covenant” shall mean (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the Permitted Holdings PIK Securities, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant the default of which gives rise only to rights or remedies which

 

83

--------------------------------------------------------------------------------


 

are subject to subordination terms reasonably acceptable to the Administrative
Agent, (v) any covenant providing board observance rights with respect to
Holdings’ board of directors and (vi) any other covenant that does not adversely
affect the interests of the Banks (as reasonably determined by the
Administrative Agent).

 

“Permitted Encumbrances” shall mean (i) those liens, encumbrances and other
matters affecting title to any Mortgaged Property listed in the mortgage title
insurance policies in respect thereof and found, on the date of delivery of such
mortgage title insurance policies to the Administrative Agent in accordance with
the terms hereof, reasonably acceptable by the Administrative Agent, (ii) as to
any particular Mortgaged Property at any time, such easements, encroachments,
covenants, conditions, rights of way, minor defects, irregularities,
encumbrances or similar matters on title which do not materially impair such
Mortgaged Property for the purpose for which it is held by the mortgagor
thereof, or the lien held by the Collateral Agent, (iii) municipal building
codes,  zoning ordinances and other land use laws which are not violated in any
material respect by the existing improvements and the present use made by the
mortgagor thereof of the Premises (as defined in the respective Mortgage),
(iv) general real estate taxes and assessments not yet delinquent or which are
being contested by appropriate proceedings in accordance with this Agreement or
the other Credit Documents, and (v) such other items with respect to Real
Property as the Administrative Agent may consent to (such consent not to be
unreasonably withheld).

 

“Permitted Holdings PIK Securities” shall mean any preferred stock or
subordinated promissory note of Holdings (or any security of Holdings that is
convertible or exchangeable into any preferred stock or subordinated promissory
note of Holdings), so long as the terms of any such preferred stock,
subordinated promissory note or security of Holdings (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support by the
Borrower or any Subsidiaries of the Borrower, (iii) do not contain any mandatory
put, redemption, repayment, sinking find or other similar provision occurring
before the one year anniversary of the Maturity Date, (iv) do not require the
cash payment of dividends or interest before the one year anniversary of the
Maturity Date, (v) do not contain any covenants other than any Permitted
Covenant, (vi) do not grant the holders thereof any voting rights except for
(x) voting rights required to be granted to such holders under applicable law
and (y) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of substantial assets, or liquidations involving Holdings,
and (vii) are otherwise reasonably satisfactory to the Administrative Agent.

 

“Permitted Joint Ventures” shall mean any joint venture transaction to which
Holdings or any of its Subsidiaries becomes a party provided that such Permitted
Joint Venture is engaged in a business permitted under Section 8.01.

 

“Permitted Liens” shall have the meaning provided in Section 8.03.

 

“Permitted Subordinated Indebtedness” shall mean unsecured subordinated notes
(subordinate to all Obligations and all amounts owing pursuant to Interest Rate
Protection Agreements and Other Hedging Agreements on terms reasonably
satisfactory to the Administrative Agent) issued by Holdings or the Borrower so
long as the terms of any such subordinated notes (i) do not provide any
collateral security, (ii) do not provide any guaranty or

 

84

--------------------------------------------------------------------------------


 

other support from any Person other than the issuer thereof, (iii) do not
contain any mandatory put, redemption, repayment, sinking find or other similar
provision occurring before the one year anniversary of the Maturity Date,
(iv) do not contain any covenants other than periodic reporting requirements and
other covenants reasonably satisfactory to the Administrative Agent, (v) do not
grant the holders thereof any voting rights except for limited customary voting
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of Holdings and its Subsidiaries, or
liquidations involving Holdings or the Borrower, and (vi) are otherwise
reasonably satisfactory to the Administrative Agent.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) Holdings, any of its Subsidiaries or
any ERISA Affiliate and each such plan for the five calendar year period
immediately following the latest date on which Holdings, any of its Subsidiaries
or any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

 

“Pledged Securities” shall mean all the “Pledged Interests” as defined in the
Security Agreement.

 

“Prime Lending Rate” shall mean the rate of interest per annum published in the
Wall Street Journal as the “prime rate” for such day and if the Wall Street
Journal does not publish such rate on such day then such rate as most recently
published prior to such day.

 

“Prior Credit Agreement” shall have the meaning provided in the Recitals.

 

“Proceeds” shall mean, with respect to any asset sale or issuance of capital
stock, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
asset sale or issuance, other than the portion of such deferred payment
constituting interest, but only as and when so received) received by Holdings
and/or any of its Subsidiaries from such asset sale or issuance.

 

“Projections” shall mean the financial projections certified by a Senior Officer
of Holdings which include the projected results of Holdings and its Subsidiaries
for the five fiscal years ended after the Amendment Effective Date.

 

“Publicly Traded” shall mean, with respect to any security, that such security
is (a) listed on a domestic securities exchange, (b) quoted on NASDAQ,
(c) traded in the domestic over-the-counter market, which trades are reported by
the National Quotation Bureau, Incorporated or (d) would otherwise constitute
Margin Stock for purposes of Regulation U.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interests becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity

 

85

--------------------------------------------------------------------------------


 

Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Payment Date” shall mean the last Business Day of each January,
April, July and October.

 

“Rabobank” shall mean Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch (sometimes known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International” New York Branch), in
its individual capacity, and any successor thereto by merger, consolidation or
otherwise.

 

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recipient” shall mean (a) Administrative Agent, (b) any Bank, and (c) any
Letter of Credit Issuer, as applicable.

 

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries, (ii) by reason any
condemnation, taking, seizing or similar event with respect to any properties or
assets of Holdings or any of its Subsidiaries and (iii) under any policy of
insurance required to be maintained under Section 7.03.

 

“Register” shall have the meaning provided in Section 7.12.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof establishing margin requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof establishing margin requirements.

 

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, seeping, placing,
pouring and the like, into or upon any land or water or air, or otherwise
entering into the environment.

 

“Replaced Bank” shall have the meaning provided in Section 1.13.

 

86

--------------------------------------------------------------------------------


 

“Replacement Bank” shall have the meaning provided in Section 1.13.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23, .25, .27, or .28 of PBGC Regulation
Section 4043.

 

“Required Banks” shall mean Banks the sum of whose Revolving Loan Commitments
(or, if after the Total Revolving Loan Commitment has been terminated,
outstanding Revolving Loans and Percentages of outstanding Swingline Loans and
Letter of Credit Outstandings) constitute greater than 50% of the Total
Revolving Loan Commitment less the aggregate Revolving Loan Commitments of
Defaulting Banks (or, if after the Total Revolving Loan Commitment has been
terminated, the total outstanding Revolving Loans of Banks and the aggregate
Percentages of all Banks of the total outstanding Swingline Loans and Letter of
Credit Outstandings at such time); provided that at any time there are fewer
than three Banks holding Revolving Loan Commitments, or Revolving Loans after
the Total Revolving Loan Commitment has been terminated, at all such times
“Required Banks” shall mean 100% of such Banks.  If at the time of the
calculation of the Required Banks, one or more Defaulting Banks exists, the
Revolving Loan Commitments of each Defaulting Bank shall be excluded from both
the numerator and denominator of this calculation.

 

“Returns” shall have the meaning provided in Section 6.23.

 

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

 

“Revolving Loan Commitment” shall mean, with respect to each Bank, the amount
set forth opposite such Bank’s name in Schedule 1.13 as the same may be reduced
from time to time pursuant to Section 3.02 and/or 9, increased from time to time
pursuant to Section 3.02(c), or otherwise modified pursuant to Section 1.13
and/or 12.04(b).  The aggregate Revolving Loan Commitments as of the Amendment
Effective Date is $100,000,000.

 

“Revolving Note” shall mean a promissory note substantially in the form of
Exhibit B-1 with blanks appropriately completed in conformity herewith.

 

“Sanctioned Person” shall have the meaning provided in Section 6.24.

 

“Sanctions” means any sanctions administered by or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Netherlands, or other relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

 

“Secured Creditors” shall mean and include each of the Administrative Agent, the
Collateral Agent, the Banks, Letter of Credit Issuer, Swingline Bank, and each
Hedge Provider.

 

87

--------------------------------------------------------------------------------


 

“Security Agreement” shall mean (a) that certain Amended and Restated Pledge and
Security Agreement dated as of November 4, 2014 executed by Holdings, the
Borrower and each Subsidiary Guarantor and the Collateral Agent and as the same
may be amended, restated modified or supplemented from time to time in
accordance with the terms thereof and hereof and (b) each other security
agreement executed to secure the Obligations.

 

“Security Documents” shall mean and include the Security Agreement, each
Mortgage, each Additional Security Document, if any and each other document or
instrument entered into pursuant to Sections 5.01, 7.11 and 7.13, if any, in
each case as and when executed and delivered in accordance with the terms of
this Agreement and as the same may be amended, modified or supplemented from
time to time in accordance with the terms thereof and hereof.

 

“Senior Officer” shall mean Chief Executive Officer, President, Chief Financial
Officer, Controller or Secretary or any other senior officer of Holdings or any
of its Subsidiaries with knowledge of, or responsibility for, the financial
affairs of such Person.

 

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by Holdings (and not guaranteed or supported in any way by the Borrower
or any of its Subsidiaries) in the form of Exhibit F, as the same may be
amended, modified or supplemented from time to time pursuant to the terms hereof
and thereof.

 

“Start Date” shall mean the first day of any Applicable Period.

 

“Stated Amount” of each Letter of Credit shall mean at any time the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could then be met).

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions, or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at

 

88

--------------------------------------------------------------------------------


 

the time.  For purposes of Section 8 of this Agreement, OD, LLC, OD, Inc. and
Order Dog, Inc. shall be deemed Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower (other than
(a) a Foreign Subsidiary except to the extent otherwise provided in
Section 7.13, and (b) ANCI to the extent provided in Section 8.15).

 

“Subsidiary Guaranty” shall mean (a) that certain Amended and Restated
Subsidiary Guaranty dated as of November 4, 2014 executed by the Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Secured
Creditors and as the same may be amended, restated modified or supplemented from
time to time in accordance with the terms thereof and hereof, and (b) any other
guaranty agreement executed to guarantee the Obligations.

 

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction, that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Bank” shall mean Rabobank, in its individual capacity or any other
Bank which agrees in its sole discretion and with at least 15 days prior written
notice delivered to the Administrative Agent and the then existing Swingline
Bank to become the Swingline Bank hereunder.

 

“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Maturity Date.

 

“Swingline Loan” shall have the meaning provided in Section 1.01(b).

 

“Swingline Note” shall mean a promissory note substantially in the form of
Exhibit B-2 with blanks appropriately completed in conformity herewith and each
amendment, restatement, or other modification of such promissory note.

 

“Taxes” shall have the meaning provided in Section 4.04.

 

“Test Date” shall mean, with respect to any Applicable Period, the last day of
the most recent fiscal quarter or fiscal year, as the case may be, ended
immediately prior to the Start Date with respect to such Applicable Period.

 

“Test Period” shall mean the four consecutive fiscal quarters of Holdings then
last ended.

 

“Total Revolving Loan Commitment” shall mean the sum of the Revolving Loan
Commitments of each of the Banks.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, (i) the
Total Revolving Loan Commitment at such time less (ii) the sum of the aggregate
principal amount of all Revolving Loans and Swingline Loans at such time plus
the Letter of Credit Outstandings at such time.

 

89

--------------------------------------------------------------------------------


 

“Transactions” shall mean, collectively, (i) the occurrence of Credit Events
hereunder on the Effective Date, (ii) the amendment of the Existing Credit
Agreement pursuant to the Amendment Agreement, and (iii) the payment of fees and
expenses in connection with the foregoing.

 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

 

“Unpaid Drawing” shall have the meaning provided in Section 2.03(a).

 

“Unutilized Revolving Loan Commitment” with respect to any Bank at any time
shall mean such Bank’s Revolving Loan Commitment at such time less the sum of
(x) the aggregate outstanding principal amount of all Revolving Loans made by
such Bank and (y) such Bank’s Percentage of the Letter of Credit Outstandings
and Swingline Loans at such time.

 

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States of America.

 

“USA Patriot Act” shall have the meaning assigned to such term in the definition
of “Anti-Terrorism Laws”.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

“Written”, “written” or “in writing” shall mean any form of written
communication or a communication by means of telex, facsimile device, telegraph
or cable.

 

10.02      Interpretation.  All definitions contained in this Agreement are
equally applicable to the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement
or other documentation herein shall be construed as referring to such
documentation as from time to time

 

90

--------------------------------------------------------------------------------


 

modified (subject to any restrictions on such modifications set forth herein)
and (b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns.  Unless otherwise specified, all
Article and Section references pertain to this Agreement.  Terms used herein
that are defined in the UCC, unless otherwise defined herein, shall have the
meanings specified in the UCC.

 

10.03      Accounting Terms and Determinations.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent and the Banks hereunder
shall be prepared, in accordance with GAAP, on a basis consistent with those
used in the preparation of the September 30, 2013 financial statements referred
to in Section 6.10(b).  All calculations made for the purposes of determining
compliance with the provisions of this Agreement shall be made by application of
GAAP, on a basis consistent with those used in the preparation of the
September 30, 2013 financial statements referred to in Section 6.10(b).  In the
event any changes in accounting principles required by GAAP or recommended by
the Borrower’s certified public accountants and implemented by the Borrower
occur and such changes result in a change in the method of the calculation of
financial covenants, standards, or terms under this Agreement, then the
Borrower, the Administrative Agent, and the Banks agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such changes with the desired result that the criteria for
evaluating such covenants, standards, or terms shall be the same after such
changes as if such changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Administrative Agent,
the Borrower, and the Banks, all financial covenants, standards, and terms in
this Agreement shall continue to be calculated or construed as if such changes
had not occurred.  Notwithstanding anything else set forth herein, any lease
that was or would have been treated as an operating lease under GAAP as in
effect on the Amendment Effective Date that would become or be treated as a
capital lease solely as a result of a change in GAAP after the Amendment
Effective Date shall always be treated as an operating lease for all purposes
and at all times under this Agreement.

 

SECTION 11.       The Administrative Agent.

 

11.01      Appointment.  Each Bank hereby irrevocably designates and appoints
Rabobank as Administrative Agent of such Bank (such term to include for purposes
of this Section 11, Rabobank acting as Collateral Agent) to act as specified
herein and in the other Credit Documents, and each such Bank hereby irrevocably
authorizes Rabobank as the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Section 11.  Notwithstanding any provision to the
contrary elsewhere in this Agreement or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Credit Documents, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.  The provisions
of this Section 11 are solely for the benefit of the

 

91

--------------------------------------------------------------------------------


 

Administrative Agent and the Banks, and neither Holdings nor any of its
Subsidiaries shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Banks and the
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for Holdings or any of its
Subsidiaries.

 

11.02      Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 11.03.

 

11.03      Exculpatory Provisions.  Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person in its capacity as Agent under or in connection with this
Agreement or the other Credit Documents (except for its or such Person’s own
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction)) or (ii) responsible in any manner to any of the Banks
for any recitals, statements, representations or warranties made by Holdings,
any of its Subsidiaries or any of their respective officers contained in this
Agreement or the other Credit Documents, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for any failure of Holdings or any of its Subsidiaries or any
of their respective officers to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Bank to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or the other
Credit Documents, or to inspect the properties, books or records of Holdings or
any of its Subsidiaries.  The Administrative Agent shall not be responsible to
any Bank for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any other Credit Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Banks or by or on behalf of Holdings or any of its Subsidiaries to the
Administrative Agent or any Bank or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:  (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;  (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Credit Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the

 

92

--------------------------------------------------------------------------------


 

opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under the Bankruptcy Code or that may effect a forfeiture, modification or
termination of property of a Defaulting Bank in violation of the Bankruptcy
Code; (c) shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond the Administrative Agent’s reasonable control,
including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by Borrower in its instructions to the
Administrative Agent; and (d) shall have no obligation whatsoever to any of the
Secured Creditors to assure that the Collateral exists or is owned by any Credit
Party or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that the Administrative Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority.

 

11.04      Reliance by Agent.  The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks (or all of the Banks, to the
extent required by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Banks.

 

11.05      Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has actually received notice from a
Bank, Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Banks.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Banks;
provided, that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Banks.

 

93

--------------------------------------------------------------------------------


 

11.06      Non-Reliance on Agent and Other Banks.  Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
Holdings or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Bank.  Each Bank
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other condition, prospects and creditworthiness of Holdings and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Bank also represents that it will, independently and
without reliance upon the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of
Holdings and its Subsidiaries.  The Administrative Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of Holdings or any of its Subsidiaries
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

11.07      Indemnification.  The Banks agree to indemnify the Administrative
Agent in its capacity as such (and including the Administrative Agent in its
capacity as Collateral Agent) ratably according to their respective
“percentages” as used in determining the Required Banks at such time or, if the
Revolving Loan Commitments have terminated and all Obligations have been Fully
Satisfied, as determined immediately prior to such termination and repayment
(with such “percentages” to be determined as if there are no Defaulting Banks),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the Full Satisfaction of the Obligations) be imposed on, incurred
by or asserted against the Administrative Agent in its capacity as such in any
way relating to or arising out of the Prior Credit Agreement, this Agreement or
any other Credit Document, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted to
be taken by the Administrative Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Holdings or any of its Subsidiaries; provided, that no Bank shall be liable to
the Administrative Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting primarily from the gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction)
of the Administrative Agent.  If any indemnity furnished to the Administrative
Agent for any purpose shall, in the opinion of the Administrative Agent be
insufficient or become impaired (other than as a result of the gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) of the Administrative Agent), the Administrative Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional

 

94

--------------------------------------------------------------------------------


 

indemnity is furnished.  The agreements in this Section 11.07 shall survive the
payment of all Obligations.

 

11.08                 The Administrative Agent in its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Holdings and its Subsidiaries
as though the Administrative Agent were not the Administrative Agent hereunder. 
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Bank and may exercise the same as though it were not the Administrative
Agent and the terms “Bank” and “Banks” shall include the Administrative Agent in
its individual capacity.  The Administrative Agent and/or its affiliates may own
stock of Holdings or any Subsidiary of Holdings and may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with Holdings or any Affiliate of Holdings as if it were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Banks.

 

11.09                 Holders.  The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent.  Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

 

11.10                 Resignation of the Administrative Agent; Successor Agent. 
The Administrative Agent may resign as the Administrative Agent upon 20 days’
notice to the Banks and, unless a Default of the type referred to in
Section 9.05 has occurred and is continuing, to the Borrower.  Upon the
resignation of the Administrative Agent, the Required Banks shall appoint from
among the Banks a successor Agent which is a bank or a trust company for the
Banks subject, to the extent that no Event of Default has occurred and is then
continuing, to prior approval by the Borrower (such approval not to be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Agent” shall include such successor agent effective upon its appointment, and
the resigning Agent’s rights, powers and duties as the Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Agent or any of the parties to this Agreement.  If a successor Agent
shall not have been so appointed within such 20 day period after the date such
notice of resignation was given by the Administrative Agent, the Administrative
Agent’s resignation shall become effective and the Banks shall thereafter
perform all duties of the Administrative Agent hereunder and/or under any other
Credit Documents until such time, if any, as the Required Banks appoint a
successor Agent as provided above.  After the resignation of the Administrative
Agent hereunder, the provisions of this Section 11 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

11.11                 Syndication Agent, Arrangers, and Bookrunners.  Wells
Fargo Bank, National Association has been appointed Syndication Agent,
Co-Arranger and Co-Bookrunner and

 

95

--------------------------------------------------------------------------------


 

Rabobank has been appointed Co-Arranger and Co-Bookrunner.  Neither Rabobank or
Wells Fargo Bank, National Association shall have any right, power, obligations,
liability responsibility or duty under this Agreement solely as a result of such
titles.

 

11.12                 Affiliates of Banks; Hedge Providers.  By accepting the
benefits of the Credit Documents, any Affiliate of a Bank that is owed any
Obligation is bound by the terms of the Credit Documents.  Notwithstanding the
foregoing:  (a) neither Administrative Agent, Collateral Agent, any Bank nor any
Credit Party shall be obligated to deliver any notice or communication required
to be delivered to any Bank under any Credit Documents to any Affiliate of any
Bank; and (b) no Affiliate of any Bank that is owed any Obligation shall be
included in the determination of the Required Banks or entitled to consent to,
reject, or participate in any manner in any amendment, waiver or other
modification of any Credit Document.  Administrative Agent shall deal solely and
directly with the related Bank of any such Affiliate in connection with all
matters relating to the Credit Documents.  The Obligation owed to such Affiliate
shall be considered the Obligations of its related Bank for all purposes under
the Credit Documents and such Bank shall be solely responsible to the other
parties hereto for all the obligations of such Affiliate under any Credit
Document.  It is understood and agreed that the rights and benefits under this
Agreement, the Security Documents, and the Guaranty of each Hedge Provider, in
such capacity, consist exclusively of such Hedge Provider’s right to share in
payments and collections of the Collateral and payments under the Guaranty;
provided that for the avoidance of doubt, (i) obligations of any Credit Party
under any Interest Rate Protection Agreement and Other Hedging Agreement shall
be secured and guaranteed pursuant to the Security Documents and Guaranty,
respectively, only to the extent that, and for so long as, the other Obligations
are so secured and guaranteed and (ii) any release of Collateral or any
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Interest Rate Protection Agreement
and Other Hedging Agreements.  All obligations under Interest Rate Protection
Agreement and Other Hedging Agreements shall be secured but on a silent basis,
so that notwithstanding any other provision, if any, in this Agreement or any
Security Document or Guaranty, no Hedge Provider shall be able to take any
action in respect of the Collateral or Guaranty nor instruct the Required Banks,
Collateral Agent or Administrative Agent to take any such action nor have any
rights in connection with the management or release of any Collateral or the
obligations of any Guarantor under any Guaranty.  By accepting the benefits of
the Collateral and the Guaranty, such Hedge Provider shall be deemed to have
appointed Administrative Agent and Collateral Agent as its agent and agreed to
be bound by the Credit Documents as a Secured Creditor, subject to the
limitations set forth in this Section.  Neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure, or any other obligation whatsoever to any Hedge Provider. 
Neither Administrative Agent nor Collateral Agent shall have any duty to
determine the amount or the existence of any amounts owing under any Interest
Rate Protection Agreement and Other Hedging Agreement.  In connection with any
such distribution of payments and collections or termination or release by
Administrative Agent or Collateral Agent of any Liens or Guarantors thereunder,
Administrative Agent and Collateral Agent shall be entitled to assume no amounts
are due under any Interest Rate Protection Agreement and Other Hedging Agreement
unless such Hedge Provider has notified Administrative Agent in writing of the
amount of any such liability owed to it at least five Business Days prior to
such distribution, termination, or release.

 

96

--------------------------------------------------------------------------------


 

11.13                 Collateral.  The Secured Creditors irrevocably authorize
the Administrative Agent, at its option and in its discretion:  (a) to release
any Lien (i) on all Collateral upon Full Satisfaction of all the Obligations and
termination of the Revolving Loan Commitments, and (ii) with respect to any
Collateral that is sold or otherwise disposed of to a Person other than an
Credit Party pursuant to a disposition permitted by Section 8.02, or
(iii) subject to Section 12.12, as may be approved, authorized, or ratified in
writing by the Required Banks or all the Banks;  (b) to subordinate any Lien on
any Collateral to the holder of any Lien on such property that is permitted by
clauses (l) of Section 8.03, and (c) to confirm in writing whether specific
items or types of a Credit Party’s property are or are not included in the
Collateral pursuant to the Credit Documents.

 

SECTION 12.                     Miscellaneous.

 

12.01                 Payment of Expenses, etc.  The Borrower hereby agrees to: 
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including in its capacity as Collateral Agent and including the reasonable fees
and disbursements of Greenberg Traurig LLP and local counsel) in connection with
the negotiation, preparation, execution and delivery of the Credit Documents and
the documents and instruments referred to therein and any amendment, waiver or
consent relating thereto and in connection with the Administrative Agent’s
syndication efforts with respect to this Agreement; (ii) pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent and each of the Banks in connection with the enforcement of the Credit
Documents and the documents and instruments referred to therein and, after an
Event of Default shall have occurred and be continuing, the protection of the
rights of the Administrative Agent, the Collateral Agent and each of the Banks
thereunder (including the reasonable fees and disbursements of counsel
(including in-house counsel) for the Administrative Agent, the Collateral Agent
and for each of the Banks); (iii) pay and hold the Administrative Agent, the
Collateral Agent and each of the Banks harmless from and against any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save each of the Banks harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Bank) to pay such taxes; and (iv) indemnify
the Administrative Agent, the Collateral Agent and each Bank, its officers,
directors, trustees, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Administrative Agent, the Collateral Agent or any
Bank is a party thereto and whether or not any such investigation, litigation or
other proceeding is between or among the Administrative Agent, the Collateral
Agent, any Bank, any Credit Party or any third Person or otherwise) related to
the entering into and/or performance of the Prior Credit Agreement, any
Refinancing Document (as defined in the Prior Credit Agreement), this Agreement,
the Amendment Agreement, or any other Credit Document or the use of the proceeds
of any Loans hereunder or the Transactions or the consummation of any other
transactions contemplated in any Credit Document (but excluding any such losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
bad faith, gross negligence or willful misconduct (as finally determined by a
court of competent jurisdiction) of the Person to be indemnified), or (b) the
actual or alleged presence of Hazardous Materials in the air, surface water or
groundwater or on the surface or subsurface of any Real

 

97

--------------------------------------------------------------------------------


 

Property or any Environmental Claim, in each case, including the reasonable fees
and disbursements of counsel and independent consultants incurred in connection
with any such investigation, litigation or other proceeding; provided that the
Borrower shall not be required to indemnify any such indemnified Person for any
such losses, liabilities, claims, damages or expenses to the extent arising from
the bad faith, gross negligence or willful misconduct (as finally determined by
a court of competent jurisdiction) of any such indemnified Person.

 

12.02                 Right of Setoff, Collateral Matters.

 

(a)                                 In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to Holdings or
any of its Subsidiaries or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, other than deposits contained in (x) accounts maintained
solely for the purpose of payroll payments and (y) trust accounts maintained for
the benefit of third parties) and any other Indebtedness at any time held or
owing by such Bank (including by branches and agencies of such Bank wherever
located) to or for the credit or the account of Holdings or any of its
Subsidiaries against and on account of the Obligations of Holdings or any of its
Subsidiaries to such Bank under this Agreement or under any of the other Credit
Documents, including all interests in Obligations of Holdings or any of its
Subsidiaries purchased by such Bank pursuant to Section 12.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such Bank
shall have made any demand hereunder and although said Obligations shall be
contingent or unmatured.

 

(b)                                 NOTWITHSTANDING THE FOREGOING
SUBSECTION (a), AT ANY TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE
SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO BANK SHALL EXERCISE A RIGHT
OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE
ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR
ANY NOTE THAT IS NOT TAKEN BY THE REQUIRED BANKS OR APPROVED IN WRITING BY THE
REQUIRED BANKS IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY
OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY
BANK OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED BANKS
SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF
EACH OF THE BANKS HEREUNDER.

 

98

--------------------------------------------------------------------------------


 

12.03                 Notices.

 

(a)                                 General Address for Notices.  Except in the
case of communications expressly permitted to be given by telephone hereunder or
under any other Credit Documents, all notices and other communications
(“Communications”) provided for herein or in any other Credit Document shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy or, subject to
Section 12.03(b), by electronic communication, as follows:

 

(i)                                     if to Borrower or Holdings, to them at: 
1400 Kearns Boulevard, 2nd Floor, Park City, Utah 84060, Attention Chief
Executive Officer; (Telecopy No. (435) 655-6080; Telephone No. (435) 655-6000;
Email:  legal@nutracorp.com.

 

(ii)                                  if to Administrative Agent in connection
with any Notice of Borrowing, Notice of Conversion, or any payment or prepayment
of the Obligations, or if to Swingline Bank, to it at c/o Rabo Support
Services, Inc., at 245 Park Avenue, New York, NY 10167, Attention:  Corporate
Bank Services; (Telecopy No. (201) 499-5328; Telephone No. (212) 574-7331;
Email:  fm.am.syndicatedloans@rabobank.com, with a copy to: 
sui.price@rabobank.com;

 

(iii)                               if to Rabobank as Letter of Credit Issuer,
to it at c/o Rabo Support Services, Inc., at 245 Park Avenue, New York, NY
10167, Attention:  Letter of Credit Department (Telecopy No. (201) 499-5479;
Telephone No. (212) 574-7315); Email:  bibi.mohamed@rabobank.com with a copy
to:  RaboNYSBL@rabobank.com;

 

(iv)                              if to Administrative Agent in connection with
any other matter (including deliveries under Section 7.01, requests for
increases in the Total Revolving Loan Commitments and other matters), to it at
Rabobank Loan Syndications, 245 Park Avenue, New York, NY 10167, Attention: 
Loan Syndications (Telecopy No. (212) 808-2578; Telephone No. (212) 808-6808;
Email:  syndications.ny@rabobank.com); and

 

(v)                                 if to a Bank, to it at its address (or
telecopy number) set forth in its administrative questionnaire delivered to the
Administrative Agent from time to time.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given before or during normal business hours for the recipient, shall be deemed
to have been given at the opening of business on the next Business Day). 
Notices delivered through electronic communications to the extent provided in
Section 12.03(b), shall be effective as provided in such Section 12.03(b).

 

99

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.  Communications
to the Banks under the Credit Documents may be delivered or furnished by
electronic communications pursuant to procedures approved by Administrative
Agent.  Administrative Agent and Borrower may, in their discretion, agree to
accept Communications to it under the Credit Documents by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular Communications.  Unless
Administrative Agent otherwise prescribes, (i) Communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), and
(ii) Communications posted on an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in clause (i) of this Section 12.03(b) notification that such
Communication is available and identifying the website address thereof; provided
that, for both clauses (i) and (ii) of this Section 12.03(b), if such
Communication is not sent before or during the normal business hours of the
recipient, such Communication shall be deemed to have been sent at the opening
of business on the next Business Day.

 

(c)                                  Change of Address for Notices.  Any party
hereto may change its address or telecopy number for, or individual designated
to receive, Communications under the Credit Documents by notice to the other
parties hereto (or, in the case of any such change by a Bank or Letter of Credit
Issuer, by notice to Borrower and Administrative Agent).  All Communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

 

(d)                                 Electronic Transmission System.  Borrower
and the Banks agree that Administrative Agent may make the Communications
available to the Banks, Letter of Credit Issuer, and Borrower by posting the
Communications on IntraLinks, DebtDomain, SyndTrak, or a substantially similar
electronic transmission system or digital workspace provider (the “Platform”). 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT
DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED, OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ITS AFFILIATES HAVE ANY LIABILITY TO BORROWER, ANY BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR
OTHERWISE) ARISING OUT OF BORROWER’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND

 

100

--------------------------------------------------------------------------------


 

IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM ADMINISTRATIVE AGENT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ADMINISTRATIVE AGENT HAVE
ANY LIABILITY TO ANY CREDIT PARTY, ANY BANK, LETTER OF CREDIT ISSUER OR ANY
OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

 

(e)                                  Communications through the Platform.  Each
Bank agrees that notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Bank for purposes hereof.  Each Bank
agrees (i) to provide to Administrative Agent in writing (including by
electronic communication), promptly after the date of this Agreement, an e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

 

(f)                                   Reliance on Notices.  Administrative
Agent, Letter of Credit Issuer, and the Banks shall be entitled to rely and act
upon any notices (including telephonic notices of a Notice of Borrowing)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
Borrower shall indemnify Administrative Agent, each Letter of Credit Issuer,
each Bank, and the Affiliates of each of them from all losses, costs, expenses,
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower.  Administrative Agent may record
all telephonic notices to, and other telephonic communications with,
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

12.04                 Benefit of Agreement.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, no Credit Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document without the prior written consent of all of the Banks (and any
assignment or transfer by any Credit Party in violation of this Section 12.04 is
void and without effect); and, provided further, that no Bank may assign or
transfer all or any portion of its Revolving Loan Commitment and/or its
outstanding Revolving Loans except as provided in Section 12.04(b) and, provided
further, that although any Bank may grant participations in its rights hereunder
in accordance with this Section, such Bank shall remain a “Bank” for all
purposes hereunder and the participant shall not constitute a “Bank” hereunder
and, provided further, that no Bank shall grant any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan, Note or Letter
of Credit (unless such Letter of Credit is not extended beyond the

 

101

--------------------------------------------------------------------------------


 

Maturity Date) in which such participant is participating, or reduce the rate or
extend the time of payment of interest or Fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute a change
in the terms of such participation, and that an increase in any Revolving Loan
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement or (iii) release all or substantially all
of the Collateral under all of the Security Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.  In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Bank in respect of such
participation to be those set forth in the agreement executed by such Bank in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Bank had not sold such
participation.

 

(b)                                 Notwithstanding the foregoing, any Bank (or
any Bank together with one or more other Banks) may (x) assign all or a portion
of its Revolving Loan Commitment (and related outstanding Obligations hereunder)
to its parent company and/or any affiliate of such Bank which is at least 50%
owned by such Bank or its parent company or to one or more Banks or (y) assign
all, or if less than all, a portion equal to at least $2,500,000 in the
aggregate for the assigning Bank, of such Revolving Loan Commitments hereunder
to one or more Eligible Transferees, each of which assignees shall become a
party to this Agreement as a Bank by execution of an Assignment and Assumption
Agreement, provided that (i) at such time Schedule 1.13 shall be deemed modified
to reflect the Revolving Loan Commitments of such new Bank and of the existing
Banks, (ii) upon surrender of the old Notes, new Notes will be issued, at the
Borrower’s expense, to such new Bank and to the assigning Bank, such new Notes
to be in conformity with the requirements of Section 1.05 (with appropriate
modifications) to the extent needed to reflect the revised Revolving Loan
Commitments, (iii) the consent of each of the Administrative Agent and, so long
as no Event of Default exists and is continuing, the Borrower shall be required
in connection with any such assignment pursuant to clause (y) of this
Section 12.04(b) (which consents shall not be unreasonably withheld or delayed)
and (iv) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Bank, the payment of a non-refundable
assignment fee of $3,500 and, provided further, that such transfer or assignment
will not be effective until recorded by the Administrative Agent on the Register
pursuant to Section 7.12 hereof.  To the extent of any assignment pursuant to
this Section 12.04(b), the assigning Bank shall be relieved of its obligations
hereunder with respect to its assigned commitments.  At the time of each
assignment pursuant to this Section 12.04(b) to a Person which is not already a
Bank hereunder and which is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Bank shall provide to the Borrower and the Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable a
Section 4.04(b)(ii)

 

102

--------------------------------------------------------------------------------


 

Certificate) described in Section 4.04(b) and Section 4.04(c).  To the extent
that an assignment of all or any portion of a Bank’s Revolving Loan Commitment
and related outstanding Obligations pursuant to Section 1.13 or this
Section 12.04(b) would, at the time of such assignment, result in increased
costs under Section 1.10, 1.11 or 4.04 from those being charged by the
respective assigning Bank prior to such assignment, then the Borrower shall not
be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Bank from pledging its Loans and Notes hereunder to a Federal
Reserve Bank in support of borrowings made by such Bank from such Federal
Reserve Bank.

 

12.05                 No Waiver; Remedies Cumulative.  No failure or delay on
the part of the Administrative Agent or any Bank in exercising any right, power
or privilege hereunder or under any other Credit Document and no course of
dealing between any Credit Party and the Administrative Agent or any Bank shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder.  The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which the
Administrative Agent or any Bank would otherwise have.  No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Banks to any other or
further action in any circumstances without notice or demand.

 

12.06                 Payments Pro Rata.

 

(a)                                 The Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of any Credit Party
in respect of any Obligations of such Credit Party, it shall, except as
otherwise provided in this Agreement, distribute such payment to the Banks
(other than any Bank that has consented in writing to waive its pro rata share
of such payment) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received.

 

(b)                                 Each of the Banks agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise) which is applicable to the payment of the principal of,
or interest on, the Loans, Unpaid Drawings or Fees, of a sum which with respect
to the related sum or sums received by other Banks is in a greater proportion
than the total of such Obligation then owed and due to such Bank bears to the
total of such Obligation then owed and due to all of the Banks immediately prior
to such receipt, then such Bank receiving such excess payment shall purchase for
cash without recourse or warranty from the other Banks an interest in the
Obligations of the respective Credit Party to such Banks in such amount as shall
result in a proportional participation by all of the Banks in such amount;
provided, that if all or any portion of such excess amount is

 

103

--------------------------------------------------------------------------------


 

thereafter recovered from such Bank, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

12.07                 Calculations; Computations.

 

(a)                                 The financial statements to be furnished to
the Banks pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Holdings or the Borrower
to the Banks).

 

(b)                                 All computations of interest and Fees
hereunder shall be made on the actual number of days elapsed over a year of
(i) in the case of Eurodollar Loans, 360 days and (ii) in the case of Base Rate
Loans and Fees, 365 days (or 366 days during leap years).

 

12.08                 Governing Law; Submission to Jurisdiction; Venue.

 

(a)                                 THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the courts of the State of New York or
of the United States for the Southern District of New York, and, by execution
and delivery of this Agreement, each Credit Party hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Each Credit Party hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Credit Party, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement or any other Credit Document brought
in any of the aforesaid courts, that any such court lacks jurisdiction over such
Credit Party.  Each Credit Party irrevocably consents to the service of process
in any such action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to such Credit Party, at its address for
notices pursuant to Section 12.03, such service to become effective 30 days
after such mailing.  Each Credit Party hereby irrevocably waives any objection
to such service of process and further irrevocably waives and agrees not to
plead or claim in any action or proceeding commenced hereunder or under any
other Credit Document that service of process was in any way invalid or
ineffective.  Nothing herein shall affect the right of the Administrative Agent,
any Bank or the holder of any Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Credit Party in any other jurisdiction.

 

(b)                                 Each Credit Party hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement or any other Credit Document brought in the courts referred to in
clause (a) above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

104

--------------------------------------------------------------------------------


 

12.09                 Counterparts.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  A
complete set of counterparts executed by all the parties hereto shall be lodged
with Holdings, the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

12.10                 Entire Agreement; Amendment and Restatement.  This
Agreement, the Notes, and the other Credit Documents referred to herein embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof (including the Prior
Credit Agreement) and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto.  This Agreement amends and restates in its entirety the Prior Credit
Agreement.  The execution of this Agreement and the other Credit Documents
executed in connection herewith does not extinguish the indebtedness outstanding
in connection with the Prior Credit Agreement nor does it constitute a novation
with respect to such Indebtedness.  The Borrower, Holdings, the Administrative
Agent and the Banks ratify and confirm each of the Credit Documents entered into
prior to the Amendment Effective Date and agree that such Credit Documents
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.  However, for all matters arising prior to the effective date
of this Agreement (including the accrual and payment of interest and fees, and
matters relating to indemnification and compliance with financial covenants),
the terms of the Prior Credit Agreement and Existing Credit Agreement (as
unmodified by the Amendment Agreement) shall control and are hereby ratified and
confirmed.  Each of the Borrower and Holdings represents and warrants that as of
the Amendment Effective Date there are no claims or offsets against or rights of
recoupment with respect to or defenses or counterclaims to its obligations under
the Prior Credit Agreement, the Existing Credit Agreement or any of the other
Credit Documents.  TO INDUCE THE BANKS AND THE ADMINISTRATIVE AGENT TO ENTER
INTO THE AMENDMENT AGREEMENT, BORROWER AND HOLDINGS EACH WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN
OR UNKNOWN, ARISING PRIOR TO THE AMENDMENT EFFECTIVE DATE AND RELATING TO THE
PRIOR CREDIT AGREEMENT, THE EXISTING CREDIT AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  Without limiting
the generality of the foregoing and notwithstanding any Credit Document to the
contrary, the Borrower, Holdings, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer and the Banks agree and acknowledge that: 
(a) any reference in any Credit Document (other than this Agreement) to the
Prior Credit Agreement or the Existing Credit Agreement shall be deemed to mean
a reference to this Agreement (as modified by the Amendment Agreement), (b) the
term “Notes” as used in any Security Document shall mean the Notes executed in
connection with this Agreement (including any issued on the Amendment Effective
Date), and (c) the terms “Loans” and “Revolving Loans” as used in any Security
Document shall mean the Revolving Loans under this Agreement, including any made
after the Amendment Effective Date.

 

105

--------------------------------------------------------------------------------


 

12.11                 Headings Descriptive.  The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.

 

12.12                 Amendment or Waiver; etc.

 

(a)                                 Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto and the Required Banks,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Bank (other than a Defaulting Bank) (with Obligations being
directly affected in the case of following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated maturity of any
Letter of Credit beyond the Maturity Date, or reduce the rate or extend the time
of payment of interest or Fees thereon, or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in any rate of
interest or fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the
Security Documents) under all the Security Documents, (iii) amend, modify or
waive any provision of this Section 12.12, (iv) reduce the percentage specified
in the definition of Required Banks (it being understood that, with the consent
of the Required Banks, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Banks on
substantially the same basis as the Revolving Loan Commitments are included on
the Amendment Effective Date) or (v) consent to the assignment or transfer by
any Credit Party any of its rights and obligations under this Agreement;
provided further, that no such change, waiver, discharge or termination shall
(1) increase the Revolving Loan Commitment of any Bank over the amount thereof
then in effect without the consent of such Bank (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the Total Revolving Loan Commitment
shall not constitute an increase of the Revolving Loan Commitment of any Bank,
and that an increase in the available portion of any Revolving Loan Commitment
of any Bank shall not constitute an increase in the Revolving Loan Commitment of
such Bank), (2) without the consent of Rabobank and each other Letter of Credit
Issuer, amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Bank, alter its rights or obligations with respect to Swingline Loans,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 11 as same applies to the Administrative Agent or any other
provision as same relates to the rights or obligations of the Administrative
Agent or (5) without the consent of the Collateral Agent, amend, modify or waive
any provision relating to the rights or obligations of the Collateral Agent.

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by clause (a)(i) through (v), inclusive, of the first proviso to
Section 12.12(a), the consent of the Required Banks is obtained but the consent
of one or more of such other Banks whose consent is required is not obtained,
then the Borrower shall have the right, so long as all non-

 

106

--------------------------------------------------------------------------------


 

consenting banks whose individual consent is required are treated as described
in either clause (A) or (B) below, to either (A) replace each such
non-consenting Bank or Banks with one or more Replacement Banks pursuant to
Section 1.13 so long as at the time of such replacement, each such Replacement
Bank consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Bank’s Revolving Loan Commitments and repay in
full its outstanding Revolving Loans, in accordance with Sections 3.02(b) and/or
4.01(b), provided that, unless the Revolving Loan Commitments terminated and
Revolving Loans repaid pursuant to preceding clause (B) are immediately replaced
in full at such time through the addition of new Banks or the increase of the
Revolving Loan Commitments and/or outstanding Revolving Loans of existing Banks
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (B) the Required Banks (determined before
giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a Bank
solely as a result of the exercise of such Bank’s rights (and the withholding of
any required consent by such Bank) pursuant to the second proviso to
Section 12.12(a).

 

12.13                 Survival.  All indemnities set forth herein including in
Section 1.10, 1.11, 4.04, 11.07 or 12.01, shall survive the execution and
delivery of this Agreement and the Full Satisfaction of the Obligations.

 

12.14                 Domicile of Loans.  Each Bank may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Bank; provided, that the Borrower shall not be responsible for costs
arising under Section 1.10, 1.11 or 4.04 resulting from any such transfer (other
than a transfer pursuant to Section 1.12) to the extent such costs would not
otherwise be applicable to such Bank in the absence of such transfer.

 

12.15                 Confidentiality.

 

(a)                                 Each of the Banks agrees that it will use
its best efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors, counsel or other professional advisors,
to affiliates or to another Bank if the Bank or such Bank’s holding or parent
company in its sole discretion determines that any such party should have access
to such information) any information with respect to Holdings, the Borrower or
any of its Subsidiaries which is furnished pursuant to this Agreement; provided,
that any Bank may disclose any such information (a) as has become generally
available to the public or has become available to such Bank on a
non-confidential basis, (b) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Bank or to the Federal
Reserve Board, the Federal Deposit Insurance Corporation, the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
in connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Bank, and (e) to any prospective
transferee in connection with any contemplated transfer of any of the Notes or
any interest therein by such Bank; provided, that such prospective transferee
agrees to be bound by the provisions of this Section 12.15 to the same extent as
such Bank.

 

107

--------------------------------------------------------------------------------


 

(b)                                 Each of Holdings and the Borrower hereby
acknowledges and agrees that each Bank may share with any of its affiliates any
information related to Holdings or any of its Subsidiaries (including any
nonpublic customer information regarding the creditworthiness of Holdings and
its Subsidiaries, provided that such Persons shall be subject to the provisions
of this Section 12.15 to the same extent as such Bank).

 

12.16                 Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.17                 Independence of Covenants.  All covenants under the Credit
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default or Event of Default in
accordance with the applicable provision if such action is taken or such
condition exists.

 

12.18                 USA PATRIOT Act.  Each Bank that is subject to the
requirements of the USA Patriot Act hereby notifies each Credit Party that
pursuant to the requirements of the Act, such Bank is required to obtain, verify
and record information that identifies each Credit Party, which information
includes the name and address of each Credit Party and other information that
will allow such Bank to identify each Credit Party in accordance with the Act.

 

SECTION 13.                     Holdings Guaranty.

 

13.01                 The Guaranty.  In order to induce the Banks to enter into
this Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Holdings from the proceeds of the Loans and the
issuance of the Letters of Credit, Holdings hereby agrees with the Banks as
follows:  Holdings hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors.  If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, Holdings unconditionally promises to pay such
indebtedness to the Administrative Agent and/or the Banks, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent or the Banks in collecting any of the Guaranteed Obligations.  If claim is
ever made upon any Guaranteed Creditor for repayment or recovery of any amount
or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrower), then and in such event Holdings agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Guaranty other instrument
evidencing any liability of the Borrower, and Holdings shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

108

--------------------------------------------------------------------------------


 

13.02                 Bankruptcy.  Additionally, Holdings unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
of the Borrower to the Guaranteed Creditors whether or not due or payable by
Borrower upon the occurrence of any of the events specified in Section 9.05, and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.

 

13.03                 Nature of Liability.  The liability of Holdings hereunder
is exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of the Borrower whether executed by Holdings, any other
guarantor or by any other party, and the liability of Holdings hereunder is not
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

13.04                 Independent Obligation.  The obligations of Holdings
hereunder are independent of the obligations of any other guarantor, any other
party or the Borrower, and a separate action or actions may be brought and
prosecuted against Holdings whether or not action is brought against any other
guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions.  Holdings waives, to the full extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof.  Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to any Guarantor.

 

13.05                 Authorization.  Holdings authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

 

(a)                                 change the manner, place or terms of payment
of, and/or change or extend the time of payment of, renew, increase, accelerate
or alter, any of the Guaranteed Obligations (including any increase or decrease
in the rate of interest thereon), any security therefor, or any liability
incurred directly or indirectly in respect thereof, and the Guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

 

(b)                                 take and hold security for the payment of
the Guaranteed Obligations and sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order any property by whomsoever
at any time pledged or mortgaged to secure, or howsoever securing, the
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

 

109

--------------------------------------------------------------------------------


 

(c)                                  exercise or refrain from exercising any
rights against the Borrower or others or otherwise act or refrain from acting;

 

(d)                                 release or substitute any one or more
endorsers, guarantors, the Borrower or other obligors;

 

(e)                                  settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Borrower to its creditors other than the
Guaranteed Creditors;

 

(f)                                   apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of the Borrower to the
Guaranteed Creditors regardless of what liability or liabilities of Holdings or
the Borrower remain unpaid;

 

(g)                                  consent to or waive any breach of, or any
act, omission or default under, this Agreement or any of the instruments or
agreements referred to herein, or otherwise amend, modify or supplement this
Agreement or any of such other instruments or agreements; and/or

 

(h)                                 take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of Holdings from its liabilities under this Guaranty.

 

13.06                 Reliance.  It is not necessary for any Guaranteed Creditor
to inquire into the capacity or powers of the Borrower or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

13.07                 Subordination.  Any of the indebtedness of the Borrower
now or hereafter owing to Holdings is hereby subordinated to the Guaranteed
Obligations of the Borrower owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of the Borrower to Holdings shall be collected, enforced and
received by Holdings for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Borrower to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of Holdings under the other provisions of
this Guaranty.  Prior to the transfer by Holdings of any note or negotiable
instrument evidencing any of the indebtedness relating to the Guaranteed
Obligations of the Borrower to Holdings, Holdings shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.  Without limiting the generality of the foregoing, Holdings
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.

 

110

--------------------------------------------------------------------------------


 

13.08                 Waiver.

 

(a)                                 Holdings waives any right (except as shall
be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever.  Holdings waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of the Borrower, any
other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Guaranteed Obligations.  The Guaranteed Creditors
may, at their election, foreclose on any security held by the Administrative
Agent, the Collateral Agent or any other Guaranteed Creditor by one or more
judicial or non-judicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of Holdings hereunder except to the extent
the Guaranteed Obligations have been paid.  Holdings waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against the Borrower or any other party or any
security.

 

(b)                                 Holdings waives all presentments, demands
for performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations.  Holdings assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that the Administrative Agent
and the Banks shall have no duty to advise Holdings of information known to them
regarding such circumstances or risks.

 

(c)                                  Holdings hereby acknowledges and affirms
that it understands that to the extent the Guaranteed Obligations are secured by
real property located in the State of California, Holdings shall be liable for
the full amount of its liability hereunder notwithstanding foreclosure on such
real property by trustee sale or any other reason impairing Holdings’ or any
secured creditor’s right to proceed against the Borrower or any other guarantor
of the Guaranteed Obligations.

 

(d)                                 Holdings hereby waives, to the fullest
extent permitted by applicable law, all rights and benefits under Sections 580a,
580b, 580d and 726 of the California Code of Civil Procedure.  Holdings hereby
further waives, to the fullest extent permitted by applicable law, without
limiting the generality of the foregoing or any other provision hereof, all
rights and benefits which might otherwise be available to Holdings under
Sections 2787 through 2855, inclusive, 2899 and 3433 of the California Civil
Code.

 

111

--------------------------------------------------------------------------------


 

(e)                                  Holdings further understands, is aware and
hereby acknowledges that if the Guaranteed Creditors elect to nonjudicially
foreclose on any real property security located in the State of California any
right of subrogation of Holdings against any Credit Party may be impaired or
extinguished and that as a result of such impairment or extinguishment of
subrogation rights, Holdings may have a defense to a deficiency judgment arising
out of the operation of Section 580d of the California Code of Civil Procedure
and related principles of estoppel.  Holdings waives all rights and defenses
arising out of an election of remedies by the Guaranteed Creditors, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a Guaranteed Obligation, has destroyed the guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the Code of Civil Procedure or otherwise.

 

13.09                 Nature of Liability.  It is the desire and intent of
Holdings and the Guaranteed Creditors that this Guaranty shall be enforced
against Holdings to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought.  If,
however, and to the extent that, the obligations of Holdings under this Guaranty
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state or federal law relating to fraudulent
conveyances or transfers), then the amount of the Guaranteed Obligations of
Holdings shall be deemed to be reduced and Holdings shall pay the maximum amount
of the Guaranteed Obligations which would be permissible under applicable law.

 

13.10                 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Credit Party to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 13.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 13.10, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Revolving Loan
Commitments have terminated and all Loans have been repaid in full.  Each
Qualified ECP Guarantor intends that this Section 13.10 constitute, this
Section 13.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other obligor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[remainder of this page intentionally left blank]

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

NUTRACEUTICAL INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NUTRACEUTICAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COÖPERATIEVE CENTRALE

 

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”,

 

NEW YORK BRANCH, individually as a Bank and as Administrative Agent and
Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

Schedule 1.13

 

LIST OF BANKS

 

Bank

 

Revolving Loan
Commitment

 

Percentage

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

$

50,000,000

 

50

%

Wells Fargo Bank, National Association

 

$

50,000,000

 

50

%

Total

 

$

100,000,000

 

100

%

 

--------------------------------------------------------------------------------